 



DENDREON CORPORATION
4.75% CONVERTIBLE SENIOR SUBORDINATED NOTES DUE 2014
 
INDENTURE
DATED AS OF JUNE 11, 2007
 
THE BANK OF NEW YORK TRUST COMPANY, N.A.
AS TRUSTEE

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE 1 DEFINITIONS AND INCORPORATION BY
REFERENCE     1  
 
               
 
  Section 1.01   Definitions     1  
 
  Section 1.02   Other Definitions     8  
 
  Section 1.03   Trust Indenture Act Provisions     9  
 
  Section 1.04   Rules of Construction     10  
 
                ARTICLE 2 THE SECURITIES     10  
 
               
 
  Section 2.01   Form and Dating     10  
 
  Section 2.02   Execution and Authentication     12  
 
  Section 2.03   Registrar, Paying Agent and Conversion Agent     13  
 
  Section 2.04   Paying Agent to Hold Money in Trust     13  
 
  Section 2.05   Lists of Holders of Securities     14  
 
  Section 2.06   Transfer and Exchange     14  
 
  Section 2.07   Replacement Securities     15  
 
  Section 2.08   Outstanding Securities     15  
 
  Section 2.09   Treasury Securities     16  
 
  Section 2.10   Temporary Securities     16  
 
  Section 2.11   Cancellation     16  
 
  Section 2.12   Legend; Additional Transfer and Exchange Requirements     17  
 
  Section 2.13   CUSIP Numbers     20  
 
                ARTICLE 3 PURCHASE     21  
 
               
 
  Section 3.01   Repurchase of Securities at Option of the Holder upon a
Fundamental Change     21  
 
  Section 3.02   Effect of Fundamental Change Repurchase Notice     23  
 
  Section 3.03   Deposit of Fundamental Change Repurchase Price     24  
 
  Section 3.04   Repayment to the Company     24  
 
  Section 3.05   Securities Purchased in Part     24  
 
  Section 3.06   Compliance with Securities Laws upon Purchase of Securities    
25  
 
  Section 3.07   Purchase of Securities in Open Market     25  
 
                ARTICLE 4 CONVERSION     25  
 
               
 
  Section 4.01   Conversion Privilege and Conversion Rate     25  
 
  Section 4.02   Conversion Procedure     28  
 
  Section 4.03   Fractional Shares     29  
 
  Section 4.04   Taxes on Conversion     29  
 
  Section 4.05   Company to Provide Stock     30  
 
  Section 4.06   Adjustment of Conversion Rate     30  
 
  Section 4.07   No Adjustment     37  
 
  Section 4.08   Notice of Adjustment     37  

 



--------------------------------------------------------------------------------



 



                              Page  
 
  Section 4.09   Notice of Certain Transactions     37  
 
  Section 4.10   Effect of Recapitalization, Reclassification, Consolidation,
Merger or Sale     37  
 
  Section 4.11   Trustee’s Disclaimer     39  
 
  Section 4.12   Voluntary Increase     39  
 
                ARTICLE 5 SUBORDINATION     39  
 
               
 
  Section 5.01   Agreement of Subordination     39  
 
  Section 5.02   Payments to Holders     40  
 
  Section 5.03   Subrogation of Securities     42  
 
  Section 5.04   Authorization to Effect Subordination     43  
 
  Section 5.05   Notice to Trustee     43  
 
  Section 5.06   Trustee’s Relation to Senior Indebtedness     44  
 
  Section 5.07   No Impairment of Subordination     44  
 
  Section 5.08   Certain Conversions Deemed Payment     45  
 
  Section 5.09   Article Applicable to Paying Agents     45  
 
  Section 5.10   Senior Indebtedness Entitled to Rely     45  
 
  Section 5.11   Reliance on Judicial Order or Certificate of Liquidating Agent
    45  
 
  Section 5.12   Rights of Trustee as Holder of Senior Indebtedness;
Preservation of Trustee’s Rights     45  
 
                ARTICLE 6 COVENANTS     46  
 
               
 
  Section 6.01   Payment of Securities     46  
 
  Section 6.02   SEC and Other Reports     47  
 
  Section 6.03   Compliance Certificates     47  
 
  Section 6.04   Further Instruments and Acts     47  
 
  Section 6.05   Maintenance of Corporate Existence     47  
 
  Section 6.06   Rule 144A Information Requirement     47  
 
  Section 6.07   Stay, Extension and Usury Laws     48  
 
  Section 6.08   Payment of Liquidated Damages     48  
 
  Section 6.09   Maintenance of Office or Agency     48  
 
                ARTICLE 7 CONSOLIDATION; MERGER; CONVEYANCE; TRANSFER OR LEASE  
  49  
 
               
 
  Section 7.01   Company May Consolidate, etc., only on Certain Terms     49  
 
  Section 7.02   Successor Substituted     49  
 
                ARTICLE 8 DEFAULT AND REMEDIES     50  
 
               
 
  Section 8.01   Events of Default     50  
 
  Section 8.02   Acceleration     52  
 
  Section 8.03   Other Remedies     52  
 
  Section 8.04   Waiver of Defaults and Events of Default     53  

ii



--------------------------------------------------------------------------------



 



                              Page  
 
  Section 8.05   Control by Majority     53  
 
  Section 8.06   Limitations on Suits     53  
 
  Section 8.07   Rights of Holders to Receive Payment and to Convert     54  
 
  Section 8.08   Collection Suit by Trustee     54  
 
  Section 8.09   Trustee may File Proofs of Claim     54  
 
  Section 8.10   Priorities     55  
 
  Section 8.11   Undertaking for Costs     55  
 
                ARTICLE 9 TRUSTEE     55  
 
               
 
  Section 9.01   Obligations of Trustee     55  
 
  Section 9.02   Rights of Trustee     57  
 
  Section 9.03   Individual Rights of Trustee     58  
 
  Section 9.04   Trustee’s Disclaimer     58  
 
  Section 9.05   Notice of Default or Events of Default     58  
 
  Section 9.06   Reports by Trustee to Holders     58  
 
  Section 9.07   Compensation and Indemnity     59  
 
  Section 9.08   Replacement of Trustee     60  
 
  Section 9.09   Successor Trustee by Merger, etc.     60  
 
  Section 9.10   Eligibility; Disqualification     60  
 
  Section 9.11   Preferential Collection of Claims against Company     61  
 
                ARTICLE 10 SATISFACTION AND DISCHARGE OF INDENTURE     61  
 
               
 
  Section 10.01   Satisfaction and Discharge of Indenture     61  
 
  Section 10.02   Application of Trust Money     62  
 
  Section 10.03   Repayment to Company     62  
 
  Section 10.04   Reinstatement     62  
 
                ARTICLE 11 AMENDMENTS; SUPPLEMENTS AND WAIVERS     63  
 
               
 
  Section 11.01   Without Consent of Holders     63  
 
  Section 11.02   With Consent of Holders     63  
 
  Section 11.03   Compliance with Trust Indenture Act     64  
 
  Section 11.04   Revocation and Effect of Consents     64  
 
  Section 11.05   Notation on or Exchange of Securities     65  
 
  Section 11.06   Trustee to Sign Amendments, etc.     65  
 
  Section 11.07   Effect of Supplemental Indentures     65  
 
                ARTICLE 12 MISCELLANEOUS     65  
 
               
 
  Section 12.01   Trust Indenture Act Controls     65  
 
  Section 12.02   Notices     65  
 
  Section 12.03   Communications by Holders with other Holders     66  
 
  Section 12.04   Certificate and Opinion as to Conditions Precedent     67  

iii



--------------------------------------------------------------------------------



 



                              Page  
 
  Section 12.05   Record Date for Vote or Consent of Holders of Securities    
67  
 
  Section 12.06   Rules by Trustee, Paying Agent, Registrar and Conversion Agent
    67  
 
  Section 12.07   Legal Holidays     68  
 
  Section 12.08   Governing Law     68  
 
  Section 12.09   No Adverse Interpretation of other Agreements     68  
 
  Section 12.10   No Recourse against Others     68  
 
  Section 12.11   No Security Interest Created     68  
 
  Section 12.12   Successors     68  
 
  Section 12.13   Multiple Counterparts     68  
 
  Section 12.14   Separability     68  
 
  Section 12.15   Table of Contents, Headings, etc.     68  
 
  Section 12.16   Waiver of Jury Trial     68  
 
  Section 12.17   Force Majeure     69  
 
               
 
  Exhibit A         A-1  

iv



--------------------------------------------------------------------------------



 



CROSS REFERENCE TABLE*

                  TIA Section   Indenture Section Section 310  
 
    12.01     310(a )(1)  
 
    9.10     (a )(2)  
 
    9.10     (a )(3)  
 
  N.A.**   (a )(4)  
 
    N.A.     (a )(5)  
 
    9.10     (b )  
 
    9.10     (c )  
 
    N.A.   Section 311  
 
    12.01     311 (a)  
 
    9.11     (b )  
 
    9.11     (c )  
 
    N.A.   Section 312  
 
    12.01     312 (a)  
 
    N.A.     (b )  
 
    12.03     (c )  
 
    12.03   Section 313  
 
    12.01     313 (a)  
 
    9.06 (a)   (b )(1)  
 
    N.A.     (b )(2)  
 
    9.06 (a)   (c )  
 
    9.06 (a)   (d )  
 
    9.06 (a) Section 314  
 
    12.01     314 (a)  
 
    6.02 (a)   (b )  
 
    N.A.     (c )(1)  
 
    12.04     (c )(2)  
 
    12.04     (c )(3)  
 
    N.A.     (d )  
 
    N.A.     (e )  
 
    12.04     (f )  
 
    N.A.   Section 315  
 
    12.01  

 

*   This Cross-Reference Table shall not, for any purpose, be deemed a part of
this Indenture.   **   N.A. means Not Applicable.

v



--------------------------------------------------------------------------------



 



                  TIA Section   Indenture Section   315 (a)  
 
    9.01 (b)   (b )  
 
    9.05     (c )  
 
    9.01 (a)   (d )(1)  
 
    9.01 (d)   (d )(2)  
 
    9.01 (d)   (d )(3)  
 
    9.01 (d)   (e )  
 
    8.11   Section 316  
 
    12.01     316 (a)  
 
    2.09     316(a)(1)(A)    
 
    8.05     316(a)(1)(B)    
 
    8.04     316(a )(2)  
 
    N.A.     (b )  
 
    8.07     (c )  
 
    12.05   Section 317  
 
    12.01     317(a )(1)  
 
    8.08     317(a )(2)  
 
    8.09     317 (b)  
 
    2.04   Section 318(a)  
 
    12.01     318 (c)  
 
    12.01  

vi



--------------------------------------------------------------------------------



 



     THIS INDENTURE dated as of June 11, 2007 is between Dendreon Corporation, a
corporation duly organized under the laws of the State of Delaware (the
“Company”), and The Bank of New York Trust Company, N.A., a national banking
association duly organized and existing under the laws of the United States of
America, as Trustee (the “Trustee”).
     In consideration of the purchase of the Securities (as defined herein) by
the Holders thereof, both parties agree as follows for the benefit of the other
and for the equal and ratable benefit of the Holders of the Company’s 4.75%
Convertible Senior Subordinated Notes Due June 15, 2014.
ARTICLE 1
DEFINITIONS AND INCORPORATION BY REFERENCE
     Section 1.01 Definitions.
     “Affiliate” means, with respect to any specified person, any other person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified person. For the purposes of this definition,
“control” when used with respect to any person means the power to direct the
management and policies of such person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
     “Agent” means any Registrar, Paying Agent or Conversion Agent.
     “Applicable Procedures” means, with respect to any transfer or exchange of
beneficial ownership interests in a Global Security, the rules and procedures of
the Depositary, to the extent applicable to such transfer or exchange.
     “Beneficial Ownership” means the definition such term is given in
accordance with Rule 13d-3 promulgated by the SEC under the Exchange Act.
     “Board of Directors” means either the board of directors of the Company or
any committee of the Board of Directors authorized to act for it with respect to
this Indenture.
     “Business Day” means any weekday that is not a day on which banking
institutions in the City of New York are authorized or obligated to close.
     “Capital Stock” of any Person means any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, but excluding any debt
securities convertible into such equity.
     “Cash” or “cash” means such coin or currency of the United States as at any
time of payment is legal tender for the payment of public and private debts.
     “Certificated Security” means a Security that is in substantially the form
attached as Exhibit A but that does not include the legend or the schedule
called for by footnote 1 thereof.

 



--------------------------------------------------------------------------------



 



     “Change of Control” means the occurrence of any of the following after the
date hereof: (i) the acquisition by any Person of Beneficial Ownership, directly
or indirectly, through a purchase, merger or other acquisition transaction or
series of transactions, of shares of the Company’s Capital Stock entitling that
Person to exercise 50% or more of the total voting power of all shares of the
Company’s Capital Stock entitled to vote generally in elections of directors,
other than any acquisition by the Company, any of its subsidiaries or any of its
employee benefit plans; or (ii) the consolidation or merger of the Company with
or into any other Person, any merger of another Person into the Company, or any
conveyance, transfer, sale, lease or other disposition of all or substantially
all of the Company’s properties and assets to another Person other than to one
or more of the Company’s wholly-owned subsidiaries, provided that this clause
(ii) shall not apply to (A) any transaction (x) that does not result in any
reclassification, conversion, exchange or cancellation of outstanding shares of
the Company’s Capital Stock and (y) pursuant to which holders of the Company’s
Capital Stock immediately prior to the transaction have the entitlement to
exercise, directly or indirectly, 50% or more of the total voting power of all
shares of the Capital Stock entitled to vote generally in elections of directors
of the continuing or surviving Person immediately after the transaction; or
(B) any merger solely for the purpose of changing the Company’s jurisdiction of
incorporation and resulting in a reclassification, conversion or exchange of
outstanding shares of Common Stock solely into shares of common stock of the
surviving entity; or (iii) if, during any consecutive two-year period,
individuals who at the beginning of that two-year period constituted the
Company’s Board of Directors, together with any new directors whose election to
the Company’s Board of Directors, or whose nomination for election by the
Company’s stockholders, was approved by a vote of a majority of the directors
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved, cease
for any reason to constitute a majority of the Company’s Board of Directors then
in office. Notwithstanding anything to the contrary set forth herein, it will
not otherwise constitute a Change of Control if 100% of the consideration for
the Common Stock (excluding cash payments for fractional shares and cash
payments made in respect of dissenters’ appraisal rights) in the transaction or
transactions constituting a Change of Control consists of common stock or
American Depositary Shares representing shares of common stock, in each case
which are traded on a U.S. national securities exchange, or which will be so
traded or quoted when issued or exchanged in connection with the Change of
Control, and as a result of such transaction or transactions the Securities
become convertible solely into such common stock or American Depositary Shares;
provided that, with respect to an entity organized under the laws of a
jurisdiction outside the United States, such entity has a worldwide total market
capitalization (calculated in U.S. Dollars) of its equity securities of at least
three times the market capitalization of the Company before giving effect to the
consolidation or merger.
     “Closing Price” means on any Trading Day, the reported last sale price per
share (or if no last sale price is reported, the average of the bid and ask
prices per share or, if more than one in either case, the average of the average
bid and the average ask prices per share) on such date reported by the Nasdaq
Global Market or, if the Common Stock (or the applicable security) is not quoted
on the Nasdaq Global Market, as reported by the principal national securities
exchange on which the Common Stock (or such other security) is listed, or if no
such prices are available, the Closing Price per share shall be the fair value
of a share of Common Stock (or such other security) as reasonably determined by
the Board of Directors (which determination shall be conclusive and shall be
evidenced by an Officers’ Certificate delivered to the Trustee).

2



--------------------------------------------------------------------------------



 



     “Common Stock” means the common stock of the Company, par value $0.001, as
it exists on the date of this Indenture and any shares of any class or classes
of Capital Stock of the Company resulting from any reclassification or
reclassifications thereof, or, in the event of a merger, consolidation or other
similar transaction involving the Company that is otherwise permitted hereunder
in which the Company is not the surviving corporation, the common stock, common
equity interests, ordinary shares or depositary shares or other certificates
representing common equity interests of such surviving corporation or its direct
or indirect parent corporation, and which have no preference in respect of
dividends or of amounts payable in the event of any voluntary or involuntary
liquidation, dissolution or winding-up of the Company and which are not subject
to redemption by the Company; provided, however, that if at any time there shall
be more than one such resulting class, the shares of each such class then so
issuable on conversion of Securities shall be substantially in the proportion
which the total number of shares of such class resulting from all such
reclassifications bears to the total number of shares of all such classes
resulting from all such reclassifications.
     “Company” means the party named as such in the first paragraph of this
Indenture until a successor replaces it pursuant to the applicable provisions of
this Indenture, and thereafter “Company” shall mean such successor.
     “Conversion Price” per share of Common Stock as of any day means the result
obtained by dividing (i) $1,000 by (ii) the then applicable Conversion Rate,
rounded to the nearest cent.
     “Conversion Rate” means the rate at which shares of Common Stock shall be
delivered upon conversion, which rate shall be initially 97.2644 shares of
Common Stock for each $1,000 principal amount of Securities, as adjusted from
time to time pursuant to the provisions of this Indenture.
     “Corporate Trust Office” means the office of the Trustee at which at any
particular time the trust created by this Indenture shall be administered, which
initially will be the office of The Bank of New York Trust Company, N.A. located
at 700 South Flower Street, Suite 500, Los Angeles, CA 90017, Attention:
Corporate Unit.
     “Default” means, when used with respect to the Securities, any event that
is or, after notice or passage of time, or both, would be, an Event of Default.
     “Designated Senior Indebtedness” means the Company’s obligations under any
particular Senior Indebtedness in which the instrument creating or evidencing
the same or the assumption or guarantee thereof (or related agreements or
documents to which the Company is a party) expressly provides that such
Indebtedness shall be “Designated Senior Indebtedness” for purposes of this
Indenture (provided that such instrument, agreement or other document may place
limitations and conditions on the right of such Senior Indebtedness to exercise
the rights of Designated Senior Indebtedness). If any payment made to any holder
of any Designated Senior Indebtedness or its representative with respect to such
Designated Senior Indebtedness is rescinded or must otherwise be returned by
such holder or representative of such holder upon the insolvency, bankruptcy or
reorganization of the Company or otherwise, the reinstated Indebtedness of the
Company arising as a result of such rescission or return shall constitute
Designated Senior Indebtedness effective as of the date of such rescission or
return.

3



--------------------------------------------------------------------------------



 



     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, as in effect from time to
time.
     “Final Maturity Date” means June 15, 2014.
     “Fundamental Change” means the occurrence of a Change of Control or a
Termination of Trading following the original issuance of the Securities.
     “Fundamental Change Effective Date” means the date on which any Fundamental
Change becomes effective.
     “Fundamental Change Repurchase Price” of any Security, means 100% of the
principal amount of the Security to be purchased plus accrued and unpaid
interest, if any, and Liquidated Damages, if any, to, but excluding, the
Fundamental Change Repurchase Date.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time, including those set forth in (1) the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants, (2) the statements and pronouncements
of the Public Company Accounting Oversight Board and the Financial Accounting
Standards Board, (3) such other statements by such other entity as approved by a
significant segment of the accounting profession and (4) the rules and
regulations of the SEC governing the inclusion of financial statements
(including pro forma financial statements) in registration statements filed
under the Securities Act and periodic reports required to be filed pursuant to
Section 13 of the Exchange Act, including opinions and pronouncements in staff
accounting bulletins and similar written statements from the accounting staff of
the SEC.
     “Global Security” means a Security in global form that is in substantially
the form attached as Exhibit A and that includes the legend and schedule called
for in footnote 1 thereof and which is deposited with the Depositary or its
custodian and registered in the name of the Depositary or its nominee.
     “Holder” or “Holder of a Security” means the person in whose name a
Security is registered on the Registrar’s books.
     “Indebtedness” means, with respect to any Person, without duplication:
               (1) all indebtedness, obligations and other liabilities
(contingent or otherwise) for borrowed money (including obligations in respect
of overdrafts, foreign exchange contracts, currency exchange agreements,
interest rate protection agreements, and any loans or advances from banks,
whether or not evidenced by notes or similar instruments) or evidenced by credit
or loan agreements, bonds, debentures, notes or similar instruments (whether or
not the recourse of the lender is to the whole of our assets or to only a
portion thereof) (other than any trade accounts payable or other accrued current
expense incurred in the ordinary course of business in connection with the
obtaining of materials or services);
               (2) all reimbursement obligations and other liabilities
(contingent or otherwise) with respect to letters of credit, bank guarantees or
bankers’ acceptances;

4



--------------------------------------------------------------------------------



 



               (3) all obligations and liabilities (contingent or otherwise)
                    (A) in respect of leases required, in conformity with GAAP,
to be accounted for as capitalized lease obligations on our balance sheet,
                    (B) as lessee under other leases for facilities equipment
(and related assets leased together therewith), whether or not capitalized,
entered into or leased for financing purposes (as determined by us), or
                    (C) under any lease or related document (including a
purchase agreement) in connection with the lease of real property or
improvements (or any personal property included as part of any such lease) which
provides that we are contractually obligated to purchase or cause a third party
to purchase the leased property and thereby guarantee a minimum residual value
of the leased property to the lessor and all of our obligations under such lease
or related document to purchase or to cause a third party to purchase such
leased property,
(whether or not such lease transaction is characterized as an operating lease or
a capitalized lease in accordance with generally accepted accounting
principles);
               (4) all obligations (contingent or otherwise) with respect to an
interest rate, currency or other swap, cap, floor or collar agreement, hedge
agreement, forward contract, or other similar instrument or foreign currency
hedge, exchange, purchase or similar instrument or agreement;
               (5) all direct or indirect guarantees, agreements to be jointly
liable or similar agreements in respect of, and obligations or liabilities
(contingent or otherwise) to purchase or otherwise acquire or otherwise assure a
creditor against loss in respect of, indebtedness, obligations or liabilities of
another person of the kind described in clauses (1) through (4);
               (6) any indebtedness or other obligations described in clauses
(1) through (5) secured by any mortgage, pledge, lien or other encumbrance
existing on property which is owned or held by us, regardless of whether the
indebtedness or other obligation secured thereby shall be assumed by us; and
               (7) any and all deferrals, renewals, extensions and refundings
of, or amendments, modifications or supplements to, any indebtedness, obligation
or liability of the kind described in clauses (1) through (6).
     “Indenture” means this Indenture as amended or supplemented from time to
time pursuant to the terms of this Indenture, including the provisions of the
TIA that are automatically deemed to be a part of this Indenture by operation of
the TIA.
     “Initial Purchaser” means Merrill Lynch, Pierce, Fenner & Smith
Incorporated.
     “Interest Payment Date” means June 15 and December 15 of each year,
commencing December 15, 2007.

5



--------------------------------------------------------------------------------



 



     “Issue Date” of any Security means the date on which the Security was
originally issued or deemed issued as set forth on the face of the Security.
     “Liquidated Damages” has the meaning specified in the Registration Rights
Agreement. All references herein to interest accrued or payable as of any date
shall include any Liquidated Damages accrued or payable as of such date as
provided in the Registration Rights Agreement.
     “Officer” means the Chairman of the Board, the Chief Executive Officer, the
President, any Senior Vice President, the Chief Financial Officer, the
Controller, the Secretary, or any Assistant Controller or any Assistant
Secretary of the Company designated by one of the former officers.
     “Officers’ Certificate” means a certificate signed on behalf of the Company
by two Officers; provided, however, that for purposes of Sections 4.11 and 6.03,
“Officers’ Certificate” means a certificate signed by (a) the principal
executive officer, principal financial officer or principal accounting officer
of the Company and (b) one other officer.
     “Opinion of Counsel” means a written opinion from legal counsel. The
counsel may be an employee of or counsel to the Company.
     “Person” or “person” means any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust, unincorporated organization, government or any agency or political
subdivision thereof or any syndicate or group that would be deemed to be a
“person” under Section 13(d)(3) of the Exchange Act or any other entity.
     “Principal” or “principal” of a debt security, including the Securities,
means the principal of the security plus, when appropriate, the premium, if any,
on the security.
     “Registration Rights Agreement” means the Registration Rights Agreement,
dated as of June 11, 2007, among the Company and the Initial Purchaser, as
amended from time to time in accordance with its terms.
     “Regular Record Date” means, with respect to each Interest Payment Date,
the June 1 or December 1, as the case may be, next preceding such Interest
Payment Date.
     “Responsible Officer” means, when used with respect to the Trustee, any
officer within the corporate trust services department of the Trustee with
direct responsibility for the administration of this Indenture and also means,
with respect to a particular corporate trust matter, any other officer to whom
such matter is referred because of such person’s knowledge of and familiarity
with the particular subject.
     “Restricted Global Security” means a Global Security that is a Restricted
Security.
     “Restricted Security” means a Security required to bear the restricted
legend set forth in the form of Security annexed as Exhibit A.
     “Rule 144” means Rule 144 under the Securities Act or any successor to such
Rule.

6



--------------------------------------------------------------------------------



 



     “Rule 144A” means Rule 144A under the Securities Act or any successor to
such Rule.
     “SEC” means the Securities and Exchange Commission.
     “Securities” means the up to $75,000,000 aggregate principal amount
($100,000,000 aggregate principal amount if the Initial Purchaser exercises its
over-allotment option to purchase up to an additional $25,000,000 aggregate
principal amount of notes in full) of 4.75% Convertible Senior Subordinated
Notes due 2014, or any of them (each a “Security”), as amended or supplemented
from time to time, that are issued under this Indenture.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, as in effect from time to time.
     “Securities Custodian” means the Trustee, as custodian with respect to the
Securities in global form, or any successor thereto.
     “Senior Indebtedness” means the principal of, premium, if any, interest
(including all interest accruing subsequent to the commencement of any
bankruptcy or similar proceeding, whether or not a claim for postpetition
interest is allowable as a claim in any such proceeding) and rent payable on or
in connection with, and all fees, costs, expenses and other amounts accrued or
due on or in connection with, indebtedness of the Company, whether secured or
unsecured, absolute or contingent, due or to become due, outstanding on the date
of the indenture or thereafter created, incurred, assumed, guaranteed or in
effect guaranteed by the Company, including all deferrals, renewals, extensions
or refundings of, or amendments, modifications or supplements to, the foregoing,
unless in the case of any particular indebtedness the instrument creating or
evidencing the same or the assumption or guarantee thereof expressly provides
that such indebtedness shall not be senior in right of payment to the notes or
expressly provides that such indebtedness is on the same basis or junior to the
notes. Senior Indebtedness does not include:
               (1) indebtedness that expressly provides that such indebtedness
shall not be senior in right of payment to the notes or expressly provides that
such indebtedness is on the same basis or junior to the notes;
               (2) any indebtedness of the Company to any of its subsidiaries;
and
               (3) any obligation for federal, state, local or other taxes.
     “Stock Price” means the price paid, or deemed to be paid, per share of the
Common Stock in connection with a Fundamental Change as determined pursuant to
Section 4.01(e).
     “Subsidiary” means Dendreon San Diego LLC.
     “Termination of Trading” means the termination (but not the temporary
suspension) of trading of the Common Stock, which will be deemed to have
occurred if the Common Stock or other common stock into which the Securities are
convertible is neither listed for trading on a United States national securities
exchange nor approved for listing on any United States system of automated
dissemination of quotations of securities prices, or traded in over-the-counter

7



--------------------------------------------------------------------------------



 



securities markets, and no American Depository Shares or similar instruments for
such common stock are so listed or approved for listing in the United States.
     “TIA” means the Trust Indenture Act of 1939, as amended, and the rules and
regulations thereunder as in effect on the date of this Indenture, except to the
extent that the Trust Indenture Act or any amendment thereto expressly provides
for application of the Trust Indenture Act as in effect on another date.
     “Trading Day” means any day on which the Nasdaq Global Market or, if the
Common Stock is not quoted on the Nasdaq Global Market, the principal national
securities exchange on which the Common Stock is listed is open for trading or,
if the Common Stock is not so listed, admitted for trading or quoted, any
Business Day. A Trading Day only includes those days that have a scheduled
closing time of 4:00 p.m. (New York City time) or the then standard closing time
for regular trading on the relevant exchange or trading system.
     “Trustee” means the party named as such in the first paragraph of this
Indenture until a successor replaces it in accordance with the provisions of
this Indenture, and thereafter means the successor.
     “Vice President” when used with respect to the Company or the Trustee,
means any vice president, whether or not designated by a number or a word or
words added before or after the title “vice president.”
     “Voting Stock” of a Person means all classes of Capital Stock or other
interests (including partnership interests) of such Person then outstanding and
normally entitled (without regard to the occurrence of any contingency within
the control of such person to satisfy) to vote in the election of directors,
managers or trustees thereof.
     Section 1.02 Other Definitions.

          Term   Defined in Section
“Agent Members”
    2.01  
“Bankruptcy Law”
    8.01  
“Business Combination”
    4.10  
“Company Order”
    2.02  
“Conversion Agent”
    2.03  
“Conversion Date”
    4.02  
“Current Market Price”
    4.06  
“DTC”
    2.01  
“Depositary”
    2.01  
“Determination Date”
    4.06  
“Distributed Securities”
    4.06  
“Event of Default”
    8.01  
“Expiration Date”
    4.06  
“Expiration Time”
    4.06  
“Fundamental Change Company Notice”
    3.01  

8



--------------------------------------------------------------------------------



 



          Term   Defined in Section
“Fundamental Change Repurchase Date”
    3.01  
“Fundamental Change Repurchase Notice”
    3.01  
“Legal Holiday”
    12.07  
“Legend”
    2.12  
“Make Whole Premium”
    4.01  
“Notice of Default”
    8.01  
“Paying Agent”
    2.03  
“Payment Blockage Notice”
    5.02  
“Primary Registrar”
    2.03  
“Purchase Agreement”
    2.01  
“Purchased Shares”
    4.06  
“record date”
    4.06  
“QIB”
    2.01  
“Receiver”
    8.01  
“Registrar”
    2.03  
“Resale Restriction Termination Date”
    2.12  
“Rights”
    4.06  
“Rights Plan”
    4.06  
“Spinoff Securities”
    4.06  
“Spinoff Valuation Period”
    4.06  
“tender offer”
    4.06  
“Triggering Distribution”
    4.06  

     Section 1.03 Trust Indenture Act Provisions.
     Whenever this Indenture refers to a provision of the TIA, that provision is
incorporated by reference in and made a part of this Indenture. This Indenture
shall also include those provisions of the TIA required to be included herein by
the provisions of the Trust Indenture Reform Act of 1990. The following TIA
terms used in this Indenture have the following meanings:
     “indenture securities” means the Securities;
     “indenture security holder” means a Holder of a Security;
     “indenture to be qualified” means this Indenture;
     “indenture trustee” or “institutional trustee” means the Trustee; and
     “obligor” on the indenture securities means the Company or any other
obligor on the Securities.
     All other terms used in this Indenture that are defined in the TIA, defined
by TIA reference to another statute or defined by any SEC rule and not otherwise
defined herein have the meanings assigned to them therein.

9



--------------------------------------------------------------------------------



 



     Section 1.04 Rules of Construction.
               (a) Unless the context otherwise requires:
                    (1) a term has the meaning assigned to it;
                    (2) an accounting term not otherwise defined has the meaning
assigned to it in accordance with GAAP;
                    (3) words in the singular include the plural, and words in
the plural include the singular;
                    (4) provisions apply to successive events and transactions;
                    (5) the term “merger” includes a statutory share exchange
and the term “merged” has a correlative meaning;
                    (6) the masculine gender includes the feminine and the
neuter;
                    (7) references to agreements and other instruments include
subsequent amendments thereto; and
                    (8) all “Article”, “Exhibit” and “Section” references are to
Articles, Exhibits and Sections, respectively, of or to this Indenture unless
otherwise specified herein, and the terms “herein,” “hereof” and other words of
similar import refer to this Indenture as a whole and not to any particular
Article, Section or other subdivision.
ARTICLE 2
THE SECURITIES
     Section 2.01 Form and Dating. The Securities and the Trustee’s certificate
of authentication shall be substantially in the respective forms set forth in
Exhibit A, which Exhibit is incorporated in and made part of this Indenture. The
Securities may have notations, legends or endorsements required by law, stock
exchange or automated quotation system rule or regulation or usage. The Company
shall provide any such notations, legends or endorsements to the Trustee in
writing. Each Security shall be dated the date of its authentication. The
Securities are being offered and sold by the Company pursuant to a Purchase
Agreement dated June 5, 2007 (the “Purchase Agreement”) between the Company and
the Initial Purchaser, in transactions exempt from, or not subject to, the
registration requirements of the Securities Act.
          (a) Restricted Global Securities. All of the Securities are initially
being offered and sold to qualified institutional buyers as defined in Rule 144A
(collectively, “QIBS” or individually, each a “QIB”) in reliance on Rule 144A
under the Securities Act and shall be issued initially in the form of one or
more Restricted Global Securities, which shall be deposited on behalf of the
purchasers of the securities represented thereby with the Trustee, at its
Corporate Trust Office, as custodian for the depositary, The Depository Trust
Company (“DTC”, and such depositary, or any successor thereto, being hereinafter
referred to as the “Depositary”), and registered in the name of its nominee,
Cede & Co. (or any successor thereto), for the accounts of

10



--------------------------------------------------------------------------------



 




participants in the Depositary, duly executed by the Company and authenticated
by the Trustee as hereinafter provided. Subject to Section 2.02 hereof, the
aggregate principal amount of the Restricted Global Securities may from time to
time be increased or decreased by adjustments made on the records of the
Securities Custodian as hereinafter provided, subject in each case to compliance
with the Applicable Procedures.
          (b) Global Securities in General. Each Global Security shall represent
such of the outstanding Securities as shall be specified therein and each shall
provide that it shall represent the aggregate amount of outstanding Securities
from time to time endorsed thereon and that the aggregate amount of outstanding
Securities represented thereby may from time to time be reduced or increased, as
appropriate, to reflect replacements, exchanges, purchases or conversions of
such Securities. Any adjustment of the aggregate principal amount of a Global
Security to reflect the amount of any increase or decrease in the amount of
outstanding Securities represented thereby shall be made by the Trustee in
accordance with instructions given by the Holder thereof as required by
Section 2.12 and shall be made on the records of the Trustee and the Depositary.
     Members of, or participants in, the Depositary (“Agent Members”) shall have
no rights under this Indenture with respect to any Global Security held on their
behalf by the Depositary or under the Global Security, and the Depositary
(including, for this purpose, its nominee) may be treated by the Company, the
Trustee and any agent of the Company or the Trustee as the absolute owner and
Holder of such Global Security for all purposes whatsoever. Notwithstanding the
foregoing, nothing herein shall (1) prevent the Company, the Trustee or any
agent of the Company or the Trustee from giving effect to any written
certification, proxy or other authorization furnished by the Depositary or
(2) impair, as between the Depositary and its Agent Members, the operation of
customary practices governing the exercise of the rights of a Holder of any
Security.
          (c) Book Entry Provisions. The Company shall execute and the Trustee
shall, in accordance with this Section 2.01(c), authenticate and deliver
initially one or more Global Securities that (1) shall be registered in the name
of the Depositary or its nominee, (2) shall be delivered by the Trustee to the
Depositary or pursuant to the Depositary’s instructions and (3) shall bear
legends substantially to the following effect:
     “UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. THIS SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND
IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF. THIS SECURITY IS

11



--------------------------------------------------------------------------------



 



EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE AND, UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR
SECURITIES IN DEFINITIVE FORM, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A
WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE
DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE
DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH
SUCCESSOR DEPOSITARY.”
     Section 2.02 Execution and Authentication.
          (a) The aggregate principal amount of Securities which may be
authenticated and delivered under this Indenture is limited, pursuant to the
Purchase Agreement, to $75,000,000 aggregate principal amount ($100,000,000
aggregate principal amount if the Initial Purchaser exercises its over-allotment
option in full), except as provided in Sections 2.06 and 2.07.
          (b) An Officer shall sign the Securities for the Company by manual or
facsimile signature. Typographic and other minor errors or defects in any such
facsimile signature shall not affect the validity or enforceability of any
Security that has been authenticated and delivered by the Trustee.
          (c) If an Officer whose signature is on a Security no longer holds
that office at the time the Trustee authenticates the Security, the Security
shall be valid nevertheless.
          (d) A Security shall not be valid until an authorized signatory of the
Trustee by manual or facsimile signature signs the certificate of authentication
on the Security. The signature shall be conclusive evidence that the Security
has been authenticated under this Indenture.
          (e) The Trustee shall authenticate and make available for delivery
Securities for original issue in the aggregate principal amount of up to
$75,000,000 aggregate principal amount ($100,000,000 aggregate principal amount
if the Initial Purchaser exercises its over- allotment option in full by
executing an over-allotment exercise notice and delivering such executed
over-allotment exercise notice to the Trustee) upon receipt of a written order
or orders of the Company signed by an Officer of the Company (a “Company
Order”). The Company Order shall specify the amount of Securities to be
authenticated, shall provide that all such securities will be represented by a
Restricted Global Security and the date on which each original issue of
Securities is to be authenticated.
          (f) The Trustee shall act as the initial authenticating agent.
Thereafter, the Trustee may appoint an authenticating agent acceptable to the
Company to authenticate Securities. An authenticating agent may authenticate
Securities whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such agent. An
authenticating agent shall have the same rights as an Agent to deal with the
Company or an Affiliate of the Company.

12



--------------------------------------------------------------------------------



 



          (g) The Securities shall be issuable only in registered form without
coupons and only in denominations of $1,000 principal amount and any integral
multiple thereof.
     Section 2.03 Registrar, Paying Agent and Conversion Agent.
          (a) The Company shall maintain one or more offices or agencies where
Securities may be presented for registration of transfer or for exchange (each,
a “Registrar”), one or more offices or agencies where Securities may be
presented for payment (each, a “Paying Agent”), one or more offices or agencies
where Securities may be presented for conversion (each, a “Conversion Agent”)
and one or more offices or agencies where notices and demands to or upon the
Company in respect of the Securities and this Indenture may be served. The
Company will at all times maintain a Paying Agent, Conversion Agent, Registrar
and an office or agency where notices and demands to or upon the Company in
respect of the Securities and this Indenture may be served in the Borough of
Manhattan, The City of New York. One of the Registrars (the “Primary Registrar”)
shall keep a register of the Securities and of their transfer and exchange. The
Company shall provide written notice to the Trustee of any Registrar, Securities
Agent, Conversion Agent or Paying Agent that is not also the Trustee.
          (b) The Company shall enter into an appropriate agency agreement with
any Agent not a party to this Indenture, provided that the Agent may be an
Affiliate of the Trustee. The agreement shall implement the provisions of this
Indenture that relate to such Agent. The Company shall notify the Trustee of the
name and address of any Agent not a party to this Indenture. If the Company
fails to maintain a Registrar, Paying Agent, Conversion Agent, or agent for
service of notices and demands in any place required by this Indenture, or fails
to give the foregoing notice, the Trustee shall act as such. The Company or any
Affiliate of the Company may act as Paying Agent (except for the purposes of
Section 6.01 and Article 10).
          (c) The Company hereby initially designates the Trustee as Paying
Agent, Registrar, Securities Custodian and Conversion Agent, and designates the
Corporate Trust Office of the Trustee as an office or agency where notices and
demands to or upon the Company in respect of the Securities and this Indenture
shall be served.
     Section 2.04 Paying Agent to Hold Money in Trust. Prior to 12:00 p.m.
(noon), New York City time, on each due date of the payment of principal of, or
interest on, any Securities, the Company shall deposit with the Paying Agent a
sum sufficient to pay such principal or interest so becoming due. Subject to
Section 9.02, a Paying Agent shall hold in trust for the benefit of Holders of
Securities or the Trustee all money held by the Paying Agent for the payment of
principal of, or interest on, the Securities, and shall notify the Trustee of
any failure by the Company (or any other obligor on the Securities) to make any
such payment. If the Company or an Affiliate of the Company acts as Paying
Agent, it shall, before 12:00 p.m. (noon), New York City time, on each due date
of the principal of, or interest on, any Securities, segregate the money and
hold it as a separate trust fund. The Company at any time may require a Paying
Agent to pay all money held by it to the Trustee, and the Trustee may at any
time during the continuance of any Default, upon written request to a Paying
Agent, require such Paying Agent to pay forthwith to the Trustee all sums so
held in trust by such Paying Agent. Upon doing so, the Paying Agent (other than
the Company) shall have no further liability for the money.

13



--------------------------------------------------------------------------------



 



     Section 2.05 Lists of Holders of Securities. The Trustee shall preserve in
as current a form as is reasonably practicable the most recent list available to
it of the names and addresses of Holders of Securities. If the Trustee is not
the Primary Registrar, the Company shall furnish to the Trustee on or before
each Interest Payment Date and at such other times as the Trustee may request in
writing, a list in such form and as of such date as the Trustee may reasonably
require of the names and addresses of Holders of Securities.
     Section 2.06 Transfer and Exchange.
          (a) Subject to compliance with any applicable additional requirements
contained in Section 2.12, when a Security is presented to a Registrar with a
request to register a transfer thereof or to exchange such Security for an equal
principal amount of Securities of other authorized denominations, the Registrar
shall register the transfer or make the exchange as requested; provided,
however, that every Security presented or surrendered for registration of
transfer or exchange shall be duly endorsed or accompanied by an assignment form
and, if applicable, a transfer certificate each in the form included in
Exhibit A, and completed in a manner satisfactory to the Registrar and duly
executed by the Holder thereof or its attorney duly authorized in writing. To
permit registration of transfers and exchanges, upon surrender of any Security
for registration of transfer or exchange at an office or agency maintained
pursuant to Section 2.03, the Company shall execute and the Trustee shall
authenticate Securities of a like aggregate principal amount at the Registrar’s
request. Any exchange or transfer shall be without charge, except that the
Company or the Registrar may require payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto;
provided that this sentence shall not apply to any exchange pursuant to
Section 2.10, 2.12(a), 3.05, 4.02(e) or 11.05.
          (b) Neither the Company, any Registrar nor the Trustee shall be
required to exchange or register a transfer of any Securities or portions
thereof in respect of which a Fundamental Change Repurchase Notice has been
delivered and not withdrawn by the Holder thereof (except, in the case of the
purchase of a Security in part, the portion thereof not to be purchased).
          (c) All Securities issued upon any transfer or exchange of Securities
shall be valid obligations of the Company, evidencing the same debt and entitled
to the same benefits under this Indenture, as the Securities surrendered upon
such transfer or exchange.
          (d) Any Registrar appointed pursuant to Section 2.03 shall provide to
the Trustee such information as the Trustee may reasonably require in connection
with the delivery by such Registrar of Securities upon transfer or exchange of
Securities.
          (e) Each Holder of a Security agrees to indemnify and hold harmless
the Company and the Trustee against any liability that may result from the
transfer, exchange or assignment of such Holder’s Security in violation of any
provision of this Indenture and/or applicable United States federal or state
securities law.
          (f) The Trustee shall have no obligation or duty to monitor, determine
or inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under

14



--------------------------------------------------------------------------------



 



applicable law with respect to any transfer of any interest in any Security
(including any transfers between or among Agent Members or other beneficial
owners of interests in any Global Security) other than to require delivery of
such certificates and other documentation or evidence as are expressly required
by, and to do so if and when expressly required by the terms of, this Indenture,
and to examine the same to determine substantial compliance as to form with the
express requirements hereof.
     Section 2.07 Replacement Securities.
          (a) If any mutilated Security is surrendered to the Company, a
Registrar or the Trustee, and the Company, a Registrar and the Trustee receive
evidence to their satisfaction of the destruction, loss or theft of any
Security, and there is delivered to the Company, the applicable Registrar and
the Trustee such security or indemnity as will be required by them to save each
of them harmless, then, in the absence of notice to the Company, such Registrar
or the Trustee that such Security has been acquired by a bona fide purchaser,
the Company shall execute, and upon its written request the Trustee shall
authenticate and deliver, in exchange for any such mutilated Security or in lieu
of any such destroyed, lost or stolen Security, a new Security of like tenor and
principal amount, bearing a number not contemporaneously outstanding.
          (b) If any such mutilated, destroyed, lost or stolen Security has
become or is about to become due and payable, or is about to be purchased by the
Company pursuant to Article 3, or converted pursuant to Article 4, the Company
in its discretion may, instead of issuing a new Security, pay, purchase or
convert such Security, as the case may be.
          (c) Upon the issuance of any new Securities under this Section 2.07,
the Company may require the payment of a sum sufficient to cover any tax or
other governmental charge that may be imposed in relation thereto and any other
reasonable expenses (including the reasonable fees and expenses of the Trustee
or the Registrar) in connection therewith.
          (d) Every new Security issued pursuant to this Section 2.07 in lieu of
any mutilated, destroyed, lost or stolen Security shall constitute an original
additional contractual obligation of the Company, whether or not the mutilated,
destroyed, lost or stolen Security shall be at any time enforceable by anyone,
and shall be entitled to all benefits of this Indenture equally and
proportionately with any and all other Securities duly issued hereunder.
          (e) The provisions of this Section 2.07 are (to the extent lawful)
exclusive and shall preclude (to the extent lawful) all other rights and
remedies with respect to the replacement or payment of mutilated, destroyed,
lost or stolen Securities.
     Section 2.08 Outstanding Securities.
          (a) Securities outstanding at any time are all Securities
authenticated by the Trustee, except for those canceled by it, those purchased
pursuant to Article 3, those converted pursuant to Article 4, those delivered to
the Trustee for cancellation or surrendered for transfer or exchange and those
described in this Section 2.08 as not outstanding.

15



--------------------------------------------------------------------------------



 



          (b) If a Security is replaced pursuant to Section 2.07, it ceases to
be outstanding unless the Company receives proof satisfactory to it that the
replaced Security is held by a bona fide purchaser.
          (c) If a Paying Agent (other than the Company or an Affiliate of the
Company) holds in respect of the outstanding Securities on a Fundamental Change
Repurchase Date or the Final Maturity Date money sufficient to pay the principal
of (including premium, if any) and accrued interest on Securities (or portions
thereof) payable on that date, then on and after such Fundamental Change
Repurchase Date or Final Maturity Date, as the case may be, such Securities (or
portions thereof, as the case may be) shall cease to be outstanding and cash
interest on them shall cease to accrue.
          (d) Subject to the restrictions contained in Section 2.09, a Security
does not cease to be outstanding because the Company or an Affiliate of the
Company holds the Security.
     Section 2.09 Treasury Securities. In determining whether the Holders of the
required principal amount of Securities have concurred in any notice, direction,
waiver or consent, Securities owned by the Company or any other obligor on the
Securities or by any Affiliate of the Company or of such other obligor shall be
disregarded, except that, for purposes of determining whether the Trustee shall
be protected in relying on any such notice, direction, waiver or consent, only
Securities which a Responsible Officer of the Trustee with responsibility for
this Indenture actually knows are so owned shall be so disregarded. Securities
so owned which have been pledged in good faith shall not be disregarded if the
pledgee establishes to the satisfaction of the Trustee the pledgee’s right so to
act with respect to the Securities and that the pledgee is not the Company or
any other obligor on the Securities or any Affiliate of the Company or of such
other obligor.
     Section 2.10 Temporary Securities. Until definitive Securities are ready
for delivery, the Company may prepare and execute, and, upon receipt of a
Company Order, the Trustee shall authenticate and deliver, temporary Securities.
Temporary Securities shall be substantially in the form of definitive securities
but may have variations that the Company with the consent of the Trustee
considers appropriate for temporary Securities. Without unreasonable delay, the
Company shall prepare and the Trustee shall authenticate and deliver definitive
Securities in exchange for temporary Securities.
     Section 2.11 Cancellation. The Company at any time may deliver Securities
to the Trustee for cancellation. The Registrar, the Paying Agent and the
Conversion Agent shall forward to the Trustee or its agent any Securities
surrendered to them for transfer, exchange, purchase, payment or conversion. The
Trustee and no one else shall cancel, in accordance with its standard
procedures, all Securities surrendered for transfer, exchange, purchase,
payment, conversion or cancellation and shall dispose of the cancelled
Securities in accordance with its customary procedures or deliver the canceled
Securities to the Company upon its request therefor. All Securities which are
purchased or otherwise acquired by the Company or any of its Subsidiaries prior
to the Final Maturity Date pursuant to Article 3 shall be delivered to the
Trustee for cancellation, and the Company may not hold or resell such Securities
or issue any new Securities to replace any such Securities or any Securities
that any Holder has converted pursuant to Article 4.

16



--------------------------------------------------------------------------------



 



     Section 2.12 Legend; Additional Transfer and Exchange Requirements.
          (a) If Securities are issued upon the transfer, exchange or
replacement of Securities subject to restrictions on transfer and bearing the
legends set forth on the forms of Securities attached as Exhibit A
(collectively, the “Legend”), or if a request is made to remove the Legend on a
Security, the Securities so issued shall bear the Legend, or the Legend shall
not be removed, as the case may be, unless there is delivered to the Company and
the Registrar such satisfactory evidence, which shall include an Opinion of
Counsel if requested by the Company or such Registrar, as may be reasonably
required by the Company and the Registrar, that neither the Legend nor the
restrictions on transfer set forth therein are required to ensure that transfers
thereof comply with the provisions of Rule 144A or Rule 144 under the Securities
Act or that such Securities are not “restricted” within the meaning of Rule 144
under the Securities Act; provided that no such evidence need be supplied in
connection with the sale of such Security pursuant to a registration statement
that is effective at the time of such sale. Upon (1) provision of such
satisfactory evidence if requested, or (2) notification by the Company to the
Trustee and Registrar of the sale of such Security pursuant to a registration
statement that is effective at the time of such sale, the Trustee, at the
written direction of the Company, shall authenticate and deliver a Security that
does not bear the Legend. If the Legend is removed from the face of a Security
and the Security is subsequently held by an Affiliate of the Company, the Legend
shall be reinstated.
          (b) A Global Security may not be transferred, in whole or in part, to
any Person other than the Depositary or a nominee or any successor thereof, and
no such transfer to any such other Person may be registered; provided that the
foregoing shall not prohibit any transfer of a Security that is issued in
exchange for a Global Security but is not itself a Global Security. No transfer
of a Security to any Person shall be effective under this Indenture or the
Securities unless and until such Security has been registered in the name of
such Person. Notwithstanding any other provisions of this Indenture or the
Securities, transfers of a Global Security, in whole or in part, shall be made
only in accordance with this Section 2.12.
          (c) Subject to Section 2.12(b) and in compliance with Section 2.12(d),
every Security shall be subject to the restrictions on transfer provided in the
Legend. Whenever any Restricted Security other than a Restricted Global Security
is presented or surrendered for registration of transfer or in exchange for a
Security registered in a name other than that of the Holder, such Security must
be accompanied by a certificate in substantially the form set forth in
Exhibit A, dated the date of such surrender and signed by the Holder of such
Security, as to compliance with such restrictions on transfer. The Registrar
shall not be required to accept for such registration of transfer or exchange
any Security not so accompanied by a properly completed certificate.
          (d) The restrictions imposed by the Legend upon the transferability of
any Security shall cease and terminate when such Security has been sold pursuant
to an effective registration statement under the Securities Act or transferred
in compliance with Rule 144 under the Securities Act (or any successor provision
thereto) or, if earlier, upon the expiration of the holding period applicable to
sales thereof under Rule 144(k) under the Securities Act (or any successor
provision). Any Security as to which such restrictions on transfer shall have
expired in accordance with their terms or shall have terminated may, upon a
surrender of such Security for

17



--------------------------------------------------------------------------------



 



exchange to the Registrar in accordance with the provisions of this Section 2.12
(accompanied, in the event that such restrictions on transfer have terminated by
reason of a transfer in compliance with Rule 144 or any successor provision, by,
if requested by the Company or the Registrar, an Opinion of Counsel reasonably
acceptable to the Company and the Registrar and addressed to the Company and the
Registrar, to the effect that the transfer of such Security has been made in
compliance with Rule 144 or such successor provision), be exchanged for a new
Security, of like tenor and aggregate principal amount, which shall not bear the
restrictive Legend. The Company shall inform the Trustee of the effective date
of any registration statement registering the offer and sale of the Securities
under the Securities Act. The Trustee shall not be liable for any action taken
or omitted to be taken by it in good faith in accordance with the aforementioned
Opinion of Counsel or registration statement.
     As used in Sections 2.12(c) and (d), the term “transfer” encompasses any
sale, pledge, transfer, hypothecation or other disposition of any Security.
          (e) The provisions below shall apply only to Global Securities:
               (1) Each Global Security authenticated under this Indenture shall
be registered in the name of the Depositary or a nominee thereof and delivered
to such Depositary or a nominee thereof or custodian therefor, and each such
Global Security shall constitute a single Security for purposes of this
Indenture.
               (2) Notwithstanding any other provisions of this Indenture or the
Securities, a Global Security shall not be exchanged in whole or in part for a
Security registered, and no transfer of a Global Security in whole or in part
shall be registered in the name of any Person other than the Depositary or one
or more nominees thereof; provided that a Global Security may be exchanged for
securities registered in the names of any person designated by the Depositary in
the event that (A) the Depositary has notified the Company that it is unwilling
or unable to continue as Depositary for such Global Security or such Depositary
has ceased to be a “clearing agency” registered under the Exchange Act, and a
successor Depositary is not appointed by the Company within 90 days after
receiving such notice or becoming aware that the Depositary has ceased to be a
“clearing agency,” or (B) an Event of Default has occurred and is continuing
with respect to the Securities. Any Global Security exchanged pursuant to
subclause (A) above shall be so exchanged in whole and not in part, and any
Global Security exchanged pursuant to subclause (B) above may be exchanged in
whole or from time to time in part as directed by the Depositary. Any Security
issued in exchange for a Global Security or any portion thereof shall be a
Global Security; provided further that any such Security so issued that is
registered in the name of a Person other than the Depositary or a nominee
thereof shall not be a Global Security.
               (3) Securities issued in exchange for a Global Security or any
portion thereof shall be issued in definitive, fully registered form, without
interest coupons, shall have an aggregate principal amount equal to that of such
Global Security or portion thereof to be so exchanged, shall be registered in
such names and be in such authorized denominations as the Depositary shall
designate and shall bear the applicable legends provided for herein. Any Global
Security to be exchanged in whole shall be surrendered by the Depositary to the
Trustee, as Registrar. With regard to any Global Security to be exchanged in
part, either such Global

18



--------------------------------------------------------------------------------



 



Security shall be so surrendered for exchange or, if the Trustee is acting as
custodian for the Depositary or its nominee with respect to such Global
Security, the principal amount thereof shall be reduced, by an amount equal to
the portion thereof to be so exchanged, by means of an appropriate adjustment
made on the records of the Trustee. Upon any such surrender or adjustment, the
Trustee shall authenticate and deliver the Security issuable on such exchange to
or upon the order of the Depositary or an authorized representative thereof.
               (4) Subject to clause (6) of this Section 2.12(e), the registered
Holder may grant proxies and otherwise authorize any Person, including Agent
Members and Persons that may hold interests through Agent Members, to take any
action which a Holder is entitled to take under this Indenture or the
Securities.
               (5) In the event of the occurrence of any of the events specified
in clause (2) of this Section 2.12(e), the Company will promptly make available
to the Trustee a reasonable supply of Certificated Securities in definitive,
fully registered form, without interest coupons.
               (6) Neither Agent Members nor any other Persons on whose behalf
Agent Members may act shall have any rights under this Indenture with respect to
any Global Security registered in the name of the Depositary or any nominee
thereof, or under any such Global Security, and the Depositary or such nominee,
as the case may be, may be treated by the Company, the Trustee and any agent of
the Company or the Trustee as the absolute owner and holder of such Global
Security for all purposes whatsoever. Notwithstanding the foregoing, nothing
herein shall prevent the Company, the Trustee or any agent of the Company or the
Trustee from giving effect to any written certification, proxy or other
authorization furnished by the Depositary or such nominee, as the case may be,
or impair, as between the Depositary, its Agent Members and any other Person on
whose behalf an Agent Member may act, the operation of customary practices of
such Persons governing the exercise of the rights of a holder of any Security.
               (7) At such time as all interests in a Global Security have been
converted, cancelled or exchanged for Securities in certificated form, such
Global Security shall, upon receipt thereof, be cancelled by the Trustee in
accordance with standing procedures and instructions existing between the
Depositary and the Securities Custodian, subject to Section 2.11 of this
Indenture. At any time prior to such cancellation, if any interest in a Global
Security is converted, canceled or exchanged for Securities in certificated
form, the principal amount of such Global Security shall, in accordance with the
standing procedures and instructions existing between the Depositary and the
Securities Custodian, be appropriately reduced, and an endorsement shall be made
on such Global Security, by the Trustee or the Securities Custodian, at the
direction of the Trustee, to reflect such reduction.
          (f) Until the expiration of the holding period applicable to sales
thereof under Rule 144(k) under the Securities Act (or any successor provision
thereto), any stock certificate representing Common Stock issued upon conversion
of any Security shall bear a legend in substantially the following form, unless
such Common Stock has been sold pursuant to a registration statement that has
been declared effective under the Securities Act (and which continues to be
effective at the time of such transfer) or transferred in compliance with
Rule 144

19



--------------------------------------------------------------------------------



 



under the Securities Act (or any successor provision thereto), or such Common
Stock has been issued upon conversion of Securities that have been transferred
pursuant to a registration statement that has been declared effective under the
Securities Act or pursuant to Rule 144 under the Securities Act (or any
successor provision thereto), or unless otherwise agreed by the Company in
writing with written notice thereof to the transfer agent:
     THE COMMON STOCK EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND, ACCORDINGLY, MAY NOT BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION UNDER THE SECURITIES ACT.
     BY ITS ACQUISITION HEREOF, THE HOLDER AGREES TO OFFER, SELL OR OTHERWISE
TRANSFER THE COMMON STOCK EVIDENCED HEREBY PRIOR TO THE DATE THAT IS TWO YEARS
AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON WHICH
DENDREON CORPORATION (THE “COMPANY”) OR ANY AFFILIATE OF THE COMPANY WAS THE
OWNER OF THE COMMON STOCK EVIDENCED HEREBY (OR ANY PREDECESSOR OF THE COMMON
STOCK EVIDENCED HEREBY) (THE “RESALE RESTRICTION TERMINATION DATE”) ONLY (A) TO
THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) PURSUANT TO A REGISTRATION STATEMENT
WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, OR (C) PURSUANT TO
ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT, SUBJECT TO THE COMPANY’S AND THE TRANSFER AGENT’S RIGHT PRIOR TO
ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (C) PRIOR TO THE RESALE
RESTRICTION TERMINATION DATE TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATIONS AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM, AND IN
EACH OF THE FOREGOING CASES, TO REQUIRE THAT A CERTIFICATE OF TRANSFER IN THE
FORM APPEARING ON THE OTHER SIDE OF THIS CERTIFICATE IS COMPLETED AND DELIVERED
BY THE TRANSFEROR TO THE TRANSFER AGENT. THIS LEGEND WILL BE REMOVED UPON THE
REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE.
     Any such Common Stock as to which such restrictions on transfer shall have
expired in accordance with their terms or as to which the conditions for removal
of the foregoing legend set forth therein have been satisfied may, upon
surrender of the certificates representing such shares of Common Stock for
exchange in accordance with the procedures of the transfer agent for the Common
Stock, be exchanged for a new certificate or certificates for a like number of
shares of Common Stock, which shall not bear the restrictive legend required by
this section. The Trustee may reasonably rely on an Opinion of Counsel in order
to determine whether the legend is required upon transfer.
     Section 2.13 CUSIP Numbers. The Company in issuing the Securities may use
one or more “CUSIP” numbers (if then generally in use), and, if so, the Trustee
shall use “CUSIP” numbers in notices of purchase as a convenience to Holders;
provided that any such notice may

20



--------------------------------------------------------------------------------



 



state that no representation is made as to the correctness of such numbers
either as printed on the Securities or as contained in any notice of a purchase
and that reliance may be placed only on the other identification numbers printed
on the Securities, and any such purchase shall not be affected by any defect in
or omission of such numbers. The Company will promptly notify the Trustee of any
change in the “CUSIP” numbers.
ARTICLE 3
PURCHASE
     Section 3.01 Repurchase of Securities at Option of the Holder upon a
Fundamental Change.
          (a) If a Fundamental Change occurs prior to the Final Maturity Date,
each Holder of a Security shall have the right, at the option of the Holder, to
require the Company to repurchase for cash all or any portion of the Securities
of such Holder equal to $1,000 principal amount (or an integral multiple
thereof) at the Fundamental Change Repurchase Price, on the date that is not
less than 30 days nor more than 45 days after the date of the Fundamental Change
Company Notice pursuant to subsection 3.01(b) (the “Fundamental Change
Repurchase Date”).
          (b) As promptly as practicable following the date on which the Company
announces such transaction, but in no event less than 20 days prior to the
anticipated effective date of a Fundamental Change, the Company shall mail a
written notice of the Fundamental Change and of the resulting repurchase right
to the Trustee, Paying Agent and to each Holder (and to beneficial owners as
required by applicable law) (the “Fundamental Change Company Notice”). The
Fundamental Change Company Notice shall include the form of a Fundamental Change
Repurchase Notice to be completed by the Holder and shall state:
               (1) the events causing such Fundamental Change;
               (2) the date (or expected date) of such Fundamental Change;
               (3) the last date by which the Fundamental Change Repurchase
Notice must be delivered to elect the repurchase option pursuant to this
Section 3.01;
               (4) the Fundamental Change Repurchase Date;
               (5) the Fundamental Change Repurchase Price;
               (6) the Holder’s right to require the Company to purchase the
Securities;
               (7) the name and address of each Paying Agent and Conversion
Agent;
               (8) the then effective Conversion Rate and any adjustments to the
Conversion Rate resulting from such Fundamental Change;
               (9) the procedures that the Holder must follow to exercise
conversion rights under Article 4 and that Securities as to which a Fundamental
Change Repurchase Notice

21



--------------------------------------------------------------------------------



 



has been given may be converted into Common Stock pursuant to Article 4 of this
Indenture only to the extent that the Fundamental Change Repurchase Notice has
been withdrawn in accordance with the terms of this Indenture;
               (10) the procedures that the Holder must follow to exercise
rights under this Section 3.01;
               (11) the procedures for withdrawing a Fundamental Change
Repurchase Notice;
               (12) that, unless the Company fails to pay such Fundamental
Change Repurchase Price, Securities covered by any Fundamental Change Repurchase
Notice will cease to be outstanding and interest and Liquidated Damages, if any,
will cease to accrue on and after the Fundamental Change Repurchase Date; and
               (13) the CUSIP number of the Securities.
     At the Company’s request, the Trustee shall give such Fundamental Change
Company Notice in the Company’s name and at the Company’s expense; provided,
that, in all cases, the text of such Fundamental Change Company Notice shall be
prepared by the Company. If any of the Securities is in the form of a Global
Security, then the Company shall modify such notice to the extent necessary to
accord with the Applicable Procedures relating to the purchase of Global
Securities.
          (c) A Holder may exercise its rights specified in Section 3.01(a) upon
delivery of a written notice (which shall be in substantially the form attached
as Exhibit A under the heading “Fundamental Change Repurchase Notice” and which
may be delivered by letter, overnight courier, hand delivery, facsimile
transmission or in any other written form and, in the case of Global Securities,
may be delivered electronically or by other means in accordance with the
Depositary’s Applicable Procedures) of the exercise of such rights (a
“Fundamental Change Repurchase Notice”) to the Company or any Paying Agent at
any time prior to the close of business on the Business Day next preceding the
Fundamental Change Repurchase Date, subject to extension to comply with
applicable law.
          (1) The Fundamental Change Repurchase Notice shall state: (A) the
certificate number (if such Security is held other than in global form) of the
Security which the Holder will deliver to be purchased (or, if the Security is
held in global form, any other items required to comply with the Applicable
Procedures), (B) the portion of the principal amount of the Security which the
Holder will deliver to be purchased, in integral multiples of $1,000, and
(C) that such Security shall be purchased as of the Fundamental Change
Repurchase Date pursuant to the terms and conditions specified in the Securities
and in this Indenture.
          (2) The delivery of a Security for which a Fundamental Change
Repurchase Notice has been timely delivered to any Paying Agent and not validly
withdrawn prior to, on or after the Fundamental Change Repurchase Date (together
with all necessary endorsements) at the office of such Paying Agent shall be a
condition to the receipt by the Holder of the Fundamental Change Repurchase
Price therefor.

22



--------------------------------------------------------------------------------



 



          (3) The Company shall only be obliged to purchase, pursuant to this
Section 3.01, a portion of a Security if the principal amount of such portion is
$1,000 or an integral multiple of $1,000 (provisions of this Indenture that
apply to the purchase of all of a Security also apply to the purchase of such
portion of such Security).
          (4) Notwithstanding anything herein to the contrary, any Holder
delivering to a Paying Agent the Fundamental Change Repurchase Notice
contemplated by this Section 3.01(c) shall have the right to withdraw such
Fundamental Change Repurchase Notice in whole or in a portion thereof that is a
principal amount of $1,000 or in an integral multiple thereof at any time prior
to the close of business on the Business Day prior to the Fundamental Change
Repurchase Date by delivery of a written notice of withdrawal to the Paying
Agent in accordance with Section 3.02.
          (5) A Paying Agent shall promptly notify the Company of the receipt by
it of any Fundamental Change Repurchase Notice or written withdrawal thereof.
          (6) Anything herein to the contrary notwithstanding, in the case of
Global Securities, any Fundamental Change Repurchase Notice may be delivered or
withdrawn and such Securities may be surrendered or delivered for purchase in
accordance with the Applicable Procedures as in effect from time to time.
     Section 3.02 Effect of Fundamental Change Repurchase Notice.
          (a) Upon receipt by any Paying Agent of a properly completed
Fundamental Change Repurchase Notice from a Holder, the Holder of the Security
in respect of which such Fundamental Change Repurchase Notice was given shall
(unless such Fundamental Change Repurchase Notice is withdrawn as specified in
Section 3.02(b)) thereafter be entitled to receive the Fundamental Change
Repurchase Price with respect to such Security, subject to the occurrence of the
Fundamental Change Effective Date and an absence of an Event of Default, or a
continuation thereof (other than a Default in the payment of the Fundamental
Change Repurchase Price). Such Fundamental Change Repurchase Price shall be paid
to such Holder promptly following the later of (1) the Fundamental Change
Repurchase Date (provided that the conditions in Section 3.01 have been
satisfied) and (2) the time of delivery of such Security to a Paying Agent by
the Holder thereof in the manner required by Section 3.01(c). Securities in
respect of which a Fundamental Change Repurchase Notice has been given by the
Holder thereof may not be converted into shares of Common Stock pursuant to
Article 4 on or after the date of the delivery of such Fundamental Change
Repurchase Notice unless such Fundamental Change Repurchase Notice has first
been validly withdrawn in accordance with Section 3.02(b) with respect to the
Securities to be converted.
          (b) A Fundamental Change Repurchase Notice may be withdrawn by means
of a written notice (which may be delivered by mail, overnight courier, hand
delivery, facsimile transmission or in any other written form and, in the case
of Global Securities, may be delivered by other means in accordance with the
Applicable Procedures) of withdrawal delivered by the Holder to a Paying Agent
at any time prior to the close of business on the Business Day immediately prior
to the Fundamental Change Repurchase Date, specifying (1) the principal amount
of the Security or portion thereof (which must be a principal amount of $1,000
or an

23



--------------------------------------------------------------------------------



 



integral multiple of $1,000 in excess thereof) with respect to which such notice
of withdrawal is being submitted, (2) if certificated Securities have been
issued, the certificate number of the Security being withdrawn in whole or in
withdrawable part (or if the Securities are not certificated, such written
notice must comply with the Applicable Procedures) and (3) the portion of the
principal amount of the Security that will remain subject to the Fundamental
Change Repurchase Notice, which portion must be a principal amount of $1,000 or
an integral multiple thereof.
     Section 3.03 Deposit of Fundamental Change Repurchase Price.
          (a) On or before 12:00 p.m. (noon) New York City time on the Business
Day following the applicable Fundamental Change Repurchase Date, the Company
shall deposit with the Trustee or with a Paying Agent (or if the Company or an
Affiliate of the Company is acting as the Paying Agent, shall segregate and hold
in trust as provided in Section 2.04) an amount of money (in immediately
available funds if deposited on or after such Fundamental Change Repurchase
Date), sufficient to pay the aggregate Fundamental Change Repurchase Price of
all the Securities or portions thereof that are to be purchased as of such
Fundamental Change Repurchase Date.
          (b) If a Paying Agent or the Trustee holds, in accordance with the
terms hereof, money sufficient to pay the Fundamental Change Repurchase Price of
any Security for which a Fundamental Change Repurchase Notice has been tendered
and not withdrawn in accordance with this Indenture then, on the Business Day
following the applicable Fundamental Change Repurchase Date, such Security will
cease to be outstanding, whether or not the Security is delivered to the Paying
Agent or the Trustee, and interest and Liquidated Damages, if any, shall cease
to accrue, and the rights of the Holder in respect of the Security shall
terminate (other than the right to receive the Fundamental Change Repurchase
Price as aforesaid). The Company shall publicly announce the principal amount of
Securities repurchased on or as soon as practicable after the Fundamental Change
Repurchase Date.
          (c) The Paying Agent will promptly return to the respective Holders
thereof any Securities with respect to which a Fundamental Change Repurchase
Notice has been withdrawn in compliance with this Indenture.
          (d) If a Fundamental Change Repurchase Date falls after a Regular
Record Date and on or before the related Interest Payment Date, then interest on
the Securities payable on such Interest Payment Date will be payable to the
Holders in whose names the Securities are registered at the close of business on
such Regular Record Date.
     Section 3.04 Repayment to the Company. To the extent that the aggregate
amount of cash deposited by the Company pursuant to Section 3.03 exceeds the
aggregate Fundamental Change Repurchase Price of the Securities or portions
thereof that the Company is obligated to purchase, then promptly after the
Fundamental Change Repurchase Date the Trustee or a Paying Agent, as the case
may be, shall return any such excess cash to the Company.
     Section 3.05 Securities Purchased in Part. Any Security that is to be
purchased only in part shall be surrendered at the office of a Paying Agent, and
promptly after the Fundamental

24



--------------------------------------------------------------------------------



 



Change Repurchase Date, the Company shall execute and the Trustee shall
authenticate and deliver to the Holder of such Security, without service charge,
a new Security or Securities, of such authorized denomination or denominations
as may be requested by such Holder (which must be equal to $1,000 principal
amount or any integral thereof), in aggregate principal amount equal to, and in
exchange for, the portion of the principal amount of the Security so surrendered
that is not purchased.
     Section 3.06 Compliance with Securities Laws upon Purchase of Securities.
In connection with any offer to purchase of Securities under Section 3.01, the
Company shall (a) comply with Rule 13e-4 and Rule 14e-1 (or any successor to
either such Rule), and any other tender offer rules, if applicable, under the
Exchange Act, (b) file the related Schedule TO (or any successor or similar
schedule, form or report) if required under the Exchange Act, and (c) otherwise
comply with all federal and state securities laws in connection with such offer
to purchase or purchase of Securities, all so as to permit the rights of the
Holders and obligations of the Company under Sections 3.01 through 3.04 to be
exercised in the time and in the manner specified therein. To the extent that
compliance with any such laws, rules and regulations would result in a conflict
with any of the terms hereof, this Indenture is hereby modified to the extent
required for the Company to comply with such laws, rules and regulations.
     Section 3.07 Purchase of Securities in Open Market. The Company may
surrender any Security purchased by the Company pursuant to this Article 3 to
the Trustee for cancellation. Any securities surrendered to the Trustee for
cancellation may not be reissued or resold by the Company and will be canceled
promptly in accordance with Section 2.11. The Company may repurchase Securities
in the open market, by tender at any price or by negotiated transactions.
ARTICLE 4
CONVERSION
     Section 4.01 Conversion Privilege and Conversion Rate.
          (a) Subject to and upon compliance with the provisions of this
Article 4, at the option of the Holder thereof, any Security or portion thereof
that is an integral multiple of $1,000 principal amount may be converted into
fully paid and non-assessable shares (calculated as to each conversion to the
nearest 1/100th of a share) of Common Stock prior to the close of business on
the Business Day immediately preceding the Final Maturity Date or such earlier
date set forth in this Article 4, unless purchased by the Company at the
Holder’s option, at the Conversion Rate in effect at such time, determined as
hereinafter provided.
          (b) Provisions of this Indenture that apply to conversion of all of a
Security also apply to conversion of a portion of a Security.
          (c) A Holder of Securities is not entitled to any rights of a holder
of Common Stock until such Holder has converted its Securities into Common
Stock, and only to the extent such Securities are deemed to have been converted
into Common Stock pursuant to this Article 4.
          (d) The Conversion Rate shall be adjusted in certain instances as
provided in Section 4.01(e) and Section 4.06.

25



--------------------------------------------------------------------------------



 



          (e) If there shall have occurred a Fundamental Change, the Company
shall pay a “Make Whole Premium” to the Holders of the Securities who convert
their Securities during the period beginning 10 Trading Days before the date the
Company announces as the anticipated Fundamental Change Effective Date and
ending at the close of business on the Trading Day immediately preceding the
Fundamental Change Repurchase Date or 10 Trading Days after the effective date
of the Fundamental Change, if later, by increasing the Conversion Rate for such
Securities. The number of additional shares of Common Stock per $1,000 principal
amount of Securities constituting the Make Whole Premium shall be determined by
the Company by reference to the table below, based on the Fundamental Change
Effective Date and the Stock Price of such Fundamental Change; provided that if
the Stock Price or Fundamental Change Effective Date are not set forth on the
table: (i) if the actual Stock Price on the Fundamental Change Effective Date is
between two Stock Prices on the table or the actual Fundamental Change Effective
Date is between two Fundamental Change Effective Dates on the table, the Make
Whole Premium will be determined by a straight-line interpolation between the
Make Whole Premiums set forth for the two Stock Prices and the two Fundamental
Change Effective Dates on the table based on a 365-day year, as applicable,
(ii) if the Stock Price on the Fundamental Change Effective Date exceeds $100.00
per share, subject to adjustment as set forth herein, no Make Whole Premium will
be paid, and (iii) if the Stock Price on the Fundamental Change Effective Date
is less than $8.75 per share, subject to adjustment as set forth herein, no Make
Whole Premium will be paid. If Holders of the Common Stock receive only cash in
the Fundamental Change, the Stock Price shall be the cash amount paid per share
of the Common Stock in connection with the Fundamental Change. Otherwise, the
Stock Price shall be equal to the average Closing Prices of the Common Stock for
each of the 10 Trading Days immediately preceding, but not including, the
applicable Fundamental Change Effective Date.

26



--------------------------------------------------------------------------------



 



Make Whole Premium upon a Fundamental Change
(Number of Additional Shares)

                                                                      Effective
Date     June 11,   June 15,   June 15,   June 15,   June 15,   June 15,   June
15,   June 15, Stock Price   2007   2008   2009   2010   2011   2012   2013  
2014
$8.75
    17.0213       17.0213       17.0213       17.0213       17.0213      
17.0213       17.0213       17.0213  
$10.00
    14.8674       14.0363       13.0502       11.9332       10.6149       9.1240
      7.3853       2.7356  
$12.50
    11.8910       11.1989       10.3156       9.2178       7.8579       6.1708  
    3.8400       0.0000  
$15.00
    9.9346       9.3247       8.5631       7.6199       6.3999       4.8278    
  2.7518       0.0000  
$17.50
    8.5417       7.9966       7.3394       6.4961       5.4345       4.0663    
  2.2788       0.0000  
$20.00
    7.5002       7.0110       6.4231       5.6778       4.7384       3.5276    
  1.9769       0.0000  
$22.50
    6.6737       6.2435       5.7080       5.0470       4.2089       3.1281    
  1.7538       0.0000  
$25.00
    6.0259       5.6392       5.1455       4.5449       3.7840       2.8127    
  1.5778       0.0000  
$27.50
    5.5046       5.1370       4.6846       4.1354       3.4355       2.5564    
  1.4343       0.0000  
$30.00
    5.0564       4.7229       4.3042       3.7965       3.1502       2.3434    
  1.3146       0.0000  
$32.50
    4.6877       4.3668       3.9784       3.5086       2.9096       2.1629    
  1.2135       0.0000  
$35.00
    4.3685       4.0671       3.7036       3.2588       2.7041       2.0096    
  1.1268       0.0000  
$37.50
    4.0671       3.8011       3.4625       3.0424       2.5245       1.8755    
  1.0517       0.0000  
$40.00
    3.8291       3.5695       3.2542       2.8576       2.3706       1.7589    
  0.9857       0.0000  
$42.50
    3.6192       3.3723       3.0697       2.6910       2.2320       1.6561    
  0.9278       0.0000  
$45.00
    3.4306       3.1950       2.9078       2.5470       2.1102       1.5638    
  0.8759       0.0000  
$50.00
    3.1051       2.8865       2.6250       2.2959       1.9014       1.4078    
  0.7885       0.0000  
$75.00
    2.1378       1.9591       1.7771       1.5575       1.2771       0.9376    
  0.5241       0.0000  
$100.00
    1.6624       1.5086       1.3481       1.1777       0.9653       0.7021    
  0.3882       0.0000  

     The Stock Prices set forth in the first column of the table above will be
adjusted as of any date on which the Conversion Rate of the Securities is
adjusted. The adjusted Stock Prices will equal the Stock Prices applicable
immediately prior to such adjustment multiplied by a fraction, the numerator of
which is the Conversion Rate immediately prior to the adjustment giving rise to
the Stock Price adjustment and the denominator of which is the Conversion Rate
as so adjusted. The number of additional shares set forth in the table above
will be adjusted in the same manner as the Conversion Rate as set forth in
Section 4.06 hereof, other than as a result of an adjustment of the Conversion
Rate by adding the Make Whole Premium as described above.
     Notwithstanding the foregoing paragraph, in no event will the total number
of shares of Common Stock issuable upon conversion of a Security exceed 114.2857
per $1,000 principal amount, subject to adjustment in the same manner as the
Conversion Rate as set forth in clauses (1) through (7) of Section 4.06(a)
hereof.
     The additional shares issuable pursuant to this Section 4.01(e) shall be
delivered upon the later of (i) the settlement date for the conversion and
(ii) promptly following the Fundamental Change Effective Date.
          (f) By delivering the number of shares of Common Stock issuable on
conversion to the Trustee, or to the Conversion Agent, if the Conversion Agent
is other than the Trustee, the Company will be deemed to have satisfied its
obligation to pay the principal amount of the Securities so converted and its
obligation to pay accrued and unpaid interest, and Liquidated Damages if any,
attributable to the period from the most recent Interest Payment Date

27



--------------------------------------------------------------------------------



 




through the Conversion Date (which amount will be deemed paid in full rather
than cancelled, extinguished or forfeited).
          (g) The Trustee may conclusively rely on the Company’s calculations of
the Make Whole Premium.
     Section 4.02 Conversion Procedure.
          (a) To convert a Security, a Holder must (1) complete and manually
sign the conversion notice on the back of the Security and deliver such notice
to a Conversion Agent, (2) surrender the Security to a Conversion Agent,
(3) furnish appropriate endorsements and transfer documents if required by a
Registrar or a Conversion Agent, and (4) pay all transfer or similar taxes, if
required pursuant to Section 4.04. The date on which the Holder satisfies all of
those requirements is the “Conversion Date.” Upon the conversion of a Security,
the Company will pay the cash and deliver the shares of Common Stock, to the
Trustee (or to the Conversion Agent, if the Conversion Agent is other than the
Trustee), as applicable, as promptly as practicable after the later of the
Conversion Date and the date that all calculations necessary to make such
payment and delivery have been made, but in no event later than five Business
Days after the later of those dates. Anything herein to the contrary
notwithstanding, in the case of Global Securities, conversion notices may be
delivered and such Securities may be surrendered for conversion in accordance
with the Applicable Procedures as in effect from time to time.
          (b) The person in whose name the shares of Common Stock are issuable
upon conversion shall be deemed to be a holder of record of such Common Stock on
the Conversion Date; provided, however, that no surrender of a Security on any
Conversion Date when the stock transfer books of the Company shall be closed
shall be effective to constitute the person or persons entitled to receive the
shares of Common Stock upon conversion as the record holder or holders of such
shares of Common Stock on such date, but such surrender shall be effective to
constitute the person or persons entitled to receive such shares of Common Stock
as the record holder or holders thereof for all purposes at the close of
business on the next succeeding day on which such stock transfer books are open;
provided further that such conversion shall be at the Conversion Rate in effect
on the Conversion Date as if the stock transfer books of the Company had not
been closed. Upon conversion of a Security, such person shall no longer be a
Holder of such Security. Except as set forth in this Indenture, no payment or
adjustment will be made for dividends or distributions declared or made on
shares of Common Stock issued upon conversion of a Security prior to the
issuance of such shares.
          (c) Holders of Securities surrendered for conversion (in whole or in
part) during the period from the close of business on any Regular Record Date to
the opening of business on the next succeeding Interest Payment Date will
receive the semi-annual interest payable on such Securities on the corresponding
Interest Payment Date notwithstanding the conversion. Upon surrender of any such
Securities for conversion during the period from the close of business on any
Regular Record Date to the opening of business on the next succeeding Interest
Payment Date, unless (1) such Securities have been surrendered for conversion
following the Regular Record Date immediately preceding the final interest
payment date (June 15, 2014), (2) the Company has specified a Fundamental Change
Purchase Date that is after a Regular Record Date and on or prior to the
Business Day following the corresponding

28



--------------------------------------------------------------------------------



 



Interest Payment Date, or (3) to the extent of overdue interest, if any, which
exists at the time of the Conversion with respect to such Security, such
Securities shall also be accompanied by payment in funds acceptable to the
Company of an amount equal to the interest payable on such corresponding
Interest Payment Date. Except as otherwise provided in this Section 4.02(c), no
payment or adjustment will be made for accrued interest on a converted Security.
               (d) Subject to Section 4.02(c), nothing in this Section shall
affect the right of a Holder in whose name any Security is registered at the
close of business on a Regular Record Date to receive the interest payable on
such Security on the related Interest Payment Date in accordance with the terms
of this Indenture, the Securities and the Registration Rights Agreement. If a
Holder converts more than one Security at the same time, the number of shares of
Common Stock issuable upon the conversion, if any, (and the amount of any cash
in lieu of fractional shares pursuant to Section 4.03) shall be based on the
aggregate principal amount of all Securities so converted.
               (e) In the case of any Security which is converted in part only,
upon such conversion the Company shall execute and the Trustee shall
authenticate and deliver to the Holder thereof, without service charge, a new
Security or Securities of authorized denominations in an aggregate principal
amount equal to the, and in exchange for, unconverted portion of the principal
amount of such Security. A Security may be converted in part, but only if the
principal amount of such part is an integral multiple of $1,000 and the
principal amount of such Security to remain outstanding after such conversion is
equal to $1,000 or any integral multiple of $1,000 in excess thereof.
     Section 4.03 Fractional Shares. The Company will not issue fractional
shares of Common Stock upon conversion of Securities. If more than one Security
shall be surrendered for conversion at one time by the same Holder, the number
of full shares that shall be issuable upon conversion shall be computed on the
basis of the aggregate principal amount of the Securities (or specified portions
thereof to the extent permitted hereby) so surrendered. In lieu of any
fractional share, the Company will pay an amount in cash for the current market
value of the fractional share. The current market value of a fractional share
shall be determined (calculated to the nearest 1/100th of a share) by
multiplying the average of the Closing Price of the Common Stock on the Trading
Day immediately preceding the Conversion Date by such fractional share and
rounding the product to the nearest whole cent.
     Section 4.04 Taxes on Conversion. If a Holder converts a Security, the
Holder shall pay any transfer, stamp or similar taxes or duties related to the
issue or delivery of shares of Common Stock upon such conversion. The Holder
shall also pay any such tax with respect to cash received in lieu of fractional
shares. In addition, the Holder shall pay any such tax which is due because the
Holder requests the shares to be issued in a name other than the Holder’s name.
The Conversion Agent may refuse to deliver the certificate representing the
Common Stock being issued in a name other than the Holder’s name until the
Conversion Agent receives a sum sufficient to pay any tax which will be due
because the shares are to be issued in a name other than the Holder’s name.
Nothing herein shall preclude any tax withholding required by law or regulation.

29



--------------------------------------------------------------------------------



 



     Section 4.05 Company to Provide Stock.
          (a) The Company shall, prior to issuance of any Securities hereunder,
and from time to time as may be necessary, reserve, out of its authorized but
unissued Common Stock, a sufficient number of shares of Common Stock to permit
the conversion of all outstanding Securities into shares of Common Stock.
          (b) All shares of Common Stock delivered upon conversion of the
Securities shall be newly issued shares, shall be duly authorized, validly
issued, fully paid and nonassessable and shall be free from preemptive or
similar rights and free of any lien or adverse claim as the result of any action
by the Company.
          (c) The Company will endeavor promptly to comply with all federal and
state securities laws regulating the offer and delivery of shares of Common
Stock upon conversion of Securities.
     Section 4.06 Adjustment of Conversion Rate.
          (a) The Conversion Rate shall be adjusted from time to time by the
Company as follows:
               (1) If the Company shall pay a dividend or make a distribution on
outstanding Common Stock in shares of Common Stock, the Conversion Rate in
effect immediately prior to the record date for the determination of
shareholders entitled to receive such dividend or other distribution shall be
increased so that the same shall equal the rate determined by the Company by
multiplying the Conversion Rate in effect immediately prior to such record date
by a fraction of which the numerator of shall be the sum of the number of shares
of Common Stock outstanding at the close of business on such record date plus
the total number of shares of Common Stock constituting such dividend or other
distribution and of which the denominator shall be the number of shares of
Common Stock outstanding at the close of business on such record date. Such
adjustment shall be made successively whenever any such dividend or distribution
is made and shall become effective immediately after such record date. For the
purpose of this clause (1), the number of shares of Common Stock at any time
outstanding shall not include shares held in the treasury of the Company. The
Company will not pay any dividend or make any distribution on Common Stock held
in the treasury of the Company. If any dividend or distribution of the type
described in this clause is declared but not so paid or made, the Conversion
Rate shall again be adjusted to the Conversion Rate that would then be in effect
if such dividend or distribution had not been declared.
               (2) If the Company shall subdivide its outstanding Common Stock
into a greater number of shares, or combine its outstanding Common Stock into a
smaller number of shares, the Conversion Rate in effect immediately prior to the
day upon which such subdivision or combination becomes effective shall be, in
the case of a subdivision of Common Stock, proportionately increased and, in the
case of a combination of Common Stock, proportionately reduced. Such adjustment
shall be made successively whenever any such subdivision or combination of the
Common Stock occurs and shall become effective immediately after the date upon
which such subdivision or combination becomes effective.

30



--------------------------------------------------------------------------------



 



               (3) If the Company shall issue certain rights or warrants to all
or substantially all holders of its outstanding Common Stock entitling them (for
a period expiring within 45 days after such issuance) to subscribe for or
purchase shares of Common Stock (or securities convertible into Common Stock) at
a price per share (or having a conversion price per share) less than the Current
Market Price per share of Common Stock (as determined in accordance with clause
(9) of this Section 4.06(a)) on the record date for the determination of
shareholders entitled to receive such rights or warrants, the Conversion Rate in
effect immediately prior thereto shall be adjusted so that the same shall equal
the rate determined by multiplying the Conversion Rate in effect immediately
prior to such record date by a fraction of which the numerator shall be the
number of shares of Common Stock outstanding at the close of business on such
record date plus the number of additional shares of Common Stock that such
rights or warrants entitle holders thereof to subscribe for or purchase (or into
which such convertible securities are convertible) and of which the denominator
shall be the number of shares of Common Stock outstanding at the close of
business on such record date plus the number of shares which the aggregate
offering price of the total number of shares of Common Stock so offered for
subscription or purchase (or the aggregate conversion price of the convertible
securities so offered for subscription or purchase, which shall be determined by
multiplying the number of shares of Common Stock issuable upon conversion of
such convertible securities by the conversion price per share of Common Stock
pursuant to the terms of such convertible securities) would purchase at the
Current Market Price per share of Common Stock on such record date. Such
adjustment shall be made successively whenever any such rights or warrants (or
convertible securities) are issued, and shall become effective immediately after
such record date. To the extent that shares of Common Stock (or securities
convertible into Common Stock) are not delivered after the expiration of such
rights or warrants, the Conversion Rate shall be readjusted to the Conversion
Rate that would then be in effect had the adjustments made upon the issuance of
such rights or warrants been made on the basis of delivery of only the number of
shares of Common Stock (or securities convertible into Common Stock) actually
delivered. If such rights or warrants are not so issued, the Conversion Rate
shall again be adjusted to be the Conversion Rate that would then be in effect
if the record date for the determination of shareholders entitled to receive
such rights or warrants had not been fixed. In determining whether any rights or
warrants entitle the shareholders to subscribe for or purchase shares of Common
Stock at a price less than the Current Market Price per share of Common Stock
and in determining the aggregate offering price of the total number of shares of
Common Stock so offered, there shall be taken into account any consideration
received by the Company for such rights or warrants and any amount payable on
exercise or conversion thereof, the value of such consideration, if other than
cash, to be determined by the Board of Directors.
               (4) If the Company shall make a dividend or other distribution to
all or substantially all holders of its Common Stock of Capital Stock, other
than Common Stock, or evidences of indebtedness or other assets of the Company,
including securities (excluding (x) any issuance of rights or warrants for which
an adjustment was made pursuant to Section 4.06(a)(3), (y) dividends or
distributions in connection with a reclassification, consolidation, merger,
combination, sale or conveyance resulting in a change in the conversion
consideration pursuant to Section 4.10, or pursuant to any Rights Plan or
(z) any dividend or distribution paid exclusively in cash for which an
adjustment was made pursuant to Section 4.06(a)(6)) (the “Distributed
Securities”), then in each such case (unless the Company distributes such
Distributed Securities for distribution to the Holders of Securities on such

31



--------------------------------------------------------------------------------



 



dividend or distribution date as if each Holder had converted such Security into
Common Stock immediately prior to the record date with respect to such
distribution) the Conversion Rate in effect immediately prior to the record date
fixed for the determination of shareholders entitled to receive such dividend or
distribution shall be adjusted so that the same shall equal the rate determined
by multiplying the Conversion Rate in effect immediately prior to such record
date by a fraction of which the numerator shall be the Current Market Price per
share of the Common Stock on such record date and of which the denominator shall
be Current Market Price per share on such record date less the fair market value
(as determined in good faith by the Board of Directors, whose determination
shall be conclusive evidence of such fair market value and which shall be
evidenced by an Officers’ Certificate delivered to the Trustee) on such record
date of the portion of the Distributed Securities so distributed applicable to
one share of Common Stock (determined on the basis of the number of shares of
Common Stock outstanding at the close of business on such record date). Such
adjustment shall be made successively whenever any such distribution is made and
shall become effective immediately after the record date for the determination
of shareholders entitled to receive such distribution. In the event that such
dividend or distribution is not so paid or made, the Conversion Rate shall again
be adjusted to be the Conversion Rate that would then be in effect if such
dividend or distribution had not been declared.
     If the fair market value (as so determined) of the portion of the
Distributed Securities so distributed applicable to one share of Common Stock is
equal to or greater than the Current Market Price per share of the Common Stock
on such record date, in lieu of the foregoing adjustment, adequate provision
shall be made so that each holder of a Security shall have the right to receive
upon conversion the amount of Distributed Securities so distributed that such
Holder would have received had such Holder converted each Security on such
record date. If the Board of Directors determines the fair market value of any
distribution for purposes of this Section 4.06(a)(4) by reference to the actual
or when issued trading market for any securities, it must in doing so consider
the prices in such market over the same period used in computing the Current
Market Price of the Common Stock.
     Notwithstanding the foregoing, if the securities distributed by the Company
to all holders of its Common Stock consist of Capital Stock of, or similar
equity interests in, a Subsidiary or other business unit of the Company (the
“Spinoff Securities”), the Conversion Rate shall be adjusted, unless the Company
makes an equivalent distribution to the Holders of the Securities, so that the
same shall be equal to the rate determined by multiplying the Conversion Rate in
effect on the record date fixed for the determination of shareholders entitled
to receive such distribution by a fraction, the numerator of which shall be the
sum of (A) the average Closing Price of one share of Common Stock over the ten
consecutive Trading Day period (the “Spinoff Valuation Period”) commencing on
and including the fifth Trading Day after the date on which ex-dividend trading
commences for such distribution on the Nasdaq Global Market or such other U.S.
national or regional exchange or market on which the Common Stock is then listed
or quoted and (B) the average of the Closing Prices over the Spinoff Valuation
Period of the Spinoff Securities multiplied by the number of Spinoff Securities
distributed in respect of one share of Common Stock and the denominator of which
shall be the average Closing Price of one share of Common Stock over the Spinoff
Valuation Period, such adjustment to become effective immediately prior to the
opening of business on the fifteenth Trading Day after the date on which
ex-dividend trading commences; provided, however, that the Company may in lieu
of the

32



--------------------------------------------------------------------------------



 



foregoing adjustment elect to make adequate provision so that each Holder of
Securities shall have the right to receive upon conversion thereof the amount of
such Spinoff Securities that such Holder of Securities would have received if
such Securities had been converted on the record date with respect to such
distribution.
               (5) With respect to any rights or warrants (the “Rights”) that
may be issued or distributed pursuant to any rights plan of the Company
currently in effect or that the Company implements after the date of this
Indenture (a “Rights Plan”), or if the Company’s current Rights Plan is still in
effect, in lieu of any adjustment required by any other provision of this
Section 4.06 upon conversion of the Securities into Common Stock, to the extent
that such Rights Plan is in effect upon such conversion, the Holders of
Securities will receive, with respect to the shares of Common Stock issued upon
conversion, the Rights described therein (whether or not the Rights have
separated from the Common Stock at the time of conversion), subject to the
limitations set forth in and in accordance with any such Rights Plan; provided
that in the case of the Company’s current Rights Plan or a future Rights Plan to
the extent applicable, if, at the time of conversion, however, the Rights have
separated from the shares of Common Stock in accordance with the provisions of
the Rights Plan so that Holders would not be entitled to receive any rights in
respect of the shares of Common Stock issuable upon conversion of the Securities
as a result of the timing of the Conversion Date, the Conversion Rate will be
adjusted as if the Company distributed to all holders of Common Stock
Distributed Securities constituting such rights as provided in the first
paragraph of clause (4) of this Section 4.06(a), subject to appropriate
readjustment in the event of the expiration, termination, repurchase or
redemption of the Rights. Any distribution of rights or warrants pursuant to a
Rights Plan complying with the requirements set forth in the immediately
preceding sentence of this paragraph shall not constitute a distribution of
rights or warrants pursuant to this Section 4.06(a). Other than as specified in
this clause (5) of this Section 4.06(a), there will not be any adjustment to the
Conversion Rate as the result of the issuance of any Rights, the distribution of
separate certificates representing such Rights, the exercise or redemption of
such Rights in accordance with any Rights Plan or the termination or
invalidation of any Rights.
               (6) If the Company shall, by dividend or otherwise, at any time
distribute (a “Triggering Distribution”) to all holders of its Common Stock a
payment consisting exclusively of cash (excluding any dividend or distribution
in connection with the liquidation, dissolution or winding up of the Company,
whether voluntary or involuntary) the Conversion Rate shall be increased so that
the same shall equal the rate determined by multiplying such Conversion Rate in
effect immediately prior to the close of business on the record date for such
Triggering Distribution (a “Determination Date”) by a fraction of which the
numerator shall be such Current Market Price per share of the Common Stock on
the Determination Date and the denominator of which shall be the Current Market
Price per share of the Common Stock on the Determination Date less the amount of
such cash dividend or distribution applicable to one share of Common Stock
(determined on the basis of the number of shares of Common Stock outstanding at
the close of business on the Determination Date), such increase to become
effective immediately prior to the opening of business on the day following the
date on which the Triggering Distribution is paid. If the amount of cash
dividend or distribution applicable to one share of Common Stock is equal to or
greater than the Current Market Price per share of the Common Stock on the
Determination Date, in lieu of the foregoing adjustment, adequate provision
shall be made so that each Holder of a Security shall have the right to receive
upon

33



--------------------------------------------------------------------------------



 



conversion the amount of cash so distributed that such Holder would have
received had such Holder converted each Security on such Determination Date. In
the event that such dividend or distribution is not so paid or made, the
Conversion Rate shall again be adjusted to be the Conversion Rate that would
then be in effect if such divided or distribution had not been declared.
               (7) If any tender offer made by the Company or any of its
Subsidiaries for all or any portion of Common Stock shall expire, then, if the
tender offer shall require the payment to shareholders of consideration per
share of Common Stock having a fair market value (determined as provided below)
that exceeds Closing Price per share of Common Stock on the Trading Day next
succeeding the last date (the “Expiration Date”) tenders could have been made
pursuant to such tender offer (as it may be amended) (the last time at which
such tenders could have been made on the Expiration Date is hereinafter
sometimes called the “Expiration Time”), the Conversion Rate shall be increased
so that the same shall equal the rate determined by multiplying the Conversion
Rate in effect immediately prior to the close of business on the Expiration Date
by a fraction of which the numerator shall be the sum of (A) the fair market
value of the aggregate consideration (the fair market value as determined in
good faith by the Board of Directors, whose determination shall be conclusive
evidence of such fair market value and which shall be evidenced by an Officer’s
Certificate delivered to the Trustee) payable to shareholders based on the
acceptance (up to any maximum specified in the terms of the tender offer) of all
shares validly tendered and not withdrawn as of the Expiration Time (the shares
deemed so accepted, up to any such maximum, being referred to as the “Purchased
Shares”) and (B) the product of the number of shares of Common Stock outstanding
(less any Purchased Shares and excluding any shares held in the treasury of the
Company) at the Expiration Time and the Closing Price per share of Common Stock
on the Trading Day next succeeding the Expiration Date and the denominator of
which shall be the product of the number of shares of Common Stock outstanding
(including Purchased Shares but excluding any shares held in the treasury of the
Company) at the Expiration Time multiplied by the Closing Price per share of the
Common Stock on the Trading Day next succeeding the Expiration Date, such
increase to become effective immediately prior to the opening of business on the
day following the Expiration Date. In the event that the Company is obligated to
purchase shares pursuant to any such tender offer, but the Company is
permanently prevented by applicable law from effecting any or all such purchases
or any or all such purchases are rescinded, the Conversion Rate shall again be
adjusted to be the Conversion Rate which would have been in effect based upon
the number of shares actually purchased, if any. If the application of this
clause (7) of Section 4.06(a) to any tender offer would result in a decrease in
the Conversion Rate, no adjustment shall be made for such tender offer under
this clause (7).
               (8) For purposes of this Section 4.06, the term “tender offer”
shall mean and include both tender offers and exchange offers, all references to
“purchases” of shares in tender offers (and all similar references) shall mean
and include both the purchase of shares in tender offers and the acquisition of
shares pursuant to exchange offers, and all references to “tendered shares” (and
all similar references) shall mean and include shares tendered in both tender
offers and exchange offers.
               (9) For purposes of any computation under this Section 4.06,
“Current Market Price” shall mean the average of the daily Closing Prices per
share of Common Stock for

34



--------------------------------------------------------------------------------



 



each of the ten consecutive Trading Days immediately prior to the date in
question; provided, however, that if
                    (A) the “ex” date (as hereinafter defined) for any event
(other than the issuance or distribution requiring such computation) that
requires an adjustment to the Conversion Rate pursuant to Section 4.06(a) (1),
(2), (3), (4), (5), (6) or (7) occurs during such ten consecutive Trading Days,
the Closing Price for each Trading Day prior to the “ex” date for such other
event shall be adjusted by dividing such Closing Price by the same fraction by
which the Conversion Rate is so required to be adjusted as a result of such
other event;
                    (B) the “ex” date for any event (other than the issuance or
distribution requiring such computation) that requires an adjustment to the
Conversion Rate pursuant to Section 4.06(a) (1), (2), (3), (4), (5), (6) or
(7) occurs on or after the “ex” date for the issuance or distribution requiring
such computation and prior to the day in question, the Closing Price for each
Trading Day on and after the “ex” date for such other event shall be adjusted by
dividing such Closing Price by the reciprocal of the fraction by which the
Conversion Rate is so required to be adjusted as a result of such other event;
and
                    (C) the “ex” date for the issuance or distribution requiring
such computation is prior to the day in question, after taking into account any
adjustment required pursuant to the immediately preceding clause (A) or (B) of
this Section 4.06(a)(9), the Closing Price for each Trading Day on or after such
“ex” date shall be adjusted by adding thereto the amount of any cash and the
fair market value (as determined in good faith by the Board of Directors in a
manner consistent with any determination of such value for purposes of
Section 4.06(a)(4) or (7), whose determination shall be conclusive and set forth
in a Board Resolution) of the evidences of indebtedness, shares of capital stock
or assets being distributed applicable to one share of Common Stock as of the
close of business on the day before such “ex” date.
     For purposes of any computation under Section 4.06(a)(7), if the “ex” date
for any event (other than the tender offer that is the subject of the adjustment
pursuant to Section 4.06(a)(7)) that requires an adjustment to the Conversion
Rate pursuant to Section 4.06(a)(1), (2), (3), (4), (5) or (6) occurs on the
date of the Expiration Time for the tender or exchange offer requiring such
computation or on the Trading Day next following the Expiration Time, the
Closing Price for each Trading Day on and after the “ex” date for such other
event shall be adjusted by dividing such Closing Price by the reciprocal of the
fraction by which the Conversion Rate is so required to be adjusted as a result
of such other event. For purposes of this Section 4.06(a)(9) the term “ex” date,
when used:
                    (A) with respect to any issuance or distribution, means the
first date on which the Common Stock trades regular way on the relevant exchange
or in the relevant market from which the Closing Price was obtained without the
right to receive such issuance or distribution;
                    (B) with respect to any subdivision or combination of shares
of Common Stock, means the first date on which the Common Stock trades regular
way on such

35



--------------------------------------------------------------------------------



 



exchange or in such market after the time at which such subdivision or
combination becomes effective, and
                    (C) with respect to any tender or exchange offer, means the
first date on which the Common Stock trades regular way on such exchange or in
such market after the Expiration Time of such offer.
     Notwithstanding the foregoing, whenever successive adjustments to the
Conversion Rate are called for pursuant to this Section 4.06, such adjustments
shall be made to the Current Market Price as may be necessary or appropriate to
effectuate the intent of this Section 4.06 and to avoid unjust or inequitable
results as determined in good faith by the Board of Directors and evidenced by
an Officers’ Certificate delivered to the Trustee.
          (b) In any case in which this Section 4.06 shall require that an
adjustment be made following a record date, a Determination Date or Expiration
Date, as the case may be, established for the purposes specified in this
Section 4.06, the Company may elect to defer (but only until five Business Days
following the filing by the Company with the Trustee of the certificate
described in Section 4.08) issuing to the Holder of any Security converted after
such record date, Determination Date or Expiration Date the shares of Common
Stock and other Capital Stock of the Company issuable upon such conversion over
and above the shares of Common Stock and other Capital Stock of the Company (or
other cash, property or securities, as applicable) issuable upon such conversion
only on the basis of the Conversion Rate prior to adjustment; and, in lieu of
any cash, property or securities the issuance of which is so deferred, the
Company shall issue or cause its transfer agents to issue due bills or other
appropriate evidence prepared by the Company of the right to receive such cash,
property or securities. If any distribution in respect of which an adjustment to
the Conversion Rate is required to be made as of the record date, Determination
Date or Expiration Date therefore is not thereafter made or paid by the Company
for any reason, the Conversion Rate shall be readjusted to the Conversion Rate
which would then be in effect if such record date had not been fixed or such
record date, Determination Date or Expiration Date had not occurred.
          (c) For purposes of this Section 4.06, “record date” shall mean, with
respect to any dividend, distribution or other transaction or event in which the
holders of Common Stock have the right to receive any cash, securities or other
property or in which the Common Stock (or other applicable security) is
exchanged or converted into any combination of cash, securities or other
property, the date fixed for determination of shareholders entitled to receive
such cash, security or other property (whether or not such date is fixed by the
Board of Directors or by statute, contract or otherwise).
          (d) If one or more event occurs requiring an adjustment be made to the
Conversion Rate for a particular period, adjustments to the Conversion Rate
shall be determined by the Company’s Board of Directors to reflect the combined
impact of such Conversion Rate adjustment events, as set out in this
Section 4.06, during such period.
          (e) Notwithstanding the provisions set forth in Section 4.06(a), in no
event shall the total number of shares of Common Stock issuable upon conversion
of a Security exceed

36



--------------------------------------------------------------------------------



 



114.2857 shares per $1,000 principal amount of Securities, subject to
adjustments in the same manner as the Conversion Rate as set forth in clauses
(1) through (7) of Section 4.06(a).
     Section 4.07 No Adjustment.
          (a) No adjustment in the Conversion Rate shall be required if Holders
may participate in the transactions set forth in Section 4.06 above (to the same
extent as if the Securities had been converted into Common Stock immediately
prior to such transactions) without converting the Securities held by such
Holders.
          (b) No adjustment in the Conversion Rate shall be required unless such
adjustment would require an increase or decrease of at least 1% in the
Conversion Rate as last adjusted; provided, however, that any adjustments which
would be required to be made but for this Section 4.07(b) shall be carried
forward and taken into account in any subsequent adjustment. The Company shall
adjust for any carry forward amount upon conversion regardless of the 1%
threshold. All calculations under this Article 4 shall be made to the nearest
cent or to the nearest one-ten thousandth of a share, as the case may be, with
one half cent and 0.00005 of a share, respectively, being rounded upward.
          (c) No adjustment in the Conversion Rate shall be required for
issuances of Common Stock pursuant to a Company plan for reinvestment of
dividends, the issuance of Common Stock or options to purchase shares of Common
Stock pursuant to any present or future employee, director or consultant benefit
plan or program of or assumed by the Company, upon the issuance of Common Stock
pursuant to any option, warrant or right, or exercise of any exchangeable or
convertible security outstanding as of the Issue Date, repurchases by the
Company of Common Stock not expressly discussed in this Article 4 or interest or
for a change to a par value of the Common Stock.
          (d) To the extent that the Securities become convertible into the
right to receive cash, no adjustment need be made thereafter as to the cash.
     Section 4.08 Notice of Adjustment. Whenever the Conversion Rate or
conversion privilege is required to be adjusted pursuant to this Indenture, the
Company shall promptly mail to Holders a notice of the adjustment and file with
the Trustee an Officers’ Certificate briefly stating the facts requiring the
adjustment and the manner of computing it. Failure to mail such notice or any
defect therein shall not affect the validity of any such adjustment. Unless and
until the Trustee shall receive an Officers’ Certificate setting forth an
adjustment of the Conversion Rate, the Trustee may assume without inquiry that
the Conversion Rate has not been adjusted and that the last Conversion Rate of
which it has knowledge remains in effect.
     Section 4.09 Notice of Certain Transactions. In the event that there is a
dissolution or liquidation of the Company, the Company shall mail to Holders and
file with the Trustee a notice stating the proposed effective date. The Company
shall mail such notice at least 10 days before such proposed effective date.
Failure to mail such notice or any defect therein shall not affect the validity
of any transaction referred to in this Section 4.09.
     Section 4.10 Effect of Recapitalization, Reclassification, Consolidation,
Merger or Sale. If any of following events occur (each, a “Business
Combination”):

37



--------------------------------------------------------------------------------



 



               (1) any recapitalization, reclassification or change of the
Common Stock, other than changes resulting from a subdivision or a combination,
               (2) a consolidation, merger or combination involving the Company,
               (3) a sale, conveyance or lease to another corporation of all or
substantially all of the property and assets of the Company, other than one or
more of the Company’s subsidiaries, or
               (4) any statutory share exchange,
in each case as a result of which holders of Common Stock are entitled to
receive stock, other securities, other property or assets (including cash or any
combination thereof) with respect to or in exchange for Common Stock, the
Company or the successor or purchasing corporation, as the case may be, shall
execute with the Trustee a supplemental indenture (which shall comply with the
TIA as in force at the date of execution of such supplemental indenture if such
supplemental indenture is then required to so comply) providing that the Holders
of the Securities then outstanding will be entitled thereafter to convert such
Securities into the kind and amount of shares of stock, other securities or
other property or assets (including cash or any combination thereof) which they
would have owned or been entitled to receive upon such Business Combination had
such Securities been converted into Common Stock immediately prior to such
Business Combination, except that such Holders will not receive the Make Whole
Premium if such Holder does not convert its Securities “in connection with” the
relevant Fundamental Change. A conversion of the Securities by a Holder will be
deemed for these purposes to be “in connection with” a Fundamental Change if the
notice of such conversion is provided in compliance with Section 4.02(a) to the
Conversion Agent on or subsequent to the date 10 Trading Days prior to the date
announced by the Company as the anticipated Fundamental Change Effective Date
but before the close of business on the Business Day immediately preceding the
related Fundamental Change Repurchase Date. In the event holders of Common Stock
have the opportunity to elect the form of consideration to be received in such
Business Combination, the Notes will be convertible into the weighted average of
the kind and amount of consideration received by the holders of the Common Stock
that affirmatively make such an election. The Company may not become a party to
any such transaction unless its terms are consistent with this Section 4.10.
Such supplemental indenture shall provide for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for in this
Article 4. If, in the case of any such Business Combination, the stock or other
securities and assets receivable thereupon by a holder of shares of Common Stock
includes shares of stock or other securities and assets of a corporation other
than the successor or purchasing corporation, as the case may be, in such
Business Combination, then such supplemental indenture shall also be executed by
such other corporation and shall contain such additional provisions to protect
the interests of the Holders of the Securities as the Board of Directors shall
reasonably consider necessary by reason of the foregoing, including to the
extent practicable the provisions providing for the Repurchase Rights set forth
in Article 3 hereof. Notwithstanding anything contained in this Section, and for
the avoidance of doubt, this Section shall not affect the right of a Holder to
convert its Securities into shares of Common Stock prior to the effective date
of the Business Combination.

38



--------------------------------------------------------------------------------



 



     Section 4.11 Trustee’s Disclaimer.
          (a) The Trustee shall have no duty to determine when an adjustment
under this Article 4 should be made, how it should be made or what such
adjustment should be, but may accept as conclusive evidence of that fact or the
correctness of any such adjustment, and shall be protected in relying upon, an
Officers Certificate and/or an Opinion of Counsel, including the Officers’
Certificate with respect thereto which the Company is obligated to file with the
Trustee pursuant to Section 4.08. The Trustee makes no representation as to the
validity or value of any securities or assets issued upon conversion of
Securities, and the Trustee shall not be responsible for the Company’s failure
to comply with any provisions of this Article 4.
          (b) The Trustee shall not be under any responsibility to determine the
correctness of any provisions contained in any supplemental indenture executed
pursuant to Section 4.10, but may accept as conclusive evidence of the
correctness thereof, and shall be fully protected in relying upon, the officers,
Certificate and Opinion of Counsel, with respect thereto which the Company is
obligated to file with the Trustee pursuant to Section 12.04.
     Section 4.12 Voluntary Increase. The Company from time to time may increase
the Conversion Rate, to the extent permitted by law, by any amount for any
period of time if the period is at least 20 days, and the Company provides
15 days prior written notice to any increase in the Conversion Rate to the
Trustee and Holders. The Company may also make such an increase to the
Conversion Rate as the Board of Directors determines would avoid or diminish
U.S. federal income tax to holders of shares of Common Stock in connection with
a dividend or distribution of stock (or rights to acquire stock) or from any
event treated as such for U.S. federal income tax purposes.
     Notwithstanding the foregoing paragraph, in no event will the total number
of shares of Common Stock issuable upon conversion of a Security exceed 114.2857
shares per $1,000 principal amount, subject to adjustment in the same manner as
the Conversion Rate as set forth in clauses (1) through (7) of Section 4.06(a)
hereof.
ARTICLE 5
SUBORDINATION
     Section 5.01 Agreement of Subordination. The Company covenants and agrees,
and each Holder of Securities issued hereunder by its acceptance thereof
likewise covenants and agrees, that all Securities shall be issued subject to
the provisions of this Article 5; and each Person holding any Security, whether
upon original issue or upon transfer, assignment or exchange thereof, accepts
and agrees to be bound by such provisions.
     The payment of the principal of, premium, if any, and interest on, all
Securities (including, but not limited to, the Fundamental Change Repurchase
Price with respect to the Securities subject to purchase in accordance with
Article 3 as provided in this Indenture) issued hereunder shall, to the extent
and in the manner hereinafter set forth, be subordinated and subject in right of
payment to the prior payment in full in cash, or other payment satisfactory to
the holders of Senior Indebtedness, of all Senior Indebtedness, whether
outstanding at the date of this Indenture or thereafter incurred.

39



--------------------------------------------------------------------------------



 



     No provision of this Article 5 shall prevent the occurrence of any default
or Event of Default hereunder.
     Section 5.02 Payments to Holders. The Company shall not make any payment
with respect to the principal of, or premium, if any, or interest on the
Securities (including, but not limited to, the Fundamental Change Repurchase
Price with respect to the Securities subject to purchase in accordance with
Article 3 as provided in this Indenture), except payments and distributions made
by the Trustee as permitted by the first or second paragraph of Section 5.05,
and shall not purchase or otherwise acquire for value any Securities if:
          (a) a default in the payment of principal, premium, interest, rent or
other obligations due on any Senior Indebtedness occurs and is continuing (or,
in the case of Senior Indebtedness for which there is a period of grace, in the
event of such a default that continues beyond the period of grace, if any,
specified in the instrument or lease evidencing such Senior Indebtedness),
unless and until such default shall have been cured or waived or shall have
ceased to exist and notice thereof has been given to the Trustee; or
          (b) a default, other than a payment default, on Designated Senior
Indebtedness occurs and is continuing that then permits holders of such
Designated Senior Indebtedness to accelerate its maturity and the Trustee
receives a notice of the default (a “Payment Blockage Notice”) from the Company
or a holder of Designated Senior Indebtedness or a representative of such
holder.
     The Company may and shall resume payments on and distributions in respect
of the Securities upon:
               (1) in the case of a payment default of Senior Indebtedness, upon
the date on which such default is cured or waived or otherwise ceases to exist;
and
               (2) in the case of a non-payment default on Designated Senior
Indebtedness referred to in clause (b) above, the earlier of (i) 179 days after
the date on which a Payment Blockage Notice is received, and (ii) the date on
which the non-payment default is cured or waived or otherwise ceases to exist,
unless this Article 5 otherwise prohibits the payment or distribution at the
time of such payment or distribution.
     Subject to the provisions of Section 5.05, no subsequent Payment Blockage
pursuant to this Section 5.02 may be commenced unless (i) at least 365 days
shall have elapsed since the Company’s receipt of the immediately prior Payment
Blockage Notice and (ii) all scheduled payments of principal premium or interest
on the Securities that have come due have been paid in full in cash. No
nonpayment default that existed or was continuing on the date of delivery of any
Payment Blockage Notice to the Trustee (unless such default was waived, cured or
otherwise ceased to exist and thereafter subsequently reoccurred) shall be, or
be made, the basis for a subsequent Payment Blockage Notice.
     Upon any payment by the Company, or distribution of assets of the Company
of any kind or character, whether in cash, property or securities, to creditors
upon any dissolution or winding-up or liquidation or reorganization of the
Company (whether voluntary or involuntary) or in bankruptcy, insolvency,
receivership or similar proceedings, all amounts due or to become

40



--------------------------------------------------------------------------------



 



due upon all Senior Indebtedness shall first be paid in full in cash, or other
payment satisfactory to the holders of Senior Indebtedness (except payments made
pursuant to Article 10 from monies deposited with the Trustee pursuant thereto
prior to commencement of proceedings for such dissolution, winding-up,
liquidation or reorganization); and upon any such dissolution or winding-up or
liquidation or reorganization of the Company or bankruptcy, insolvency,
receivership or other similar proceeding, any payment by the Company, or
distribution of assets of the Company of any kind or character, whether in cash,
property or securities, to which the Holders of the Securities or the Trustee
would be entitled, except for the provision of this Article 5, shall (except as
aforesaid) be paid by the Company or by any receiver, trustee in bankruptcy,
liquidating trustee, agent or other Person making such payment or distribution,
or by the Holders of the Securities or by the Trustee under this Indenture if
received by them or it, directly to the holders of Senior Indebtedness (pro rata
to such holders on the basis of the respective amounts of Senior Indebtedness
held by such holders, or as otherwise required by law or a court order) or their
representative or representatives, or to the trustee or trustees under any
indenture pursuant to which any instruments evidencing any Senior Indebtedness
may have been issued, as their respective interests may appear, to the extent
necessary to pay all Senior Indebtedness in full in cash, or other payment
satisfactory to the holders of Senior Indebtedness, after giving effect to any
concurrent payment or distribution to or for the holders of Senior Indebtedness,
before any payment or distribution is made to the Holders of the Securities or
to the Trustee.
     In the event of the acceleration of the Securities because of an Event of
Default, no payment or distribution shall be made to the Trustee or any Holder
of Securities in respect of the principal of, premium, if any, or interest on
the Securities (including, but not limited to, the Fundamental Change Repurchase
Price with respect to the Securities subject to purchase in accordance with
Article 3 as provided in this Indenture), except payments and distributions made
by the Trustee as permitted by the first or second paragraph of Section 5.05,
until all Senior Indebtedness has been paid in full in cash or other payment
satisfactory to the holders of Senior Indebtedness or such acceleration is
rescinded in accordance with the terms of this Indenture. If payment of the
Securities is accelerated because of an Event of Default, the Company shall
promptly notify holders of Senior Indebtedness of such acceleration.
     In the event that, notwithstanding the foregoing provisions, any payment or
distribution of assets of the Company of any kind or character, whether in cash,
property or securities (including, without limitation, by way of setoff or
otherwise), prohibited by the foregoing, shall be received by the Trustee or the
Holders of the Securities before all Senior Indebtedness is paid in full, in
cash or other payment satisfactory to the holders of Senior Indebtedness, or
provision is made for such payment thereof in accordance with its terms in cash
or other payment satisfactory to the holders of Senior Indebtedness, such
payment or distribution shall be held in trust for the benefit of and shall be
paid over or delivered to the holders of Senior Indebtedness or their
representative or representatives, or to the trustee or trustees under any
indenture pursuant to which any instruments evidencing any Senior Indebtedness
may have been issued, as their respective interests may appear, as calculated by
the Company, for application to the payment of all Senior Indebtedness remaining
unpaid to the extent necessary to pay all Senior Indebtedness in full, in cash
or other payment satisfactory to the holders of Senior Indebtedness, after
giving effect to any concurrent payment or distribution to or for the holders of
such Senior Indebtedness.

41



--------------------------------------------------------------------------------



 



     Nothing in this Section 5.02 shall apply to claims of, or payments to, the
Trustee under or pursuant to Section 9.07. This Section 5.02 shall be subject to
the further provisions of Section 5.05.
     For purposes of this Article 5, the words, “cash, property or securities”
shall not be deemed to include shares of stock of the Company as reorganized or
readjusted, or securities of the Company or any other corporation provided for
by a plan of reorganization or readjustment, the payment of which is
subordinated at least to the extent provided in this Article 5 with respect to
the Securities to the payment of all Senior Indebtedness which may at the time
be outstanding; provided that (i) the Senior Indebtedness is assumed by the new
corporation, if any, resulting from any reorganization or readjustment, and
(ii) the rights of the holders of Senior Indebtedness (other than leases which
are not assumed by the Company or the new corporation, as the case may be) are
not, without the consent of such Holders, altered by such reorganization or
readjustment. The consolidation of the Company with, or the merger of the
Company into, another corporation or the liquidation or dissolution of the
Company following the conveyance or transfer of its property as an entirety, or
substantially as an entirety, to another corporation upon the terms and
conditions provided for in Article 7 shall not be deemed a dissolution,
winding-up, liquidation or reorganization for the purposes of this Section 5.02
if such other corporation shall, as a part of such consolidation, merger,
conveyance or transfer, comply with the conditions stated in Article 7.
     Section 5.03 Subrogation of Securities. Subject to the payment in full, in
cash or other payment satisfactory to the holders of Senior Indebtedness, of all
Senior Indebtedness, the rights of the Holders of the Securities shall be
subrogated to the extent of the payments or distributions made to the holders of
such Senior Indebtedness pursuant to the provisions of this Article 5 (equally
and ratably with the holders of all indebtedness of the Company which by its
express terms is subordinated to other indebtedness of the Company to
substantially the same extent as the Securities are subordinated and is entitled
to like rights of subrogation) to the rights of the holders of Senior
Indebtedness to receive payments or distributions of cash, property or
securities of the Company applicable to the Senior Indebtedness until the
principal, premium, if any, and interest on the Securities shall be paid in full
in cash or other payment satisfactory to the holders of Senior Indebtedness. For
the purposes of such subrogation, no payments or distributions to the holders of
the Senior Indebtedness of any cash, property or securities to which the Holders
of the Securities or the Trustee would be entitled except for the provisions of
this Article 5, and no payment pursuant to the provisions of this Article 5, to
or for the benefit of the holders of Senior Indebtedness by Holders of the
Securities or the Trustee, shall, as between the Company, its creditors other
than holders of Senior Indebtedness, and the Holders of the Securities, be
deemed to be a payment by the Company to or on account of the Senior
Indebtedness. No payments or distributions of cash, property or securities to or
for the benefit of the Holders of the Securities, pursuant to the subrogation
provisions of this Article 5, which would otherwise have been paid to the
holders of Senior Indebtedness shall be deemed to be a payment by the Company to
or for the account of the Securities. It is understood that the provisions of
this Article 5 are and are intended solely for the purposes of defining the
relative rights of the Holders of the Securities, on the one hand, and the
holders of the Senior Indebtedness, on the other hand.

42



--------------------------------------------------------------------------------



 



     Nothing contained in this Article 5 or elsewhere in this Indenture or in
the Securities is intended to or shall impair, as among the Company, its
creditors other than the holders of Senior Indebtedness, and the Holders of the
Securities, the obligation of the Company, which is absolute and unconditional,
to pay to the Holders of the Securities the principal of, and premium, if any,
and interest on the Securities as and when the same shall become due and payable
in accordance with their terms, or is intended to or shall affect the relative
rights of the Holders of the Securities and creditors of the Company other than
the holders of the Senior Indebtedness, nor shall anything herein or therein
prevent the Trustee or the Holder of any Security from exercising all remedies
otherwise permitted by applicable law upon default under this Indenture, subject
to the rights, if any, under this Article 5 of the holders of Senior
Indebtedness in respect of cash, property or securities of the Company received
upon the exercise of any such remedy.
     Upon any payment or distribution of assets of the Company referred to in
this Article 5, the Trustee, subject to the provisions of Section 9.01, and the
Holders of the Securities shall be entitled to rely upon any order or decree
made by any court of competent jurisdiction in which such bankruptcy,
dissolution, winding-up, liquidation or reorganization proceedings are pending,
or a certificate of the receiver, trustee in bankruptcy, liquidating trustee,
agent or other person making such payment or distribution, delivered to the
Trustee or to the Holders of the Securities, for the purpose of ascertaining the
persons entitled to participate in such distribution, the holders of the Senior
Indebtedness and other indebtedness of the Company, the amount thereof or
payable thereon and all other facts pertinent thereto or to this Article 5.
     Section 5.04 Authorization to Effect Subordination. Each Holder of a
Security by the Holder’s acceptance thereof authorizes and directs the Trustee
on the Holder’s behalf to take such action as may be necessary or appropriate to
effectuate the subordination as provided in this Article 5 and appoints the
Trustee to act as the Holder’s attorney-in-fact for any and all such purposes.
If the Trustee does not file a proper proof of claim or proof of debt in the
form required in any proceeding referred to in Section 5.03 hereof at least
30 days before the expiration of the time to file such claim, the holders of any
Senior Indebtedness or their representatives are hereby authorized to file an
appropriate claim for and on behalf of the Holders of the Securities.
     Section 5.05 Notice to Trustee. The Company shall give prompt written
notice in the form of an Officers’ Certificate to a Responsible Officer of the
Trustee and to any Paying Agent of (a) all Senior Indebtedness incurred by the
Company, including the names of representatives of such holders (if actually
known by the Company) of holders of Senior Indebtedness and (b) any fact known
to the Company which would prohibit the making of any payment of monies to or by
the Trustee or any Paying Agent in respect of the Securities pursuant to the
provisions of this Article 5. Notwithstanding the provisions of this Article 5
or any other provision of this Indenture, the Trustee shall not be charged with
knowledge of the existence of any facts which would prohibit the making of any
payment of monies to or by the Trustee in respect of the Securities pursuant to
the provisions of this Article 5, unless and until a Responsible Officer of the
Trustee shall have received written notice thereof at the Corporate Trust Office
from the Company (in the form of an Officers’ Certificate) or a holder or
holders of Senior Indebtedness (or a representative of such holder or holders)
or from any trustee thereof; and before the receipt of any such written notice,
the Trustee, subject to the provisions of Section 9.01, shall be entitled in all
respects to assume that no such facts exist; provided that if

43



--------------------------------------------------------------------------------



 



on a date not fewer than one Business Day prior to the date upon which by the
terms hereof any such monies may become payable for any purpose (including,
without limitation, the payment of the principal of, or premium, if any, or
interest on any Security) the Trustee shall not have received, with respect to
such monies, the notice provided for in this Section 5.05, then, anything herein
contained to the contrary notwithstanding, the Trustee shall have full power and
authority to receive such monies and to apply the same to the purpose for which
they were received, and shall not be affected by any notice to the contrary
which may be received by it on or after such prior date. Notwithstanding
anything in this Article 5 to the contrary, nothing shall prevent any payment by
the Trustee to the Holders of monies deposited with it pursuant to Article 10,
and any such payment shall not be subject to the provisions of Article 5.
     The Trustee, subject to the provisions of Section 9.01, shall be entitled
to rely on the delivery to it of a written notice by a representative of such a
holder of Senior Indebtedness or a person representing himself to be a holder of
Senior Indebtedness (or a trustee on behalf of such holder) to establish that
such notice has been given by a representative of a holder of Senior
Indebtedness or a trustee on behalf of any such holder or holders. In the event
that the Trustee determines in good faith that further evidence is required with
respect to the right of any person as a holder of Senior Indebtedness to
participate in any payment or distribution pursuant to this Article 5, the
Trustee may request such Person to furnish evidence to the reasonable
satisfaction of the Trustee as to the amount of Senior Indebtedness held by such
Person, the extent to which such Person is entitled to participate in such
payment or distribution and any other facts pertinent to the rights of such
Person under this Article 5, and if such evidence is not furnished the Trustee
may defer any payment to such Person pending judicial determination as to the
right of such Person to receive such payment.
     Section 5.06 Trustee’s Relation to Senior Indebtedness. The Trustee in its
individual capacity shall be entitled to all the rights set forth in this
Article 5 in respect of any Senior Indebtedness at any time held by it, to the
same extent as any other holder of Senior Indebtedness, and nothing in
Section 9.11 or elsewhere in this Indenture shall deprive the Trustee of any of
its rights as such holder.
     With respect to the holders of Senior Indebtedness, the Trustee undertakes
to perform or to observe only such of its covenants and obligations as are
specifically set forth in this Article 5, and no implied covenants or
obligations with respect to the holders of Senior Indebtedness shall be read
into this Indenture against the Trustee. The Trustee shall not be deemed to owe
any fiduciary duty to the holders of Senior Indebtedness and, subject to the
provisions of Section 9.01, the Trustee shall not be liable to any holder of
Senior Indebtedness if it shall pay over or deliver to Holders of Securities,
the Company or any other person money or assets to which any holder of Senior
Indebtedness shall be entitled by virtue of this Article 5 or otherwise.
     Section 5.07 No Impairment of Subordination. No right of any present or
future holder of any Senior Indebtedness to enforce subordination as herein
provided shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of the Company or by any act or failure to act, in
good faith, by any such holder, or by any noncompliance by the Company with the
terms, provisions and covenants of this Indenture, regardless of any knowledge
thereof which any such holder may have or otherwise be charged with.

44



--------------------------------------------------------------------------------



 



     Section 5.08 Certain Conversions Deemed Payment. For the purposes of this
Article 5 only, (1) the issuance and delivery of junior securities upon
conversion of Securities in accordance with Article 4 shall not be deemed to
constitute a payment or distribution on account of the principal of (or premium,
if any) or interest on Securities or on account of the purchase or other
acquisition of Securities, and (2) the payment, issuance or delivery of cash
(except in satisfaction of fractional shares pursuant to Section 4.03), property
or securities (other than junior securities) upon conversion of a Security shall
be deemed to constitute payment on account of the principal of such Security.
For the purposes of this Section 5.08, the term “junior securities” means
(a) shares of any Capital Stock of any class of the Company, or (b) securities
of the Company which are subordinated in right of payment to all Senior
Indebtedness which may be outstanding at the time of issuance or delivery of
such securities to substantially the same extent as, or to a greater extent
than, the Securities are so subordinated as provided in this Article. Nothing
contained in this Article 5 or elsewhere in this Indenture or in the Securities
is intended to or shall impair, as among the Company, its creditors other than
holders of Senior Indebtedness and the Holders, the right, which is absolute and
unconditional, of the Holder of any Security to convert such Security in
accordance with Article 4.
     Section 5.09 Article Applicable to Paying Agents. If at any time any Paying
Agent other than the Trustee shall have been appointed by the Company and be
then acting hereunder, the term “Trustee” as used in this Article shall (unless
the context otherwise requires) be construed as extending to and including such
Paying Agent within its meaning as fully for all intents and purposes as if such
Paying Agent were named in this Article in addition to or in place of the
Trustee; provided, however, that the first paragraph of Section 5.05 shall not
apply to the Company or any Affiliate of the Company if it or such Affiliate
acts as Paying Agent.
     Section 5.10 Senior Indebtedness Entitled to Rely. The holders of Senior
Indebtedness (including, without limitation, Designated Senior Indebtedness)
shall have the right to rely upon this Article 5, and no amendment or
modification of the provisions contained herein shall diminish the rights of
such holders unless such holders shall have agreed in writing thereto.
     Section 5.11 Reliance on Judicial Order or Certificate of Liquidating
Agent. Upon any payment or distribution of assets of the Company referred to in
this Article, the Trustee, subject to the provisions of Section 6.01, and the
Holders of the Securities shall be entitled to conclusively rely upon any order
or decree entered by any court of competent jurisdiction in which such
insolvency, bankruptcy, receivership, liquidation, reorganization, dissolution,
winding up or similar case or proceeding is pending, or a certificate of the
trustee in bankruptcy, liquidating trustee, Securities Custodian, receiver,
assignee for the benefit of creditors, agent or other person making such payment
or distribution, delivered to the Trustee or to the Holders of Securities, for
the purpose of ascertaining the persons entitled to participate in such payment
or distribution, the holders of Senior Indebtedness and other indebtedness of
the Company, the amount thereof or payable thereon, the amount or amounts paid
or distributed thereon and all other facts pertinent thereto or to this Article.
     Section 5.12 Rights of Trustee as Holder of Senior Indebtedness;
Preservation of Trustee’s Rights. The Trustee or any authenticating agent in its
individual capacity shall be entitled to all the rights set forth in this
Article with respect to any Senior Indebtedness which may at any time be held by
it, to the same extent as any other holder of Senior Indebtedness, and

45



--------------------------------------------------------------------------------



 



nothing in this Indenture shall deprive the Trustee or any authenticating agent
of any of its rights as such holder.
     Nothing in this Article shall apply to claims of, or payments to, the
Trustee under or pursuant to Section 9.07.
ARTICLE 6
COVENANTS
     Section 6.01 Payment of Securities.
          (a) The Company shall promptly make all payments in respect of the
Securities on the dates and in the manner provided in the Securities and this
Indenture. A payment of principal or interest or Liquidated Damages, if any,
shall be considered paid on the date it is due if the Paying Agent (other than
the Company) holds by 12:00 p.m. (noon), New York City time, on that date money,
deposited by or on behalf of the Company sufficient to make the payment. Subject
to Section 4.02, accrued and unpaid interest on any Security that is payable,
and is punctually paid or duly provided for, on any Interest Payment Date shall
be paid to the Person in whose name that Security is registered at the close of
business on the Regular Record Date for such interest at the office or agency of
the Company maintained for such purpose. Principal, Fundamental Change
Repurchase Price, and interest and Liquidated Damages, if any, in each case if
payable, shall be considered paid on the applicable date due if on such date
(or, in the case of Fundamental Change Repurchase Price, on the Business Day
following the applicable Fundamental Change Repurchase Date) the Trustee or the
Paying Agent holds, in accordance with this Indenture, money sufficient to pay
all such amounts then due. The Company shall, to the fullest extent permitted by
law, pay interest in immediately available funds on overdue principal amount and
interest at the annual rate borne by the Securities compounded semiannually,
which interest shall accrue from the date such overdue amount was originally due
to the date payment of such amount, including interest thereon, has been made or
duly provided for. All such interest shall be payable on demand.
          (b) Payment of the principal of and interest, if any, on the
Securities shall be made at the office or agency of the Company maintained for
that purpose (which shall initially be at the address set forth in
Section 2.03(c)) in such coin or currency of the United States of America as at
the time of payment is legal tender for payment of public and private debts;
provided, however, that at the option of the Company payment of interest may be
made by check mailed to the address of the Person entitled thereto as such
address appears in the Register; provided further that a Holder with an
aggregate principal amount in excess of $2,000,000 will be paid by wire transfer
in immediately available funds at the election of such Holder if such Holder has
provided wire transfer instructions to the Trustee at least 10 Business Days
prior to the payment date. Any wire transfer instructions received by the
Trustee will remain in effect until revoked by the Holder. Notwithstanding the
foregoing, so long as this Security is registered in the name of a Depositary or
its nominee, all payments hereon shall be made by wire transfer of immediately
available funds to the account of the Depositary or its nominee.

46



--------------------------------------------------------------------------------



 



     Section 6.02 SEC and Other Reports.
          (a) The Company shall file in a timely fashion all reports and other
information and documents which it is required to file with the SEC pursuant to
Section 13 or 15(d) of the Exchange Act (including its Annual Report on Form
10-K and its Quarterly Reports on Form 10-Q), and within 15 days after it files
them with the SEC, the Company shall file copies of all such reports,
information and other documents with the Trustee; provided that any such
reports, information and documents filed with the SEC pursuant to its Electronic
Data Gathering, Analysis and Retrieval (or EDGAR) system shall be deemed to be
filed with the Trustee. In the event that the Company is no longer subject to
the reporting requirements of Section 13 or 15(d) of the Exchange Act, the
Company shall continue to provide the Trustee with reports containing
substantially the same information as would be required to be filed with the SEC
had the Company continued to have been subject to such reporting requirements.
In such event, such reports will be provided at the times the Company would have
been required to provide reports had it continued to be subject to such
reporting requirements. The Company also shall comply with the provisions of TIA
Section 314(a).
          (b) Delivery of such reports, information and documents to the Trustee
is for informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).
     Section 6.03 Compliance Certificates. The Company shall deliver to the
Trustee, within 90 days after the end of each fiscal year of the Company
(beginning with the fiscal year ending December 31, 2007), an Officers’
Certificate as to the signer’s knowledge of the Company’s compliance with all
conditions and covenants on its part contained in this Indenture and stating
whether or not the signer knows of any Default or Event of Default. If such
signer knows of such a Default or Event of Default, the Officers’ Certificate
shall describe the Default or Event of Default and the efforts to remedy the
same. For the purposes of this Section 6.03, compliance shall be determined
without regard to any grace period or requirement of notice provided pursuant to
the terms of this Indenture.
     Section 6.04 Further Instruments and Acts. Upon request of the Trustee, the
Company will execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purposes of this Indenture.
     Section 6.05 Maintenance of Corporate Existence. Subject to Article 7, the
Company will do or cause to be done all things necessary to preserve and keep in
full force and effect its corporate existence.
     Section 6.06 Rule 144A Information Requirement. Within the period prior to
the expiration of the holding period applicable to sales thereof under Rule
144(k) under the Securities Act (or any successor provision), the Company
covenants and agrees that it shall, during any period in which it is not subject
to Section 13 or 15(d) under the Exchange Act, upon the request of any Holder or
beneficial holder of the Securities make available to such Holder or beneficial
holder of Securities or any Common Stock issued upon conversion thereof which

47



--------------------------------------------------------------------------------



 



continue to be Restricted Securities in connection with any sale thereof and any
prospective purchaser of Securities or such Common Stock designated by such
Holder or beneficial holder, the information required pursuant to
Rule 144A(d)(4) under the Securities Act and it will take such further action as
any Holder or beneficial holder of such Securities or such Common Stock may
reasonably request, all to the extent required from time to time to enable such
Holder or beneficial holder to sell its Securities or Common Stock without
registration under the Securities Act within the limitation of the exemption
provided by Rule 144A, as such Rule may be amended from time to time. Whether a
person is a beneficial holder shall be determined by the Company.
     Section 6.07 Stay, Extension and Usury Laws. The Company covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law or other law which would prohibit or forgive
the Company from paying all or any portion of the principal of or accrued but
unpaid interest or Liquidated Damages, if any, on the Securities as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this Indenture, and the Company (to
the extent it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law and covenants that it will not, by resort to any such
law, hinder, delay or impede the execution of any power herein granted to the
Trustee, but will suffer and permit the execution of every such power as though
no such law had been enacted.
     Section 6.08 Payment of Liquidated Damages. If Liquidated Damages are
payable by the Company pursuant to the Registration Rights Agreement, the
Company shall deliver to the Trustee an Officers’ Certificate to that effect
stating (i) the amount of such Liquidated Damages that are payable, (ii) the
reason why such Liquidated Damages are payable and (iii) the date on which such
Liquidated Damages are payable. Unless and until a Responsible Officer of the
Trustee receives such a certificate, the Trustee may assume without inquiry that
no such Liquidated Damages are payable. If the Company has paid Liquidated
Damages directly to the Persons entitled to such Liquidated Damages, the Company
shall deliver to the Trustee a certificate setting forth the particulars of such
payment. The Trustee may conclusively rely on the correctness of the Liquidated
Damages calculations provided by the Company without investigation.
     Section 6.09 Maintenance of Office or Agency. The Company will maintain an
office or agency of the Trustee, Registrar and Paying Agent where securities may
be presented or surrendered for payment, where Securities may be surrendered for
registration of transfer or purchase and where notices and demands to or upon
the company in respect of the Securities and this Indenture may be served. The
Corporate Trust Office shall initially be one such office or agency for all of
the aforesaid purposes. The Company shall give prompt written notice to the
Trustee of the location, and of any change in the location, of any such office
or agency (other than a change in the location of the office of the Trustee). If
at any time the Company shall fail to maintain any such required office or
agency or shall fail to furnish the Trustee with the address thereof, such
presentations, surrenders, notices and demands may be made or served at the
address of the Trustee set forth in Section 12.02.

48



--------------------------------------------------------------------------------



 



     The Company may also from time to time designate one or more other offices
or agencies where the Securities may be presented or surrendered for any or all
such purposes and may from time to time rescind such designations; provided,
however, that no such designation or rescission shall in any manner relieve the
Company of its obligation to maintain an office or agency.
ARTICLE 7
CONSOLIDATION; MERGER; CONVEYANCE; TRANSFER OR LEASE
     Section 7.01 Company May Consolidate, etc., only on Certain Terms. The
Company may not consolidate with or merge into any Person (unless the Company is
the surviving corporation) or convey, transfer or lease the property and assets,
substantially as an entirety, of the Company to another Person, other than to
one or more of the Company’s wholly-owned subsidiaries, unless:
               (1) the Person (if other than the Company) formed by such
consolidation or into which the Company is merged, or the Person which acquires
by conveyance, transfer or lease all or substantially all of the properties and
assets of the Company, shall (i) be a corporation, limited liability company,
partnership, trust or other business entity organized and existing under the
laws of the United States of America, any State thereof or the District of
Columbia and (ii) such Person (if other than the Company) expressly assumes, by
an indenture supplemental hereto, executed and delivered to the Trustee, in form
satisfactory to the Trustee, the obligations of the Company under the Securities
and this Indenture and the performance or observance of every covenant and
provision of this Indenture and the Securities required on the part of the
Company to be performed or observed and the conversion rights shall be provided
for in accordance with Article 4, by supplemental indenture satisfactory in form
to the Trustee, executed and delivered to the Trustee, by the Person (if other
than the Company) formed by such consolidation or into which the Company shall
have been merged or by the Person which shall have acquired the Company’s
assets;
               (2) after giving effect to such transaction, no Event of Default,
and no event which, after notice or lapse of time or both, would become an Event
of Default, shall have occurred and be continuing; and
               (3) if the Company will not be the resulting or surviving
corporation, the Company shall have, at or prior to the effective date of such
consolidation, merger or transfer, delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or transfer complies with this Section 7.01 and, if a supplemental
indenture is required in connection with such transaction, such supplemental
indenture complies with this Article, and that all conditions precedent herein
provided for relating to such transaction have been complied with.
     Section 7.02 Successor Substituted. Upon any consolidation of the Company
with, or merger of the Company into, any other Person or any conveyance,
transfer or lease substantially as an entity, of the properties and assets of
the Company and its Subsidiaries, taken as a whole, in accordance with
Section 7.01, the successor Person formed by such consolidation or into which
the Company is merged or to which such conveyance, transfer or lease is made
shall succeed to, and be substituted for, and may exercise every right and power
of, the Company

49



--------------------------------------------------------------------------------



 



under this Indenture with the same effect as if such successor Person had been
named as the Company herein, and thereafter, except in the case of a lease, and
except for obligations the predecessor Person may have under a supplemental
indenture, the predecessor Person shall be relieved of all obligations and
covenants under this Indenture and the Securities.
ARTICLE 8
DEFAULT AND REMEDIES
     Section 8.01 Events of Default.
          (a) An “Event of Default” shall occur if:
               (1) the Company shall fail to pay when due the Principal or any
Fundamental Change Repurchase Price of any Security, including any Make-Whole
Premium, when the same becomes due and payable, whether or not such payment is
prohibited by the subordination provisions hereunder; or
               (2) the Company shall fail to pay an installment of interest or
Liquidated Damages, if any, on any of the Securities, which failure continues
for 30 days after the date when due whether or not such payment is prohibited by
the subordination provisions hereunder; or
               (3) the Company shall fail to deliver when due all shares of
Common Stock, if any, deliverable upon conversion of the Securities, which
failure continues for 10 days; or
               (4) the Company shall fail to perform or observe (or obtain a
waiver with respect to) any other term, covenant or agreement contained in the
Securities or this Indenture for a period of 75 days after receipt by the
Company of a Notice of Default specifying such failure; or
               (5) the Company shall fail to pay any principal by the end of any
applicable grace period or resulting in acceleration of other Indebtedness of
the Company for borrowed money where the aggregate principal amount with respect
to which the default or acceleration has occurred exceeds $10 million, provided
that if any such default is cured, waived, rescinded or annulled, then the Event
of Default by reason thereof would be deemed not to have occurred; or
               (6) the Company pursuant to or within the meaning of any
Bankruptcy Law:
                    (A) commences as a debtor a voluntary case or proceeding; or
                    (B) consents to the entry of an order for relief against it
in an involuntary case or proceeding or the commencement of any case against it;
                    (C) consents to the appointment of a Receiver of it or for
all or substantially all of its property; or

50



--------------------------------------------------------------------------------



 



                    (D) makes a general assignment for the benefit of its
creditors;
                    (E) files a petition in bankruptcy or answer or consent
seeking reorganization or relief; or
                    (F) consents to the filing of such a petition or the
appointment of or taking possession by a Receiver; or
               (7) a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that:
                    (A) grants relief against the Company in an involuntary case
or proceeding or adjudicates the Company insolvent or bankrupt;
                    (B) appoints a Receiver of the Company or for all or
substantially all of the property of the Company; or
                    (C) orders the winding up or liquidation of the Company;
     and in each case the order or decree remains unstayed and in effect for 60
consecutive days.
     The term “Bankruptcy Law” means Title 11 of the United States Code (or any
successor thereto) or any similar federal or state law for the relief of
debtors. The term “Receiver” means any receiver, trustee, assignee, liquidator,
sequestrator or similar official under any Bankruptcy Law.
          (b) Notwithstanding Section 8.01(a), no Event of Default under clauses
(4) or (5) of Section 8.01(a) shall occur until the Trustee notifies the Company
in writing upon the written direction of the Holders of at least 25% in
aggregate principal amount of the Securities then outstanding, or the Holders of
at least 25% in aggregate principal amount of the Securities then outstanding
notify the Company and the Trustee in writing, of the Default (a “Notice of
Default”), and the Company does not cure the Default within the time specified
in clause (4) or (5) of Section 8.01(a), as applicable, after receipt of such
notice. A notice given pursuant to this Section 8.01 shall be given by
registered or certified mail, must specify the Default, demand that it be
remedied and state that the notice is a Notice of Default. When any Default
under this Section 8.01 is cured, it ceases.
          (c) The Company will deliver to the Trustee, within five Business Days
after becoming aware of the occurrence of a Default or Event of Default, written
notice thereof.
     The Trustee shall not be charged with knowledge of any Event of Default
unless written notice thereof shall have been given to a Responsible Officer
with responsibility for this Indenture at the Corporate Trust Office of the
Trustee by the Company, a Paying Agent, any Holder or any agent of any Holder or
unless a Responsible Officer with responsibility for this Indenture acquires
actual knowledge of such Event of Default in the course of performing other
duties pursuant to this Indenture.

51



--------------------------------------------------------------------------------



 



     Section 8.02 Acceleration. If an Event of Default (other than an Event of
Default specified in clause (6) or (7) of Section 8.01(a)) occurs and is
continuing with respect to the Company, the Trustee may, by notice to the
Company, and shall upon the written direction of the Holders of at least 25% in
aggregate principal amount of the Securities then outstanding, or the Holders of
at least 25% in aggregate principal amount of the Securities then outstanding
may, by notice to the Company and the Trustee, declare the principal amount and
accrued and unpaid interest, if any, and accrued and unpaid Liquidated Damages,
if any, through the date of declaration on all the Securities to be immediately
due and payable. Upon such a declaration, such principal amount and such accrued
and unpaid interest, if any, and such accrued and unpaid Liquidated Damages, if
any, shall be due and payable immediately. If an Event of Default specified in
Section 8.01(a)(6) or (7) occurs in respect of the Company and is continuing,
the principal amount and accrued but unpaid interest, if any, and accrued and
unpaid Liquidated Damages, if any, on all the Securities shall become and be
immediately due and payable without any declaration or other act on the part of
the Trustee or any Holders of Securities. The Holders of a majority in aggregate
principal amount of the Securities then outstanding by notice to the Trustee may
rescind an acceleration and its consequences if (a) all existing Events of
Default, other than the nonpayment of the principal of the Securities which have
become due solely by such declaration of acceleration, have been cured or
waived; (b) to the extent the payment of such interest is lawful, interest
(calculated at the rate per annum borne by the Securities) on overdue
installments of interest and overdue principal, which has become due otherwise
than by such declaration of acceleration, has been paid; (c) the rescission
would not conflict with any judgment or decree of a court of competent
jurisdiction; and (d) all payments due to the Trustee and any predecessor
Trustee under Section 9.07 have been made. No such rescission shall affect any
subsequent Default or impair any right consequent thereto.
     Notwithstanding the acceleration provision above, to the extent elected by
the Company, the sole remedy for an Event of Default relating to the failure to
comply with the reporting obligations in the indenture with respect to SEC
filings that are described above under Section 6.02(a), and for any failure to
comply with the requirements of Section 314(a)(1) of the Trust Indenture Act,
will for the first 180 days after the occurrence of such an Event of Default
consist exclusively of the right to receive special interest on the Securities
at an annual rate equal to 1.0% of the outstanding principal amount of the
Securities. This special interest will be paid semi-annually in arrears, with
the first semi-annual payment due on the first Interest Payment Date following
the date on which the special interest began to accrue on any Securities. The
special interest will accrue on all outstanding Securities from and including
the date on which an Event of Default relating to a failure to comply with the
reporting obligations hereunder first occurs to but not including the 180th day
(or earlier, if the Event of Default relating to the reporting obligations is
cured or waived prior to such 180th day), such special interest will cease to
accrue and, if the Event of Default relating to reporting obligations has not
been cured or waived prior to such 180th day, the Securities will be subject to
acceleration as provided above. In the event the Company does not elect to pay
special interest upon an Event of Default in accordance with this paragraph, the
Securities will be subject to acceleration as provided above.
     Section 8.03 Other Remedies.
          (a) If an Event of Default occurs and is continuing, the Trustee may,
but shall not be obligated to, pursue any available remedy by proceeding at law
or in equity to collect

52



--------------------------------------------------------------------------------



 



payment of the principal amount and accrued and unpaid interest, if any, and
accrued and unpaid Liquidated Damages, if any, on the Securities or to enforce
the performance of any provision of the Securities or this Indenture.
          (b) The Trustee may maintain a proceeding even if it does not possess
any of the Securities or does not produce any of them in the proceeding. A delay
or omission by the Trustee or any Holder in exercising any right or remedy
accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. No remedy is
exclusive of any other remedy. All available remedies are cumulative to the
extent permitted by applicable law.
     Section 8.04 Waiver of Defaults and Events of Default. Subject to
Sections 8.02, 8.07 and 11.02, the Holders of a majority in aggregate principal
amount of the Securities then outstanding by notice to the Trustee may waive an
existing Default or Event of Default and its consequences, except an uncured
Default or Event of Default in the payment of the principal of, premium, if any,
or any accrued but unpaid interest on any Security, an uncured failure by the
Company to convert any Securities into Common Stock or any Default or Event of
Default in respect of any provision of this Indenture or the Securities which,
under Section 11.02, cannot be modified or amended without the consent of the
Holder of each Security affected. When a Default or Event of Default is waived,
it is cured and ceases to exist.
     Section 8.05 Control by Majority. The Holders of a majority in aggregate
principal amount of the Securities then outstanding may direct the time method
and place of conducting any proceeding for any remedy available to the Trustee
or exercising any trust or power conferred on it. However, the Trustee may
refuse to follow any direction that conflicts with law or this Indenture, that
the Trustee determines may be unduly prejudicial to the rights of another Holder
or the Trustee, or that may involve the Trustee in personal liability unless the
Trustee is offered security or indemnity satisfactory to it; provided, however,
that the Trustee may take any other action deemed proper by the Trustee which is
not inconsistent with such direction.
     Section 8.06 Limitations on Suits.
          (a) A Holder may not pursue any remedy with respect to this Indenture
or the Securities (except actions for payment of overdue principal, premium, if
any, or interest or for the conversion of the Securities pursuant to Article 4)
unless:
               (1) the Holder gives to the Trustee written notice of a
continuing Event of Default;
               (2) the Holders of at least 25% in aggregate principal amount of
the then outstanding Securities make a written request to the Trustee to pursue
the remedy;
               (3) such Holder or Holders offer to the Trustee security or
indemnity acceptable to the Trustee against any loss, liability or expense;
               (4) the Trustee does not comply with the request within 60 days
after receipt of the request and the offer of security or indemnity; and

53



--------------------------------------------------------------------------------



 



               (5) no direction inconsistent with such written request has been
given to the Trustee during such 60-day period by the Holders of a majority in
aggregate principal amount of the Securities then outstanding.
          (b) No Holder of a Security shall have any right under any provision
of this Indenture or the Securities to affect, disturb, or prejudice the rights
of another Holder of a Security or to obtain a preference or priority over
another Holder of a Security.
     Section 8.07 Rights of Holders to Receive Payment and to Convert.
Notwithstanding any other provision of this Indenture, the right of any Holder
of a Security to receive payment of the principal amount, Fundamental Change
Repurchase Price, or Make-Whole Premium and interest, if any or Liquidated
Damages, if any, in respect of the Securities held by such Holder, on or after
the respective due dates expressed in the Securities and this Indenture,
(whether upon repurchase or otherwise), and to convert such Security in
accordance with Article 4, and to bring suit for the enforcement of any such
payment on or after such respective due dates or for the right to convert in
accordance with Article 4, is, subject to compliance with the provisions of
Section 8.06, absolute and unconditional and shall not be impaired or affected
without the consent of the Holder.
     Section 8.08 Collection Suit by Trustee. If an Event of Default described
in clause (1) or (2) of Section 8.01(a) occurs and is continuing, the Trustee
may recover judgment in its own name and as trustee of an express trust against
the Company or another obligor on the Securities for the whole amount owing with
respect to the Securities and such further amount as shall be sufficient to
cover the costs and expenses of collection, including the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel.
     Section 8.09 Trustee may File Proofs of Claim. The Trustee may file such
proofs of claim and other papers or documents as may be necessary or advisable
in order to have the claims of the Trustee (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel) and the Holders allowed in any judicial proceedings
relative to the Company (or any other obligor on the Securities), its creditors
or its property and shall be entitled and empowered to collect and receive any
money or other property payable or deliverable on any such claims and to
distribute the same, and any Receiver in any such judicial proceeding is hereby
authorized by each Holder to make such payments to the Trustee and, in the event
that the Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 9.07, and to
the extent that such payment of the reasonable compensation, expenses,
disbursements and advances in any such proceedings shall be denied for any
reason, payment of the same shall be secured by a lien on, and shall be paid out
of, any and all distributions, dividends, money, securities and other property
which the Holders may be entitled to receive in such proceedings, whether in
liquidation or under any plan of reorganization or arrangement or otherwise.
Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to, or, on behalf of any Holder, to authorize, accept or adopt any
plan of reorganization, arrangement, adjustment or composition affecting the
Securities or the rights of any Holder thereof, or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding.

54



--------------------------------------------------------------------------------



 



     Section 8.10 Priorities.
          (a) If the Trustee collects any money pursuant to this Article 8, it
shall pay out the money in the following order:
               (1) First, to the Trustee for amounts due under Section 9.07;
               (2) Second, to the Holders of Senior Indebtedness to the extent
required by Article 5;
               (3) Third, to Holders for amounts due and unpaid on the
Securities for the principal amount, interest, and Liquidated Damages, as
applicable, ratably, without preference or priority of any kind, according to
such respective amounts due and payable on the Holders’ Securities; and
               (4) Fifth, the balance, if any, to the Company.
          (b) The Trustee may fix a record date and payment date for any payment
to Holders pursuant to this Section 8.10.
     Section 8.11 Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court in its discretion may require
the filing by any party litigant in the suit of an undertaking to pay the costs
of the suit, and the court in its discretion may assess reasonable costs,
including reasonable attorneys’ fees and expenses (whether incurred before
trial, at trial, on appeal or in any bankruptcy or arbitration or other
administrative proceeding), against any party litigant in the suit, having due
regard to the merits and good faith of the claims or defenses made by the party
litigant. This Section 8.11 does not apply to a suit made by the Trustee, a suit
by a Holder pursuant to Section 8.07, or a suit by Holders of more than 10% in
aggregate principal amount of the Securities then outstanding. This Section 8.11
shall be in lieu of Section 315(e) of the TIA and such Section 315(e) is hereby
expressly excluded from this Indenture, as permitted by the TIA.
ARTICLE 9
TRUSTEE
     Section 9.01 Obligations of Trustee.
          (a) If an Event of Default of which a Responsible Officer of the
Trustee shall have actual knowledge has occurred and is continuing, the Trustee
may (and shall upon the written direction of the Holders of at least 25% in
aggregate principal amount of the Securities then outstanding and being
furnished with indemnity acceptable to it) exercise such of the rights and
powers vested in it by this Indenture. If an Event of Default of which a
Responsible Officer of the Trustee shall have actual knowledge has occurred and
is continuing, the Trustee shall use the same degree of care and skill in its
exercise as a prudent person would exercise or use under the circumstances in
the conduct of his or her own affairs.

55



--------------------------------------------------------------------------------



 



          (b) Except during the continuance of an Event of Default of which a
Responsible Officer of the Trustee shall have actual knowledge, the Trustee need
perform only those duties as are specifically set forth in this Indenture and no
others.
     This Section 9.01(b) shall be in lieu of Section 315(a) of the TIA and such
Section 315(a) is hereby expressly excluded from this Indenture, as permitted by
the TIA.
          (c) In the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture. The Trustee,
however, shall examine any certificates and opinions which by any provision
hereof are specifically required to be delivered to the Trustee to determine
whether or not they conform on their face to the requirements of this Indenture,
but need not confirm or investigate the accuracy of mathematical calculations or
other facts stated therein
          (d) The Trustee may not be relieved from liability for its own gross
negligent action, its own gross negligent failure to act, or its own willful
misconduct, except that:
               (1) this paragraph does not limit the effect of Section 9.01(b);
               (2) the Trustee shall not be liable for any error of judgment
made in good faith by a Responsible Officer, unless it is proved that the
Trustee was grossly negligent in ascertaining the pertinent facts; and
               (3) the Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with this Indenture or a
direction received by it pursuant to Section 8.05.
     This Section 9.01(d) shall be in lieu of Sections 315(d)(1), 315(d)(2) and
315(d)(3) of the TIA and such Sections are hereby expressly excluded from this
Indenture as permitted by the TIA.
          (e) No provision of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers unless the Trustee shall have received adequate security or
indemnity in its opinion against potential costs and liabilities incurred by it
relating thereto.
          (f) Every provision of this Indenture that in any way relates to the
Trustee is subject to subsections (a), (b), (c), (d) and (e) of this
Section 9.01.
          (g) The Trustee shall not be liable for interest on any money received
by it except as the Trustee may agree in writing with the Company. Money held in
trust by the Trustee need not be segregated from other funds except to the
extent required by law.
          (h) The Trustee shall not be liable for any delays occurring as a
result of force majeure.

56



--------------------------------------------------------------------------------



 



     Section 9.02 Rights of Trustee.
          (a) Subject to Section 9.01:
               (1) The Trustee may rely conclusively and shall be protected in
acting or refraining from acting upon any document believed by it to be genuine
and to have been signed or presented by the proper person. The Trustee need not
investigate any fact or matter stated in the document.
               (2) Before the Trustee acts or refrains from acting, it may
require an Officers’ Certificate or an Opinion of Counsel, which shall conform
to Section 12.04(b). The Trustee shall not be liable for any action it takes or
omits to take in good faith in reliance on such Officers’ Certificate or Opinion
of Counsel.
               (3) The Trustee may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or by or through agents,
attorneys or custodians, and the Trustee shall not be responsible for any
misconduct or negligence on the part of any such agent, attorney or custodian
appointed by the Trustee with due care.
               (4) The Trustee shall not be liable for any action it takes or
omits to take in good faith which it believes to be authorized or within its
rights or powers.
               (5) The Trustee may consult with counsel of its selection, and
the advice or opinion of such counsel as to matters of law shall be full and
complete authorization and protection in respect of any such action taken,
omitted or suffered by it hereunder in good faith and in accordance with the
advice or opinion of such counsel.
               (6) The Trustee shall be under no obligation to exercise any of
the rights or powers vested in it by this Indenture or to institute, conduct or
defend any litigation hereunder or in relation hereto at the request or
direction of any of the Holders pursuant to this Indenture, unless such Holders
shall have offered to the Trustee security or indemnity satisfactory to the
Trustee against the costs, expenses and liabilities which might be incurred by
it in compliance with such request or direction.
               (7) The Trustee shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or document, but
the Trustee, in its discretion, may make such further inquiry or investigation
into such facts or matters as it may see fit, and, if the Trustee shall
determine to make such further inquiry or investigation, it shall be entitled to
examine the books, records and premises of the Company, personally or by agent
or attorney at the sole cost of the Company, and shall incur no liability or
additional liability of any kind by reason of such inquiry or investigation.
               (8) The Trustee shall not be deemed to have notice or knowledge
of any Default or Event of Default, or Fundamental Change unless a Responsible
Officer of the Trustee has actual knowledge thereof or unless written notice of
any event which is in fact such a Default is received by the Trustee at the
Corporate Trust Office, and such notice references the

57



--------------------------------------------------------------------------------



 



Securities and this Indenture. In the absence of receipt of such notice or
actual knowledge, the Trustee may conclusively assume that there is no Default,
Event of Default, or Fundamental Change.
               (9) The rights, privileges, protections, immunities and benefits
given to the Trustee, including, without limitation, its right to be
indemnified, are extended to, and shall be enforceable by, the Trustee in each
of its capacities hereunder, including, without limitation as Paying Agent,
Registrar and Conversion Agent, and to each agent, custodian and other Person
employed to act hereunder.
               (10) In no event shall the Trustee be responsible or liable for
special, indirect, or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.
     Section 9.03 Individual Rights of Trustee. The Trustee in its individual or
any other capacity may become the owner or pledgee of Securities and may
otherwise deal with the Company or an Affiliate of the Company with the same
rights it would have if it were not Trustee. Any Agent may do the same with like
rights. However, the Trustee is subject to Sections 9.10 and 9.11.
     Section 9.04 Trustee’s Disclaimer. The Trustee makes no representation as
to the validity or adequacy of this Indenture or the Securities. It shall not be
accountable for the Company’s use of the proceeds from the Securities and it
shall not be responsible for any statement in the Securities other than its
certificate of authentication.
     Section 9.05 Notice of Default or Events of Default. If a Default or an
Event of Default occurs and is continuing and if it is known to a Responsible
Officer of the Trustee, the Trustee shall mail to each Holder of a Security
notice of all uncured Defaults or Events of Default known to it within 90 days
after it occurs or, if later, within 15 days after it becomes known to the
Trustee. However, the Trustee may withhold the notice if and for so long as a
committee of its Responsible Officers in good faith determines that withholding
notice is in the interests of Holders of Securities, except in the case of a
Default or an Event of Default in payment of the principal of, or premium, if
any, or interest on any Security when due or in the payment of any purchase
obligation, or the Company’s failure to convert Securities when obligated to
convert them. This Section 9.05 is in lieu of section 315(b) of the TIA and such
provision is expressly excluded from this Indenture as permitted by the TIA.
     Section 9.06 Reports by Trustee to Holders.
          (a) If a report is required by TIA Section 313, within 60 days after
each May 15, beginning with the May 15 following the date of this Indenture, the
Trustee shall mail to each Holder of Securities a brief report dated as of such
May 15 that complies with TIA Section 313(a). If required by TIA Section 313,
the Trustee also shall comply with TIA Sections 313(b)(2), (c) and (d).
          (b) A copy of each report at the time of its mailing to Holders of
Securities shall be mailed to the Company and, to the extent required by the
TIA, filed with the SEC, and

58



--------------------------------------------------------------------------------



 



each stock exchange, if any, on which the Securities are listed. The Company
shall notify the Trustee whenever the Securities become listed on any stock
exchange or listed or admitted to trading on any quotation system and any
changes in the stock exchanges or quotation systems on which the Securities are
listed or admitted to trading and of any delisting thereof.
     Section 9.07 Compensation and Indemnity.
          (a) The Company shall pay to the Trustee from time to time such
compensation (as agreed to from time to time by the Company and the Trustee in
writing) for its services (which compensation shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust). The Company shall reimburse the Trustee upon request for all reasonable
disbursements, expenses and advances incurred or made by it. Such expenses may
include the reasonable compensation, disbursements and expenses of the Trustee’s
agents and counsel.
          (b) The Company shall indemnify and hold harmless the Trustee or any
predecessor Trustee (which for purposes of this Section 9.07 shall include its
officers, directors, employees and agents) for, and hold it harmless against,
any and all loss, liability, claim, damage or expense including taxes (other
than franchise taxes and taxes based upon, measured by or determined by the
income of the Trustee), incurred by it in connection with the acceptance or
administration of its duties under this Indenture or any action or failure to
act as authorized or within the discretion or rights or powers conferred upon
the Trustee hereunder including the reasonable costs and expenses of the Trustee
and its counsel in defending (including reasonable legal fees and expenses
whether incurred before trial, at trial, on appeal or in any bankruptcy or
arbitration or other administrative proceeding) itself against any claim or
liability in connection with the exercise or performance of any of its powers or
duties hereunder. The Trustee shall notify the Company promptly of any claim
asserted against the Trustee for which it may seek indemnity. The Company need
not pay for any settlement effected without its prior written consent, which
shall not be unreasonably withheld.
          (c) The Company need not reimburse the Trustee for any expense or
indemnify it against any loss or liability incurred by it determined to have
been caused by its gross negligence, willful misconduct or bad faith.
          (d) To secure the Company’s payment obligations in this Section 9.07,
the Trustee shall have a senior claim to which the Securities are hereby made
subordinate on all money or property held or collected by the Trustee. The
obligations of the Company under this Section 9.07 shall survive the
satisfaction and discharge of this Indenture or the resignation or removal of
the Trustee.
          (e) When the Trustee incurs expenses or renders services after an
Event of Default specified in clause (6) or (7) of Section 8.01(a) occurs, the
expenses and the compensation for the services are intended to constitute
expenses of administration under any Bankruptcy Law. The provisions of this
Section shall survive the termination of this Indenture.

59



--------------------------------------------------------------------------------



 



     Section 9.08 Replacement of Trustee.
          (a) The Trustee may resign by so notifying the Company. The Holders of
a majority in aggregate principal amount of the Securities then outstanding may
remove the Trustee by so notifying the Trustee and the Company and may, with the
Company’s written consent, appoint a successor Trustee. The Company may remove
the Trustee at any time, so long as no Default or Event of Default has occurred
and is continuing, and appoint a Successor Trustee in accordance with this
Section 9.08.
          (b) If the Trustee resigns or is removed or if a vacancy exists in the
office of Trustee for any reason, the Company shall promptly appoint a successor
Trustee. The resignation or removal of a Trustee shall not be effective until a
successor Trustee shall have delivered the written acceptance of its appointment
as described below.
          (c) If a successor Trustee does not take office within 45 days after
the retiring Trustee resigns or is removed, the retiring Trustee, the Company or
the Holders of 10% in principal amount of the Securities then outstanding may
petition any court of competent jurisdiction at the expense of the Company for
the appointment of a successor Trustee at the expense of the Company.
          (d) If the Trustee fails to comply with Section 9.10, any Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.
          (e) A successor Trustee shall deliver a written acceptance of its
appointment to the retiring Trustee and to the Company. Immediately after that,
the retiring Trustee shall transfer all property held by it as Trustee to the
successor Trustee and be released from its obligations (exclusive of any
liabilities that the retiring Trustee may have incurred while acting as Trustee)
hereunder, the resignation or removal of the retiring Trustee shall become
effective, and the successor Trustee shall have all the rights, powers and
duties of the Trustee under this Indenture. A successor Trustee shall mail
notice of its succession to each Holder.
          (f) A retiring Trustee shall not be liable for the acts or omissions
of any successor Trustee after its succession.
          (g) Notwithstanding replacement of the Trustee pursuant to this
Section 9.08, the Company’s obligations under Section 9.07 shall continue for
the benefit of the retiring Trustee.
     Section 9.09 Successor Trustee by Merger, etc. If the Trustee consolidates
with, merges or converts into, or transfers all or substantially all of its
corporate trust business (including the administration of this Indenture) to,
another corporation, the resulting, surviving or transferee corporation, without
any further act, shall be the successor Trustee; provided such transferee
corporation shall qualify and be eligible under Section 9.10. Such successor
Trustee shall promptly mail notice of its succession to the Company and each
Holder.
     Section 9.10 Eligibility; Disqualification. The Trustee shall always
satisfy the requirements of paragraphs (1), (2) and (5) of TIA Section 310(a).
The Trustee (or its parent

60



--------------------------------------------------------------------------------



 



holding company) shall have a combined capital and surplus of at least
$50,000,000 as set forth in its most recent published annual report of
condition. If at any time the Trustee shall cease to satisfy any such
requirements, it shall resign immediately in the manner and with the effect
specified in this Article 9. The Trustee shall be subject to the provisions of
TIA Section 310(b). Nothing herein shall prevent the Trustee from filing with
the SEC the application referred to in the penultimate paragraph of TIA
Section 310(b).
     Section 9.11 Preferential Collection of Claims against Company. The Trustee
shall comply with TIA Section 311(a), excluding any creditor relationship listed
in TIA Section 311(b). A Trustee who has resigned or been removed shall be
subject to TIA Section 311(a) to the extent indicated therein.
ARTICLE 10
SATISFACTION AND DISCHARGE OF INDENTURE
     Section 10.01 Satisfaction and Discharge of Indenture.
          (a) This Indenture shall cease to be of further force and effect
(except as to any surviving rights of conversion, registration of transfer or
exchange of Securities herein expressly provided for and except as further
provided below), and the Trustee, on demand of and at the expense of the
Company, shall execute proper instruments acknowledging satisfaction and
discharge of this Indenture, when either:
                    (A) all Securities theretofore authenticated and delivered
(other than (i) Securities which have been destroyed, lost or stolen and which
have been replaced or paid as provided in Section 2.07 and (ii) Securities for
whose payment money has theretofore been deposited in trust and thereafter
repaid to the Company as provided in Section 10.03) have been delivered to the
Trustee for cancellation; or
                    (B) all such Securities not theretofore delivered to the
Trustee for cancellation,
                         (i) have become due and payable, or
                         (ii) will become due and payable at the Final Maturity
Date within one year; provided in the case of clause (B), that
               (1) the Company has deposited with the Trustee or a Paying Agent
(other than the Company or any of its Affiliates) as trust funds in trust for
the purpose of and in an amount sufficient to pay and discharge all indebtedness
related to such Securities not theretofore delivered to the Trustee for
cancellation, for principal and interest to the date of such deposit (in the
case of Securities which have become due and payable) or to the Final Maturity
Date, as the case may be;
               (2) the Company has paid or caused to be paid all other sums
payable hereunder by the Company; and
Indenture

61



--------------------------------------------------------------------------------



 



               (3) the Company has delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein relating to the satisfaction and discharge of this Indenture
have been complied with.
          (b) Notwithstanding the satisfaction and discharge of this Indenture,
the obligations of the Company with respect to the conversion privilege and the
Conversion Rate of the Securities pursuant to Article 4, the obligations of the
Company to the Trustee under Section 9.07 and, if money shall have been
deposited with the Trustee pursuant to clause (2) of Section 10.01(a), the
provisions of Sections 2.03, 2.04, 2.05, 2.06, 2.07, 2.12, 6.01 and 12.05,
Article 4, and this Article 10, shall survive until the Securities have been
paid in full.
     Section 10.02 Application of Trust Money. Subject to the provisions of
Section 10.03, the Trustee or a Paying Agent shall hold in trust, for the
benefit of the Holders, all money deposited with it pursuant to Section 10.01
and shall apply the deposited money in accordance with this Indenture and the
Securities to the payment of the principal of and interest on the Securities.
     Section 10.03 Repayment to Company.
          (a) The Trustee and each Paying Agent shall promptly pay to the
Company upon request any excess money (1) deposited with them pursuant to
Section 10.01 and (2) held by them at any time.
          (b) The Trustee and each Paying Agent shall, subject to applicable
abandonment property laws, pay to the Company upon request any money held by
them for the payment of principal or interest that remains unclaimed for two
years after a right to such money has matured; provided, however, that the
Trustee or such Paying Agent, before being required to make any such payment,
may at the expense of the Company cause to be mailed to each Holder entitled to
such money notice that such money remains unclaimed and that after a date
specified therein, which shall be at least 30 days from the date of such
mailing, any unclaimed balance of such money then remaining will be repaid to
the Company. After payment to the Company, Holders entitled to money must look
to the Company for payment as general creditors unless an applicable abandoned
property law designates another person.
          Section 10.04 Reinstatement. If the Trustee or any Paying Agent is
unable to apply any money in accordance with Section 10.02 by reason of any
legal proceeding or by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the Company’s obligations under this Indenture and the
Securities shall be revived and reinstated as though no deposit had occurred
pursuant to Section 10.01 until such time as the Trustee or such Paying Agent is
permitted to apply all such money in accordance with Section 10.02; provided,
however, that if the Company has made any payment of the principal of or
interest on any Securities because of the reinstatement of its obligations, the
Company shall be subrogated to the rights of the Holders of such Securities to
receive any such payment from the money held by the Trustee or such Paying
Agent.
Indenture

62



--------------------------------------------------------------------------------



 



ARTICLE 11
AMENDMENTS; SUPPLEMENTS AND WAIVERS
     Section 11.01 Without Consent of Holders.
          (a) The Company and the Trustee may amend or supplement this Indenture
or the Securities without notice to or consent of any Holder of a Security for
the purpose of:
               (1) evidencing a successor to the Company and the assumption by
that successor of the Company’s obligations under this Indenture and the
Securities;
               (2) adding to the Company’s covenants for the benefit of the
Holders or surrendering any right or power conferred upon the Company;
               (3) securing the Company’s obligations in respect of the
Securities;
               (4) evidencing and providing for the acceptance of the
appointment of a successor trustee in accordance with Article 9;
               (5) complying with the requirements of the SEC in order to effect
or maintain the qualification of this Indenture under the TIA, as contemplated
by this Indenture or otherwise;
               (6) curing any ambiguity, omission, inconsistency or correcting
or supplementing any defective provision contained in this Indenture; or
               (7) making any other changes to the Indenture that does not
adversely affect the interests of the Holders in any material respect.
     Section 11.02 With Consent of Holders.
          (a) The Company and the Trustee may amend or supplement this Indenture
or the Securities with the written consent of the Holders of at least a majority
in aggregate principal amount of the Securities then outstanding. However,
subject to Section 11.04, without the written consent of each Holder affected,
an amendment, supplement or waiver may not:
               (1) alter the manner of calculation or rate of accrual of
interest on any Security or change the time of payment of any installment of
interest on, or any Liquidated Damages with respect to, any Security;
               (2) make any of the Securities payable in money or securities
other than that stated in the Securities;
               (3) change the stated maturity of any Security;
               (4) reduce the principal amount or Fundamental Change Repurchase
Price (including any Make Whole Premium payable) (as applicable) with respect to
any of the
Indenture

63



--------------------------------------------------------------------------------



 



Securities, or any Liquidated Damages, or the amount payable upon purchase
pursuant to Article 3, with respect to any Security;
               (5) make any change that adversely affects the rights of Holders
to require the Company to purchase Securities at the option of Holders;
               (6) impair the right to institute suit for the enforcement of any
payment on or with respect to any Security or with respect to the conversion of
any Security;
               (7) change the currency of payment of principal of, or interest
on, the Securities;
               (8) except as otherwise permitted or contemplated by
Section 4.11, adversely affect the conversion rights of the Securities; or
               (9) change the percentage in aggregate principal amount of
Securities outstanding necessary to modify or amend this Indenture or to waive
any past Default.
          (b) Without limiting the provisions of Section 11.02(a) hereof, the
Holders of a majority in principal amount of the Securities then outstanding
may, on behalf of all the Holders of all Securities, (i) waive compliance by the
Company with the restrictive provisions of this Indenture, and (ii) waive any
past Default or Event of Default under this Indenture and its consequences,
except an uncured failure to pay when due the principal amount, accrued and
unpaid interest, accrued and unpaid Liquidated Damages or Fundamental Change
Repurchase Price, or in the obligation to deliver Common Stock, if any and as
applicable, or in respect of any provision which under this Indenture cannot be
modified or amended without the consent of the Holder of each outstanding
Security affected.
          (c) After an amendment, supplement or waiver under this Section 11.02
becomes effective, the Company shall promptly mail to the Holders affected
thereby a notice briefly describing the amendment, supplement or waiver. Any
failure of the Company to mail such notice, or any defect therein, shall not,
however, in any way impair or affect the validity of any such amendment,
supplement or waiver.
     Section 11.03 Compliance with Trust Indenture Act. Every amendment to or
supplement of this Indenture or the Securities shall comply with the TIA as in
effect at the date of such amendment or supplement.
     Section 11.04 Revocation and Effect of Consents.
          (a) Until an amendment, supplement or waiver becomes effective, a
consent to it by a Holder is a continuing consent by the Holder and every
subsequent Holder of a Security or portion of a Security that evidences the same
debt as the consenting Holder’s Security, even if notation of the consent is not
made on any Security. However, any such Holder or subsequent Holder may revoke
the consent as to its Security or portion of a Security if the Trustee receives
the notice of revocation before the date the amendment, supplement or waiver
becomes effective.
Indenture

64



--------------------------------------------------------------------------------



 



          (b) After an amendment, supplement or waiver becomes effective, it
shall bind every Holder of a Security.
     Section 11.05 Notation on or Exchange of Securities. If an amendment,
supplement or waiver changes the terms of a Security, the Trustee may require
the Holder of the Security to deliver it to the Trustee. The Trustee may place
an appropriate notation on the Security about the changed terms and return it to
the Holder. Alternatively, if the Company or the Trustee so determines, the
Company in exchange for the Security shall issue and the Trustee shall
authenticate a new Security that reflects the changed terms.
     Section 11.06 Trustee to Sign Amendments, etc. The Trustee shall sign any
amendment or supplemental indenture authorized pursuant to this Article 11 if
the amendment or supplemental indenture does not adversely affect the rights,
duties, liabilities or immunities of the Trustee. If it does, the Trustee may,
in its sole discretion, but need not sign it. In signing or refusing to sign
such amendment or supplemental indenture, the Trustee shall be provided with
and, subject to Section 9.01, shall be fully protected in relying upon, an
Opinion of Counsel and an Officers’ Certificate stating that such amendment or
supplemental indenture is authorized or permitted by this Indenture. The Company
may not sign an amendment or supplemental indenture until the Board of Directors
approves it.
     Section 11.07 Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture under this Article 11, this Indenture shall be modified
in accordance therewith, and such supplemental indenture shall form a part of
this Indenture for all purposes; and every Holder of Securities theretofore or
thereafter authenticated and delivered hereunder shall be bound thereby.
ARTICLE 12
MISCELLANEOUS
     Section 12.01 Trust Indenture Act Controls. If any provision of this
Indenture limits, qualifies or conflicts with the duties imposed by any of
Sections 310 to 317, inclusive, of the TIA through operation of Section 318(c)
thereof, such imposed duties shall control.
     Section 12.02 Notices. Any demand, authorization notice, request, consent
or communication shall be given in writing and delivered in person or mailed by
first-class mail, postage prepaid, addressed as follows or transmitted by
facsimile transmission (confirmed by delivery in person or mail by first-class
mail, postage prepaid, or by guaranteed overnight courier) to the following
facsimile numbers:
If to the Company, to:
Dendreon Corporation
3005 First Avenue
Seattle, Washington 98121
Attention: General Counsel
Fax: 206-256-0571
Indenture

65



--------------------------------------------------------------------------------



 



with a copy to:
Jones Day
1755 Embarcadero Road
Palo Alto, California 94303
Attention: Esmé C. Smith
Fax: 650-739-3900
if to the Trustee, to:
The Bank of New York Trust Company, N.A.
700 South Flower Street, Suite 500
Los Angeles, California 90017
Attention: Corporate Unit
(Dendreon Corporation 4.75% Convertible Senior Subordinated Notes due 2014)
Fax: 213-630-6298
     Such notices or communications shall be effective when received.
     The Company or the Trustee by notice to the other may designate additional
or different addresses for subsequent notices or communications. Notice to or
from the Trustee shall not be via electronic mail. Notices to the Trustee via
facsimile shall promptly be followed by the original written notice.
     Any notice or communication mailed to a Holder of a Security shall be
mailed by first-class mail or delivered by an overnight delivery service to it
at its address shown on the register kept by the Primary Registrar.
     The Trustee agrees to accept and act upon facsimile transmission of written
instructions and/or directions pursuant to this Indenture given by the Company,
provided, however that: (i) the Company, subsequent to such facsimile
transmission of written instructions and/or directions, shall provide the
originally executed instructions and/or directions to the Trustee in a timely
manner and (ii) such originally executed instructions and/or directions shall be
signed by an “Officer” of the Company
     Failure to mail a notice or communication to a Holder of a Security or any
defect in it shall not affect its sufficiency with respect to other Holders of
Securities. If a notice or communication to a Holder of a Security is mailed in
the manner provided above, it is duly given, whether or not the addressee
receives it.
     If the Company mails any notice to a Holder of a Security, it shall mail a
copy to the Trustee and each Registrar, Paying Agent and Conversion Agent.
     Section 12.03 Communications by Holders with other Holders. Holders of
Securities may communicate pursuant to TIA Section 312(b) with other Holders of
Securities with respect to their rights under this Indenture or the Securities.
The Company, the Trustee, the Registrar and any other person shall have the
protection of TIA Section 312(c).
Indenture

66



--------------------------------------------------------------------------------



 



     Section 12.04 Certificate and Opinion as to Conditions Precedent.
          (a) Upon any request or application by the Company to the Trustee to
take any action under this Indenture, the Company shall furnish to the Trustee
at the request of the Trustee:
               (1) an Officers’ Certificate stating that, in the opinion of the
signers, all conditions precedent (including any covenants, compliance with
which constitutes a condition precedent), if any, provided for in this Indenture
relating to the proposed action have been complied with; and
               (2) an Opinion of Counsel stating that, in the opinion of such
counsel, all such conditions precedent (including any covenants, compliance with
which constitutes a condition precedent) have been complied with.
          (b) Each Officers’ Certificate and Opinion of Counsel with respect to
compliance with a condition or covenant provided for in this Indenture shall
include:
               (1) a statement that the person making such certificate or
opinion has read such covenant or condition;
               (2) a brief statement as to the nature and scope of the
examination or investigation upon which the statements or opinions contained in
such certificate or opinion are based;
               (3) a statement that, in the opinion of such person, he or she
has made such examination or investigation as is necessary to enable him or her
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and
               (4) a statement as to whether or not, in the opinion of such
person, such condition or covenant has been complied with;
provided, however, that with respect to matters of fact an Opinion of Counsel
may rely on an Officers’ Certificate or certificates of public officials.
     Section 12.05 Record Date for Vote or Consent of Holders of Securities. The
Company (or, in the event deposits have been made pursuant to Section 10.01, the
Trustee) may set a record date for purposes of determining the identity of
Holders entitled to vote or consent to any action by vote or consent authorized
or permitted under this Indenture, which record date shall not be more than
30 days prior to the date of the commencement of solicitation of such action.
Notwithstanding the provisions of Section 11.04, if a record date is fixed,
those persons who were Holders of Securities at the close of business on such
record date (or their duly designated proxies), and only those persons, shall be
entitled to take such action by vote or consent or to revoke any vote or consent
previously given, whether or not such persons continue to be Holders after such
record date.
     Section 12.06 Rules by Trustee, Paying Agent, Registrar and Conversion
Agent. The Trustee may make reasonable rules (not inconsistent with the terms of
this Indenture) for action
Indenture

67



--------------------------------------------------------------------------------



 



by or at a meeting of Holders. Any Registrar, Paying Agent or Conversion Agent
may make reasonable rules for its functions.
     Section 12.07 Legal Holidays. A “Legal Holiday” is a Saturday, Sunday or a
day on which state or federally chartered banking institutions in New York, New
York or Los Angeles, California are authorized or obligated to close. If a
payment date is a Legal Holiday, payment shall be made on the next succeeding
day that is not a Legal Holiday, and no interest shall accrue for the
intervening period. If a Regular Record Date is a Legal Holiday, the record date
shall not be affected.
     Section 12.08 Governing Law. This Indenture and the Securities shall be
governed by, and construed in accordance with, the laws of the State of New
York.
     Section 12.09 No Adverse Interpretation of other Agreements. This Indenture
may not be used to interpret another indenture, loan or debt agreement of the
Company or a Subsidiary of the Company. Any such indenture, loan or debt
agreement may not be used to interpret this Indenture.
     Section 12.10 No Recourse against Others. All liability described in
paragraph 17 of the Securities of any director, officer, employee or
shareholder, as such, of the Company hereby is waived and released by each of
the Holders.
     Section 12.11 No Security Interest Created. Nothing in this Indenture or in
the Securities, express or implied, shall be construed to constitute a security
interest under the Uniform Commercial Code or similar legislation, now in effect
or hereafter enacted and made effective, in any jurisdiction.
     Section 12.12 Successors. All agreements of the Company in this Indenture
and the Securities shall bind its successor. All agreements of the Trustee in
this Indenture shall bind its successor.
     Section 12.13 Multiple Counterparts. The parties may sign multiple
counterparts of this Indenture. Each signed counterpart shall be deemed an
original, but all of them together represent the same agreement.
     Section 12.14 Separability. If any provisions in this Indenture or in the
Securities shall be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
     Section 12.15 Table of Contents, Headings, etc. The table of contents,
cross-reference sheet and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part hereof, and shall in no way modify or restrict any of the
terms or provisions hereof.
     Section 12.16 Waiver of Jury Trial. EACH OF THE COMPANY AND THE TRUSTEE
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
Indenture

68



--------------------------------------------------------------------------------



 



PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE
TRANSACTION CONTEMPLATED HEREBY.
     Section 12.17 Force Majeure. In no event shall the Trustee be responsible
or liable for any failure or delay in the performance of its obligations
hereunder arising out of or caused by, directly or indirectly, forces beyond its
control, including, without limitation, strikes, work stoppages, accidents, acts
of war or terrorism, civil or military disturbances, nuclear or natural
catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services; it being
understood that the Trustee shall use reasonable efforts which are consistent
with accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.
[SIGNATURE PAGE FOLLOWS]
Indenture

69



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of
the date and year first above written.

              DENDREON CORPORATION
 
       
 
  By:    
 
       
 
  Name:   Richard F. Hamm, Jr.
 
  Title:   Senior Vice President, Corporate Development, General Counsel and
Secretary
 
            THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee
 
       
 
  By:    
 
       
 
  Name:   Raymond Torres
 
  Title:   Assistant Vice President

Indenture

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF FACE OF SECURITY]
     UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. THIS SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND
IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF. THIS SECURITY IS
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE AND, UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR
SECURITIES IN DEFINITIVE FORM, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A
WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE
DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE
DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH
SUCCESSOR DEPOSITARY.1
     THIS SECURITY AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF
THIS SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY, THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY
NOR ANY INTEREST OR PARTICIPATION HEREIN OR THEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION UNDER THE SECURITIES ACT.2
     BY ITS ACQUISITION HEREOF, THE HOLDER AGREES TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY PRIOR TO THE DATE THAT IS TWO YEARS AFTER THE LATER OF
THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON WHICH DENDREON CORPORATION
(THE “COMPANY”) OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS SECURITY
(OR ANY PREDECESSOR OF SUCH SECURITY) (THE “RESALE RESTRICTION TERMINATION
 

1   This paragraph should be included only if the Security is a Global Security.
  2   This paragraph to be included only if the Security is a Restricted
Security.

A-1



--------------------------------------------------------------------------------



 



DATE”) ONLY (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) PURSUANT TO A
REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE
144A, TO A PERSON IT REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER AS
DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (D) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE
COMPANY’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER
PURSUANT TO CLAUSE (D) PRIOR TO THE RESALE RESTRICTION TERMINATION DATE TO
REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATIONS AND/OR OTHER
INFORMATION SATISFACTORY TO EACH OF THEM, AND IN EACH OF THE FOREGOING CASES, TO
REQUIRE THAT A CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON THE OTHER SIDE
OF THIS SECURITY IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE.
THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE
RESTRICTION TERMINATION DATE.
     THE HOLDER OF THIS SECURITY IS ENTITLED TO THE BENEFITS OF A REGISTRATION
RIGHTS AGREEMENT (AS SUCH TERM IS DEFINED IN THE INDENTURE REFERRED TO ON THE
REVERSE HEREOF) AND, BY ITS ACCEPTANCE HEREOF, AGREES TO BE BOUND BY AND TO
COMPLY WITH THE PROVISIONS OF SUCH REGISTRATION RIGHTS AGREEMENT.3
DENDREON CORPORATION
4.75% Convertible Senior Subordinated Notes due
2014

      No. [           ]   CUSIP: 24823Q AA5

     Dendreon Corporation, a Delaware corporation, promises to pay to Cede & Co.
or registered assigns the principal amount of ($           ) on June 15, 2014.
     This Security shall bear interest as specified on the other side of this
Security. This Security is convertible as specified on the other side of this
Security.
     Additional provisions of this Security are set forth on the other side of
this Security.
     Dated:
SIGNATURE PAGE FOLLOWS
 

3   This paragraph to be included only if the Security is a Restricted Security.

A-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed.

            DENDREON CORPORATION
      By:           Name:           Title:        

Dated: June 11, 2007
Trustee’s Certificate of Authentication:
This is one of the Securities referred to in
the within-mentioned Indenture.

          THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee    
 
       
By:
       
 
 
 
Authorized Signatory    

A-3



--------------------------------------------------------------------------------



 



[FORM OF REVERSE SIDE OF SECURITY]
DENDREON CORPORATION
4.75% CONVERTIBLE SENIOR SUBORDINATED NOTES DUE 2014
     1. INTEREST
     Dendreon Corporation, a Delaware corporation (the “Company”, which term
shall include any successor corporation under the Indenture hereinafter referred
to), promises to pay interest on the principal amount of this Security at the
rate of 4.75% per annum. The Company shall pay interest semiannually on June 15
and December 15 of each year (each an “Interest Payment Date”), commencing
December 15, 2007. Each payment of interest will include interest accrued for
the period commencing on and including the immediately preceding Interest
Payment Date, provided that the first interest payment on December 15, 2007,
will include interest from June 11, 2007 through the day before the relevant
Interest Payment Date (or purchase date, as the case may be). Cash interest will
be computed on the basis of a 360-day year comprised of twelve 30-day months.
Any payment required to be made on a day that is not a Business Day shall be
made on the next succeeding Business Day. Any reference herein to interest
accrued or payable as of any date shall include any Liquidated Damages accrued
or payable on such date as provided in the Registration Rights Agreement.
     No sinking fund is provided for the Securities.
     2. METHOD OF PAYMENT
     The Company shall pay interest on this Security (except defaulted interest)
to the person who is the Holder of this Security at the close of business on
June 1 or December 1, as the case may be, (each, a “Regular Record Date”) next
preceding the related Interest Payment Date. The Holder must surrender this
Security to a Paying Agent to collect payment of principal. The Company will pay
principal and interest in money of the United States that at the time of payment
is legal tender for payment of public and private debts. The Company may pay
principal and interest in respect of any Certificated Security by check or wire
payable in such money; provided, however, that a Holder with an aggregate
principal amount in excess of $2,000,000 will be paid by wire transfer in
immediately available funds at the election of such Holder if such Holder has
provided wire transfer instructions to the Trustee at least 10 Business Days
prior to the Payment Date. The Company may mail an interest check to the
Holder’s registered address. Notwithstanding the foregoing, so long as this
Security is registered in the name of a Depositary or its nominee, all payments
hereon shall be made by wire transfer of immediately available funds to the
account of the Depositary or its nominee.
     Any wire transfer instructions received by the Trustee will remain in
effect until revoked by the Holder.
     3. PAYING AGENT, REGISTRAR AND CONVERSION AGENT
     Initially, The Bank of New York Trust Company, N.A. (the “Trustee”, which
term shall include any successor trustee under the Indenture hereinafter
referred to) will act as Paying Agent, Registrar and Conversion Agent. The
Company may change any Paying Agent, Registrar

A-4



--------------------------------------------------------------------------------



 



or Conversion Agent without notice to the Holder. The Company or any of its
Subsidiaries may, subject to certain limitations set forth in the Indenture, act
as Paying Agent or Registrar.
     4. INDENTURE, LIMITATIONS
     This Security is one of a duly authorized issue of Securities of the
Company designated as its 4.75% Convertible Senior Subordinated Notes Due 2014
(the “Securities”), issued under an Indenture dated as of June 11, 2007
(together with any supplemental indentures thereto, the “Indenture”), between
the Company and the Trustee. The terms of this Security include those stated in
the Indenture and those required by or made part of the Indenture by reference
to the Trust Indenture Act of 1939, as amended, as in effect on the date of the
Indenture. This Security is subject to all such terms, and the Holder of this
security is referred to the Indenture and said Act for a statement of them.
Capitalized terms not defined herein have the meaning ascribed to such terms in
the Indenture.
     The Securities are unsecured, senior subordinated obligations of the
Company limited to $75,000,000 aggregate principal amount ($100,000,000
aggregate principal amount if the Initial Purchaser exercises its over-allotment
option in full, except as provided for in the Indenture). The Indenture does not
limit other debt of the Company, secured or unsecured.
     5. PURCHASE OF SECURITIES AT OPTION OF HOLDER UPON A FUNDAMENTAL CHANGE
     If a Fundamental Change occurs prior to the Final Maturity Date, at the
option of the Holder and subject to the terms and conditions of the Indenture,
the Company shall become obligated to purchase for cash, subject to certain
exceptions described in the Indenture all or any part specified by the Holder
(so long as the principal amount of such part is $1,000 or an integral multiple
of $1,000) of the Securities held by such Holder on a date specified by the
Company that is not less than 30 nor more than 45 days after the date of the
Fundamental Change Company Notice, at a purchase price equal to 100% of the
principal amount thereof together with accrued and unpaid interest, if any, and
accrued and unpaid Liquidated Damages, if any, to, but excluding, the
Fundamental Change Repurchase Date. The Holder shall have the right to withdraw
any Fundamental Change Repurchase Notice (in whole or in a portion thereof that
is $1,000 or an integral multiple of $1,000) at any time prior to the close of
business on the Business Day next preceding the Fundamental Change Repurchase
Date by delivering a written notice of withdrawal to the Paying Agent in
accordance with the terms of the Indenture.
     6. CONVERSION
     Subject to and upon compliance with the provisions of the Indenture, a
Holder may surrender for conversion any Security that is $1,000 principal amount
or integral multiples thereof.
     7. SUBORDINATION
     To the extent provided in the Indenture, the Securities are subordinated to
Senior Indebtedness, as defined in the Indenture, of the Company. To the extent
provided in the Indenture, Senior Indebtedness must be paid in full before the
Securities may be paid. The

A-5



--------------------------------------------------------------------------------



 



Company agrees, and each Security holder by accepting a Security agrees, to the
subordination provisions contained in the Indenture and authorizes the Trustee
to give it effect and appoints the Trustee as attorney-in-fact for such purpose.
     8. DENOMINATIONS, TRANSFER, EXCHANGE
     The Securities are in registered form, without coupons, in denominations of
$1,000 principal amount and integral multiples of $1,000 principal amount. A
Holder may register the transfer of or exchange Securities in accordance with
the Indenture. The Registrar may require a Holder, among other things, to
furnish appropriate endorsements and transfer documents and to pay any taxes or
other governmental charges that may be imposed in relation thereto by law or
permitted by the Indenture.
     9. PERSONS DEEMED OWNERS
     The Holder of a Security may be treated as the owner of it for all
purposes.
     10. UNCLAIMED MONEY
     If money for the payment of principal or interest remains unclaimed for two
years, the Trustee and any Paying Agent will pay the money back to the Company
at its written request, subject to applicable unclaimed property law and the
provisions of the Indenture. After that, Holders entitled to money must look to
the Company for payment as general creditors unless an applicable abandoned
property law designates another person.
     11. AMENDMENT, SUPPLEMENT AND WAIVER
     Subject to certain exceptions, the Indenture or the Securities may be
amended or supplemented with the consent of the Holders of at least a majority
in aggregate principal amount of the Securities then outstanding, and an
existing Default or Event of Default and its consequence or compliance with any
provision of the Indenture or the Securities may be waived in a particular
instance with the consent of the Holders of a majority in aggregate principal
amount of the Securities then outstanding. Without the consent of or notice to
any Holder, the Company and the Trustee may amend or supplement the Indenture or
the Securities as provided in the Indenture.
     12. SUCCESSOR ENTITY
     When a successor corporation assumes all the obligations of its predecessor
under the Securities and the Indenture in accordance with the terms and
conditions of the Indenture, the predecessor corporation (except in certain
circumstances specified in the Indenture) shall be released from those
obligations.
     13. DEFAULTS AND REMEDIES
     Under the Indenture, an Event of Default shall occur if:

A-6



--------------------------------------------------------------------------------



 



               (1) the Company shall fail to pay when due the Principal or any
Fundamental Change Repurchase Price of any Security, including any Make-Whole
Premium, when the same becomes due and payable, whether or not such payment is
prohibited by the subordination provisions under the Indenture; or
               (2) the Company shall fail to pay an installment of interest or
Liquidated Damages, if any, on any of the Securities, which failure continues
for 30 days after the date when due, whether or not such payment is prohibited
by the subordination provisions under the Indenture; or
               (3) the Company shall fail to deliver when due all shares of
Common Stock, if any, deliverable upon conversion of the Securities, which
failure continues for 10 days; or
               (4) the Company shall fail to perform or observe (or obtain a
waiver with respect to) any other term, covenant or agreement contained in the
Securities or the Indenture for a period of 75 days after receipt by the Company
of a Notice of Default specifying such failure; or
               (5) the Company shall fail to pay any principal by the end of any
applicable grace period or resulting in acceleration of other Indebtedness of
the Company for borrowed money where the aggregate principal amount with respect
to which the default or acceleration has occurred exceeds $10 million, provided
that if any such default is cured, waived, rescinded or annulled, then the Event
of Default by reason thereof would be deemed not to have occurred; or
               (6) the Company pursuant to or within the meaning of any
Bankruptcy Law:
                    (A) commences as a debtor a voluntary case or proceeding; or
                    (B) consents to the entry of an order for relief against it
in an involuntary case or proceeding or the commencement of any case against it;
                    (C) consents to the appointment of a Receiver of it or for
all or substantially all of its property; or
                    (D) makes a general assignment for the benefit of its
creditors;
                    (E) files a petition in bankruptcy or answer or consent
seeking reorganization or relief; or
                    (F) consents to the filing of such a petition or the
appointment of or taking possession by a Receiver; or
               (7) a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that:

A-7



--------------------------------------------------------------------------------



 



                    (A) grants relief against the Company in an involuntary case
or proceeding or adjudicates the Company insolvent or bankrupt;
                    (B) appoints a Receiver of the Company or for all or
substantially all of the property of the Company; or
                    (C) orders the winding up or liquidation of the Company;
and in each case the order or decree remains unstayed and in effect for 60
consecutive days.
     The term “Bankruptcy Law” means Title 11 of the United States Code (or any
successor thereto) or any similar federal or state law for the relief of
debtors. The term “Receiver” means any receiver, trustee, assignee, liquidator,
sequestrator or similar official under any Bankruptcy Law.
     Notwithstanding the above, no Event of Default under clauses (4) or
(5) above shall occur until the Trustee notifies the Company in writing upon the
written direction of the Holders of at least 25% in aggregate principal amount
of the Securities then outstanding, or the Holders of at least 25% in aggregate
principal amount of the Securities then outstanding notify the Company and the
Trustee in writing, of the Default (a “Notice of Default”), and the Company does
not cure the Default within the time specified in clause (4) or (5), as
applicable, after receipt of such notice.
     If an Event of Default (other than an Event of Default specified in clause
(6) or (7) above) occurs and is continuing with respect to the Company, the
Trustee may, by notice to the Company, and shall upon the written direction of
the Holders of at least 25% in aggregate principal amount of the Securities then
outstanding, or the Holders of at least 25% in aggregate principal amount of the
Securities then outstanding may, by notice to the Company and the Trustee,
declare the principal amount and accrued and unpaid interest, if any, and
accrued and unpaid Liquidated Damages, if any, through the date of declaration
on all the Securities to be immediately due and payable. Upon such a
declaration, such principal amount and such accrued and unpaid interest, if any,
and such accrued and unpaid Liquidated Damages, if any, shall be due and payable
immediately. If an Event of Default specified in clauses (6) or (7) occurs in
respect of the Company and is continuing, the principal amount and accrued but
unpaid interest, if any, and accrued and unpaid Liquidated Damages, if any, on
all the Securities shall become and be immediately due and payable without any
declaration or other act on the part of the Trustee or any Holders of
Securities. The Holders of a majority in aggregate principal amount of the
Securities then outstanding by notice to the Trustee may rescind an acceleration
and its consequences if (a) all existing Events of Default, other than the
nonpayment of the principal of the Securities which have become due solely by
such declaration of acceleration, have been cured or waived; (b) to the extent
the payment of such interest is lawful, interest (calculated at the rate per
annum borne by the Securities) on overdue installments of interest and overdue
principal, which has become due otherwise than by such declaration of
acceleration, has been paid; (c) the rescission would not conflict with any
judgment or decree of a court of competent jurisdiction; and (d) all payments
due to the Trustee and any predecessor Trustee under the Indenture have been
made. No such rescission shall affect any subsequent Default or impair any right
consequent thereto. Notwithstanding the acceleration provision above, to the
extent elected

A-8



--------------------------------------------------------------------------------



 



by the Company, the sole remedy for an Event of Default relating to the failure
to comply with the reporting obligations in the indenture with respect to SEC
filings that are described under Section 6.02(a) of the Indenture, and for any
failure to comply with the requirements of Section 314(a)(1) of the Trust
Indenture Act, will for the first 180 days after the occurrence of such an Event
of Default consist exclusively of the right to receive special interest on the
Securities at an annual rate equal to 1.0% of the outstanding principal amount
of the Securities. This special interest will be paid semi-annually in arrears,
with the first semi-annual payment due on the first Interest Payment Date
following the date on which the special interest began to accrue on any
Securities. The special interest will accrue on all outstanding Securities from
and including the date on which an Event of Default relating to a failure to
comply with the reporting obligations hereunder first occurs to but not
including the 180th day (or earlier, if the Event of Default relating to the
reporting obligations is cured or waived prior to such 180th day), such special
interest will cease to accrue and, if the Event of Default relating to reporting
obligations has not been cured or waived prior to such 180th day, the Securities
will be subject to acceleration as provided above. In the event the Company does
not elect to pay special interest upon an Event of Default in accordance with
this paragraph, the Securities will be subject to acceleration as provided
above. Holders may not enforce the Indenture or the Securities except as
provided in the Indenture. The Trustee may require indemnity satisfactory to it
before it enforces the Indenture or the Securities. Subject to certain
limitations, Holders of a majority in aggregate principal amount of the
Securities then outstanding may direct the Trustee in its exercise of any trust
or power. The Trustee may withhold from Holders notice of any continuing Default
(except a Default in payment of principal or interest) if and so long as it
determines that withholding notice is in their interests. The Company is
required to file periodic certificates with the Trustee as to the Company’s
compliance with the Indenture and knowledge or status of any Default.
     14. TRUSTEE DEALINGS WITH THE COMPANY
     The Bank of New York Trust Company, N.A., the initial Trustee under the
Indenture, in its individual or any other capacity, may make loans to, accept
deposits from and perform services for the Company or an Affiliate of the
Company, and may otherwise deal with the Company or an Affiliate of the Company,
as if it were not the Trustee.
     15. NO RECOURSE AGAINST OTHERS
     A director, officer, employee or shareholder, as such, of the Company shall
not have any liability for any obligations of the Company under the Securities
or the Indenture nor for any claim based on, in respect of or by reason of such
obligations or their creation. The Holder of this Security by accepting this
Security waives and releases all such liability. The waiver and release are part
of the consideration for the issuance of this Security.
     16. AUTHENTICATION
     This Security shall not be valid until the Trustee or an authenticating
agent manually signs the certificate of authentication on the other side of this
Security.
     17. ABBREVIATIONS AND DEFINITIONS

A-9



--------------------------------------------------------------------------------



 



     Customary abbreviations may be used in the name of the Holder or an
assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by the
entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian) and UGMA (= Uniform Gifts to Minors Act).
     All terms defined in the Indenture and used in this Security but not
specifically defined herein are defined in the Indenture and are used herein as
so defined.
     18. INDENTURE TO CONTROL; GOVERNING LAW
     In the case of any conflict between the provisions of this Security and the
Indenture, the provisions of the Indenture shall control. This Security and the
Indenture shall be governed by, and construed in accordance with, the laws of
the State of New York.
The Company will furnish to any Holder, upon written request and without charge,
a copy of the Indenture. Requests may be made to: Dendreon Corporation, 3005
First Avenue, Seattle, Washington 98121, Attention: General Counsel (Fax:
206-256-0571).

A-10



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
To assign this Security, fill in the form below:
I or we assign and transfer this Security to
 
(Insert assignee’s soc. sec. or tax I.D. no.)
 
 
 
(Print or type assignee’s name, address and zip code)
and irrevocably appoint
 
agent to transfer this Security on the books of the Company. The agent may
substitute another to act for him or her.

         
 
      Your Signature
 
       
Date:
       
 
       
 
      (Sign exactly as your name appears on the other side of this Security)
 
        *Signature guaranteed by:    
 
       
By:
       
 
 
 
   

 

*   The signature must be guaranteed by an institution which is a member of one
of the following recognized signature guaranty programs: (i) the Securities
Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.

A-11



--------------------------------------------------------------------------------



 



CONVERSION NOTICE
     To convert this Security into Common Stock of the Company, check the box:
     To convert only part of this Security, state the principal amount to be
converted (must be $1,000 or a integral multiple of $1,000): $ .
     If you want the stock certificate made out in another person’s name, fill
in the form below:
 
(Insert assignee’s soc. sec. or tax I.D. no.)
 
 
 
(Print or type assignee’s name, address and zip code)

         
 
      Your Signature
 
       
Date:
       
 
       
 
      (Sign exactly as your name appears on the other side of this Security)
 
        *Signature guaranteed by:    
 
       
By:
       
 
 
 
   

 

*   The signature must be guaranteed by an institution which is a member of one
of the following recognized signature guaranty programs: (i) the Securities
Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.

A-12



--------------------------------------------------------------------------------



 



FUNDAMENTAL CHANGE REPURCHASE NOTICE
To: Dendreon Corporation
     The undersigned registered owner of this Security hereby irrevocably
acknowledges receipt of a notice from Dendreon Corporation (the “Company”) as to
the occurrence of a Fundamental Change with respect to the Company and requests
and instructs the Company to purchase the entire principal amount of this
Security, or the portion thereof (which is $1,000 or an integral multiple
thereof) below designated, in accordance with the terms of the Security and the
Indenture referred to in the Security at the Fundamental Change Repurchase
Price, together with accrued and unpaid interest and Liquidated Damages, if any,
to, but excluding, such date, to the registered Holder hereof.

         
Dated:
       
 
       
 
      Signature (s)
 
       
 
      Signature(s) must be guaranteed by a qualified guarantor institution with
membership in an approved signature guarantee program pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934.
 
       
 
       
 
      Signature Guaranty Principal amount to be redeemed (in an integral
multiple of $1,000, if less than all):    

 

NOTICE: The signature to the foregoing Election must correspond to the Name as
written upon the face of this Security in every particular, without any
alteration or change whatsoever.

A-13



--------------------------------------------------------------------------------



 



SCHEDULE OF EXCHANGES OF SECURITIES(1)
     The following exchanges, purchases or conversions of a part of this Global
Security have been made:

                          Principal Amount of this                     Global
Note Following           Amount of Decrease in     Amount of Increase in   Such
Decrease Date of   Authorized Signatory of     Principal Amount of this    
Principal Amount of this   Exchange (or Increase)   Securities Custodian    
Global Note     Global Note  
 
                       

 

1   This schedule should be included only if the Security is a Global Security.

A-14



--------------------------------------------------------------------------------



 



CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR REGISTRATION OF
TRANSFER OF RESTRICTED SECURITIES

         
Re:
      4.75% Convertible Senior Subordinated Notes Due 2014 (the “Securities”) of
Dendreon Corporation

     This certificate relates to $           principal amount of Securities
owned in (check applicable box)
o            book-entry or                      o            definitive form by
                      (the “Transferor”).
     The Transferor has requested a Registrar or the Trustee to exchange or
register the transfer of such Securities.
     In connection with such request and in respect of each such Security, the
Transferor does hereby certify that the Transferor is familiar with transfer
restrictions relating to the Securities as provided in Section 2.12 of the
Indenture dated as of June 11, 2007 between Dendreon Corporation and The Bank of
New York Trust Company, N.A., as trustee (the “Indenture”), and the transfer of
such Security is being made pursuant to an effective registration statement
under the Securities Act of 1933, as amended (the “Securities Act”) (check
applicable box) or the transfer or exchange, as the case may be, of such
Security does not require registration under the Securities Act because (check
applicable box):

     
o
  Such Security is being transferred pursuant to an effective registration
statement under the Securities Act.
 
   
o
  Such Security is being acquired for the Transferor’s own account, without
transfer.
 
   
o
  Such Security is being transferred to the Company or a Subsidiary (as defined
in the Indenture) of the Company.
 
   
o
  Such security is being transferred to a person the Transferor reasonably
believes is a “qualified institutional buyer” (as defined in Rule 144A or any
successor provision thereto (“Rule 144A”) under the Securities Act) that is
purchasing for its own account or for the account of a “qualified institutional
buyer”, in each case to whom notice has been given that the transfer is being
made in reliance on such Rule 144A, and in each case in reliance on Rule 144A.
 
   
o
  Such Security is being transferred pursuant to and in compliance with an
exemption from the registration requirements under the Securities Act in
accordance with Rule 144 (or any successor thereto) (“Rule 144”) under the
Securities Act.
 
   
o
  Such Security is being transferred pursuant to and in compliance with an
exemption from the registration requirements of the Securities Act (other than
an exemption referred to above) and as a result of which such Security will,
upon such transfer, cease to be a “restricted security” within the meaning of
Rule 144 under the Securities Act.

A-15



--------------------------------------------------------------------------------



 



     The Transferor acknowledges and agrees that, if the transferee will hold
any such Securities in the form of beneficial interests in a Global Note which
is a “restricted security” within the meaning of Rule 144 under the Securities
Act, then such transfer can only be made pursuant to Rule 144A under the
Securities Act and such transferee must be a “qualified institutional buyer” (as
defined in Rule 144A).

         
Date:
       
 
       
 
      (Insert Name of Transferor)

A-16